 572DECISIONS OF THENATIONALLABOR RELATIONS BOARDBenjamin Coal Company and Empire Coal Company,Inc., and/or Benjamin Coal, Company,Debtor-in-Possession,andEmpireCoalCompany,Debtor-in-PossessionandUnited Mine Workersof America and Benjamin Employees Againstthe Union,Party in InterestBenjamin Coal Company and Empire Coal Company,Inc.andUnited Mine Workers of America, Pe-titioner.Cases 6-CA-17216, 6-CA-17345, 6-CA-17392, and 6-RC-9403May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 31, 1985, Administrative Law JudgeJoel A. Harmatz issued the attached decision. TheRespondent filed exceptions and a supporting brief,theGeneral Counsel filed a brief in response, theCharging Party and the General Counsel filedcross-exceptions and supporting briefs, and the Re-spondent filed a brief in response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i and'The Respondent,the General Counsel,and the Charging Party haveexcepted to some of the judge's credibility findingsThe Board'sestab-lished policy is not to overrule an administrative law judge's credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrectStandard Dry Wall Products,91NLRB 544(1950), enfd 188 F 2d 362(3d Cir 1951)We have carefullyexamined the record and find no basis for reversing the findings2 In adopting the judge's conclusion that the Respondent did not vio-lateSec 8(a)(1) through its formal election campaign statements, inwhich it suggested the possibility of plant closure and bankruptcy uponunionization and subsequent economic developments,we find it unneces-sary to rely on the judge's characterization of decisions involving the le-gality of plant closure statements In agreeing with the judge that the Re-spondent did not violate the Act through David Benjamin'sNovember 4,1983 letter to employees predicting dire economic consequences if theUnion were voted in, we note that the letter relied in part on strong evi-dence that the Union would insist on the terms of the standard agreementof the Bituminous Coal Operators Association(BCOA)and we also notethat evidence from the Union'sown campaign statements substantiatesthe Respondent's view in that regardIn adopting the judge's finding that payroll clerk Sara Mahaffey actedas an agent of the Respondent at all relevant times, we do not rely on thefact that she served as a trustee under the Respondent's pension plan SeeFood & Commercial Workers Local1439(Layman'sMarket),268 NLRB780 (1984)Also, in adopting the judge's conclusion that the Respondentunlawfully interrogated employee James McLaughlin,we note that thereis no evidence that McLaughlin was an open union advocateThe Charging Party excepts to the judge's failure to find that Supervi-sor Fleming's threats to employees Thompson and Young in retaliationfor filing charges under the Act violated Sec 8(a)(4) in addition to Sec8(a)(I)Because our remedy would not be materially affected,we find itunnecessary to pass on whether the Respondent violated Sec 8(a)(4)through Fleming's threatsCf C EWilkinson&Sons, 255 NLRB 1367fn 2 (1981)In adopting the judge'sconclusion that the Respondent violated Sec8(a)(1) of the Act by reversing its longstanding denial of pension benefitsconclusions2 as modified3 and to, adopt the recom-mended Order4 'as modified. sWe are adopting the judge's recommendationthat we issue aGissel6bargaining order.We agree,for the reasons stated by the judge, that the unfairlabor practices engaged in by the Respondent afterthe Union demonstrated a majority in the Novem-ber 17, 1983 election were of such a nature andextent that the possibility of conducting a fair rerunelection by the use of traditional remedies is slight,and that employee sentiment, which was expressedthrough the November 1983 election, "would, onbalance,be better protected by a bargainingorder."7 The Respondent, however, argues that theexpression of majority support for the Union ex-pressed in that election is itself unreliable because itwas tainted by appeals to religious bigotry of akind that the Board, inSewell Mfg.Co., 138 NLRB66 (1962), and its progeny, has held so contami-nates the atmosphere that a true picture of employ-ee sentiment concerning union organization cannotbe obtained.8 For reasons stated by the judge andfor the reasons that follow, we disagree.to the father of employee David Leasure shortly before the second elec-tion,Chairman Stephens and Member Cracraft do not rely on any pre-sumption that benefits granted during an organizingcampaign are unlaw-fulRather, they infer improper motive and interference with employeeSec 7 rights from all the evidence presented and the Respondent's failureto present a persuasivebusiness reasondemonstrating that the timing ofthis actionwas governed by factors other thanthe union campaignMontgomery Ward & Co,288 NLRB 126 fn 6 (1988)3 The judge inadvertently omitted from his formal Conclusions of Lawthe Respondent's violation of Sec 8(a)(1) by telling employees it wouldnever agree to a collective-bargainingcontract with a labororganizationWe modify the judge's Conclusions of Law accordingly4 The General Counsel excepts to the judge's recommended Order tothe extent that it does not include a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure under the supervision oftheUnited States court of appeals enforcing this Order Under the cir-cumstances of this case we, find it unnecessary to include sucha clauseAccordingly, we deny the General Counsel'srequestCherokeeMarineTerminal,287 NLRB 1080 (1988)sBased onour analysis of this case we have determined that the Re-spondent, by the numberand extentof its unfair labor practices,has en-gaged in suchegregiousand widespread misconduct as to demonstrate ageneral disregard for its employees'fundamentalstatutory rightsAc-cordingly,we modify the recommended Order to include broad injunc-tive language against the further commission of any unfair labor practicesby the Respondent SeeHickmott Foods,272 NLRB 1357 (1979)In accordance with our decision inNew Horizons for the Retarded,283NLRB 1173 (1987), interest on and after January 1, 1987, shall be com-puted at the "short-term Federal rate" for the underpayment of taxes asset out in the 1986 amendment to 26 U S C § 6621 Interest onamountsaccrued prior to January 1, 1987 (the effective date of the 1986 amend-ment to 26 U S C § 6621), shall be computed in accordance withFloridaSteel Corp,231 NLRB 651 (1977)6NLRB v Gissel Packing Co,395 U S 575 (1969)7 Id at 614-615 The election of November 17, 1983, which the Unionwon by a vote of 268-211, with 18 nondeterminative challenges, was setaside pursuant to a stipulation of the parties The Respondent had filedelection objections, and the Union decided itsinterestswould be betterserved byagreeing toa new rerun election than by litigating the electionobjections through theBoard andpossibly the courts8We note that this is the soleargumenton which the Respondentrelies in attacking the judge's reliance onthose electionresults as demon-Continued294 NLRB No. 44 BENJAMINCOAL CO.The judge found that for many years before theUnion ever appeared to conduct , an organizingcampaign at, the Respondent's facility, antisemiticremarks concerning the Respondent's president,who was Jewish, were common; and they were notconfined to rank-and-file employees, but were alsovoiced by foremen and higher-level managers.During the period of the campaign such offensiveremarks continued and, according to the creditedevidence, such statements were uttered by severalmembers of the Union's inhouse organizing com-mittee (a committee that was open to any employeewho wished to join) prior to the November elec-tion.9The Union did not, however, either in itscampaign literature or through the conduct of itsfive full-time staff organizers working on the cam-paign, either echo or condone these highly offen-sivesentiments.Indeed, according to the creditedtestimony, in the only incident in which theUnion's staff organizers actually heardan antisemi-tic statement (a comment made at a union meetingby employee Smocheck, who was not a member ofthe inhouse organizing committee), the organizersimmediately quieted Smocheck and told the audi-ence that such comments were irrelevant to thecampaign. Without question, slurs on the race, reli-gion,or ethnic background of an employer'sowners or managers are abhorrent and have noplace in'any organizing campaign.But under allthe circumstances here, we see no basis for attrib-uting to the Union the prejudiced statements ofsome of the employee committee members. i 0 Tostrating union majority It does not argue that it was improper to rely onthe results of the first election simply because the parties had agreed toset the election aside As no party has raised this issue, we do not pass onitMember Cracraft adopts the judge's finding of majority support basedon the results of the first election pro forma See her dissenting opinion inRon ESavoiaConstructionCo, 289 NLRB 200 (1988)Credited evidence established that four members of the committee-Ken Bee,Thomas McCracken, Tom Bell, and Charles McCombs-hadmade such statements either definitely or possibly prior to the electionBee's remark was instigatedby theantisemitic comment of another em-ployee and there is no evidence anyone else heard it There is no creditedevidence concerning where or when McCracken's and Bell's remarkswere made or how many employees heard them Although McComb'santisemitic statements occurred prior to the November election and wereapparently heard by several other employees, no credited evidence estab-lishes that the statements were made at union meetings or in the hearingof the Union's staff organizers10 In particular, we find that there is no evidence that the inhouse or-ganizing committee members had either actual or apparent authorityfrom the Union to make antisemitic remarks against the Respondent'spresidentSeePierce Corp,288 NLRB 97 (1988),NLRB v Herbert Hal-perinDistributing,826 F 2d 287 (4th Cir 1987) We are aware that thiscase arises in the Third Circuit, which issuedNLRB v L & J EquipmentCo, 745 F 2d 224 (3d Cir 1984), on which the Respondent relies withrespect to union agency principles as applied to mplant employee orga-nizing committees But even inL & J, the courtrecognized that not allactions taken by members of such a committee would necessarily be at-tributable to the union in question Id at 233-234 And the court therewas not faced with conduct of a type shown to have existed among bothemployee and management ranks longbefore theunion came on thescene573hold that the election was tainted by such preju-dice would be to hold that no election could' everbe held in any plant with a prejudiced work forceunless the union attempting the campaign wereable to accomplish what management itself hadbeen unable to do before the union came on thescene, namely,eliminate all expressions of racial,ethnic, or religious bias.The rule ofSewellMfg.Co., supra,,on which the Respondent relies, con-cerns prejudiced campaign propaganda issued by aparty to the election,not expressions of employeebias independent of the party'sown actions. Ac-cordingly,we agree with the judge that the elec-tion results were not tainted and that they serve toestablish union majority status for purposes of theGisselbargaining order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and orders that the Respondent,BenjaminCoal Company and Empire Coal Compa-ny, Inc., and/or Benjamin Coal Company, debtor-in-possession,and Empire Coal Company, Inc.,debtor-in-possession, La Jose, Pennsylvania, its offi-cers, agents, successors,and assigns,shall take theaction set forth in the Order as modified.1.Substitute the following for paragraph 1(1)."(1) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rightsguaranteedthem by Section 7 of theAct."2.Substitute the attached notice for that of theadministrative law judge.With respect to the question whether antisemitic remarks taint an elec-tion,NLRB vSilverman'sMen'sWear,656 F 2d 53 (3d Cir 1981), an-other precedent on which the Respondent relies, is also clearly distin-guishable InSilverman's,the offensive comments were made at a unionmeeting by the union's secretary-treasurerContrary to his colleagues, Member Johansen finds it unnecessary todecide whether the Union was accountable under agency principles forthe antisemitic remarks of its inhouse organizing committee membersRather, he finds that even assuming the Union was accountable for theirremarks, for the reasons cited above in In 9 and the accompanying text,those remarks were not "so inflammatory as to make a fair election im-possible "Coca-Cola Bottling Co,273 NLRB 444, 445 (1984)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice. 574DECISIONSOF THE NATIONALLABOR RELATIONS BOARDSection 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discourage membership in UnitedMine Workers of America, or any other labor or-ganization,by furloughing,transferring to less re-munerative work,or by in any other manner dis-criminating against employees with respect to theirwages,hours, or tenure of employment.WE WILL NOT threaten to close, go out of busi-ness, or file for bankruptcy if employees designateUMWA as their collective-bargaining representa-tive.WE WILL NOT tell employees that we will neverenter a collective-bargaining agreementwith alabororganization.WE WILL NOT threaten employees with dis-charge or physical violence to persons and proper-ty in reprisal for their participation and activity onbehalf of the UMWA and because they supportedinvestigation of unfair labor practice charges.WE WILL NOT promise that benefits will be im-proved if employees reject the UMWA as theircollective-bargaining representative.WE WILL NOT threaten that the pension plan willbe eliminated if the UMWA is designated.WE WILL NOT coercively interrogate employeesconcerning their own and union activities of co-workers.WE WILL NOT resolve grievances or grant bene-fitsunder conditions discouraging employees fromsupportingthe UMWA.WE WILL NOT, under disparate conditions, re-quire employees to removeUMWA literature fromcompany vehicles.WE WILL NOTinterferewith the administrationof, and furnish assistanceto, BEAU bycreating theimpression that said labor organization was used byus as an instrumentalityfor conveyingantiunionpropaganda and by permitting our agent to serveas anofficial thereof.WE WILL NOT physically assault employees forhaving participated in the investigation of unfairlabor practice charges.WE WILL NOTin any other manner interferewith,restrain,or coerce you in the exercise of yourrights guaranteed by the National Labor RelationsAct.WE WILL make-whole Wayne Anderson for anyloss of earnings he may have suffered by reason ofour discrimination against him,with interest.WE WILL,on request,bargain with United MineWorkers of America as the exclusive representativeof all employees in the appropriate unit with re-spect to rates of pay,wages, hours, other terms andconditions of employment,and if an understandingis reached, embody such understanding in a signedagreement.The appropriate bargaining unit is:All production and maintenance employeesemployed by Us at our facilities in Cambria,Center,Clearfield,Jeffersonand IndianaCounties,Pennsylvania;excluding office cleri-cal employees,guards, professional employees,and supervisors as definedin the Act.BENJAMINCOALCOMPANY ANDEMPIRECOALCOMPANY,INC.,AND/OR BENJAMIN COAL COMPANY,DEBTOR-IN-POSSESSION, AND EMPIRECOAL COMPANY,INC.,DEBTOR-IN-POSSESSIONMatthew Franckiewicz, EsqandThomas R. Davies, Esq.,for the General Counsel.JohnF.Dugan,Esq.andVasilisC.Katsafanas,Esq.(Berkman, Russlander,Pohl,Lieber & Engel),of Pitts-burgh,Pennsylvania,for the Respondent.Kurt Kobelt, Esq.,of Washington, D.C., for the ChargingParty.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Thisconsolidated proceeding originated with the filing of anelection petition in Case6-RC-9403 on2 September1983. Thereafter,pursuant to a Decision in Direction ofElection issued by the Regional Director for Region 6on 17 October 1983, an election by secret ballot was con-ducted on 17 November 1983, with the'tally showingthat of approximately 501 eligible voters, 268 valid bal-lotswere cast for, and 211 against representation by Peti-tioner,with 18 nondeterminative, challenged ballots.Thereafter, the Employer filed timely objections to con-duct affecting the results,and on 11 January 1984, basedsolely on a written settlement stipulation executed earlierby theparties on 9 January 1984, the aforesaid RegionalDirector issued a supplemental decision setting aside theelection and directing a rerun iThe rerun election was held on 14 March 1984, withthe tally showing that of 499 eligible voters, 209 cast bal-lots for, and 261 against Petitioner,with 22 iiondetermin-ative challengesThis time,the petitioning Union filedtimely objectionsIn entering the stipulation,Petitioner expresslydisavowedthe exist-ence of merit in the Employer's objectionsSee G C Exh 2(9) BENJAMIN COAL CO575On. 21 March 1984, the pending objections were sup-plemented by the filing of the original unfair labor prac-ticecharge in this proceeding. The initial complaintissued on 2 August 1984, and on 3 August 1984, theaforesaid Regional Director, in Case 6-RC-9403, issuedan "Order Directing Hearing On Objections and Noticeof Hearing," concluding that the allegations set forth inthe objections were coextensive with allegations in theunfair labor practice complaint, raising substantial andmaterial issues of fact with respect to the conduct of theelections,warranting resolution on the basis of recordtestimony developed at a formal hearing Accordingly,theRegionalDirector ordered consolidation, wherebyCases 6-CA-17216, 6-CA-17345, and 6-CA-17392 werejoined with Case 6-RC-9403 for the purposes of hearing,ruling, and decision by an administrative law judge.Thereafter, on 11 October 1984 the acting RegionalDirector for Region 6 issued a further consolidated com-plaint,which, as later amended, alleged that Respondentindependently violated Section 8(a)(1) of the Act by nu-merous acts of coercion impending employees in the ex-ercise of their rights to organize and to support theUnion; violated Section 8(a)(1) and (2) of the Act by ren-dering assistance and support to "Benjamin EmployeesAgainst the Union" (BEAU), allegedly constituting arival labor organization, violated Section 8(a)(1) and (3)of the Act by committing various acts of discriminationin order to discourage support of the petitioning Union;and violated Section 8(a)(1) and (4) by discriminatingagainst employees because they cooperated with theBoard's investigation of unfair labor practice chargesThe complaint further alleged that Respondent violatedSection 8(a)(5) and (1) by refusing to recognize and bar-gain with the Charging Party-Petitioner as majority rep-resentative of the employees in the appropriate unit. Inthis later respect, the complaint alleges that the inde-pendent violations of Section 8(a)(1), (2), (3), and (4)were calculated to undermine the Union and to destroyitsmajority status, being so serious and substantial thatthe possibility of erasing the effects thereof and conduct-ing a fair election in the future is slight, an allegationwhich forms the predicate for a remedial bargainingorder under authority ofNLRB v. Gissel Packing Co.,395 U.S 575 (1969) In its duly filed answer, Respond-ent-Employer denied that any unfair labor practices werecommitted.Pursuant to the foregoing, a hearing was conductedbefore me in Dubois, Pennsylvania, on various dates be-tween 5 November 1984 and 16 January 1985 Afterclose of the hearing briefs were filed on behalf of theGeneral Counsel, the Charging Party-Petitioner, and theRespondent-EmployerOn the entire record in this proceeding,2 including mydirect, personal observation of the witnesses while testi-2Following close of the hearing, counsel for the General Counselmoved to correct the official transcript in certain particulars Consistentwith my recollection and notes, the requested revisions, as well as myown, are deemed representative of what actually transpired and, accord-ingly, it is ordered that the transcript by corrected as outlined in the at-tached Appendix B [omitted from publication)lying and their demeanor,3 and having considered theposthearing briefs, I make the following ,FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT-EMPLOYERBenjaminCoal Company and Empire Coal Company(theRespondent-Employer) are Pennsylvania corpora-tions with a place of business located in LaJose, Pennsyl-vania, from which they are engaged in the surfacemining, sale, and processing of coal at various locationsinNorth Central Pennsylvania. Since 1 October 1984,Respondent-Employer has been duly designated by theUnited States Bankruptcy Court for the Western Districtof Pennsylvania as debtor-in-possession with full author-ity to continue operations and exercise all power neces-sary to the administration of the business of BenjaminCoal Company. Accordingly, Respondent-Employer istreated herein as a successor in bankruptcy. During theannual period ending 29 February 1984, Respondent-Em-ployer in the course of the afore-described operationssold and shipped from its Pennsylvania facility, products,goods, and materials valued in excess of $50,000 directlyto points outside the Commonwealth of PennsylvaniaThe complaint alleges, the answer admits, and it isfound that Respondent-Employer is now, and has been atall times material, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and it isfound that United Mine Workers of America (Petitioner-Charging Party or UMWA) is now, and has been at alltimes material, a labor organization within the meaningof Section 2(5) of the Act.The complaint further alleged that BEAU4 also main-tained the status of a statutory labor organization duringthe period relevant to the issues raised in the proceeding.In this respect, evidence discloses that employee griev-ances were solicited in the name of BEAU and commu-nicated to management by BEAU representatives. More-over, in urging rejection of UMWA, BEAU held itselfout as an alternative to that organization, advising repre-sentatives of management and employees as well thatupon rejection of UMWA it would seek to represent em-ployees in bargaining concerning wages, hours, and con-ditions of employment. In the circumstances, it is foundthat BEAU is a labor organization within the meaning ofSection 2(5) of the Act.3The fact that credibility resolutions hereinafter made might be ac-companied by, objective rationale does not supplant, but is merely intend-ed to reinforce, impressions gained from first-hand observation of the wit-nessesMoreover, testimony that is not referred to herein, whether or notcontradicted, is rejected to the extent that it is irreconcilable with ex-pressly credited evidence and findings based thereon4 In the course of the campaign preceding the second election, BEAUchanged its name to "Benjamin Employees All United " 576DECISIONSOF THE NATIONALLABOR RELATIONS BOARDIII.CASES6-CA-17216, 6-CA-17345, AND 6-CA-17392A. Preliminary StatementAmong the plethora of issues in this case is the ques-tion of whether or not the Employer's aggressive resist-ance to an initial organization effort waged by UMWAwas punctuated by widespread coercion in the form ofthreats, promises of benefits,interrogation,assistance toan antiunion employee group,the granting of benefits,and unduly broad restrictions on the distribution and dis-play of union literature.According to the General Coun-sel, these unfair labor practices were reinforced by dis-crimination against union supporters violative of Section8(a)(3)aswell as interferencewith Board processesthrough reprisals against employees who cooperatedwith the Board in connection with investigation of theinstant unfair labor practices charges. Finally, perhapsthemost critical issue derives from the General Coun-sel's claim that proven illegalities were so pervasive as towarrant a remedial bargaining order under aegis ofNLRBv.Gissel Packing Co.,supra.B. BackgroundRespondent is engaged in the surface mining of coalon holdings in five counties in North Central Pennsylva-nia.The coal industry in the immediate vicinity has beenknown historically to be predominately nonunion. Asmight be expected, Respondent's employees, numberingsome 500 at times material, had never been representedfor purposes of collective bargaining. Indeed, the instantcampaignwas preceded by three separate unsuccessfulattemptsby UMWA toorganize these operations in1961, 1963, and 1969Depressed economic conditions in the coal industryprovide the foreground for the 1983 organizationaleffort.Declines in demand for coal, sharpened beginningin 1982, reducing significantly the price per ton, and coalrevenues generally. The adverse effect on the cash posi-tion of coal operators was particularly acute in Respond-ent's case because of litigation with the State Departmentof Environmental Regulations (DER), concerning delin-quencies in its reclamation obligations under state law 5In this latter respect, it is noted that prior to the squeezein the coal market, Respondent financed its reclamationactivity from current revenues. Hence, as sales and prof-itsdeclined less money was available to meet environ-mental obligations, which apparently fell to a state of ne-glectFor employees, shrinking coal markets translated intolayoffs and declining work opportunities. Substantial cut-backs in Respondent's work force took place in 1982 andagain in 1983.Overtime was reduced where possible.However, a new nadir was reached on 5 August 1983.On that date,David Benjamin,Respondent's president,met with small groups of employees to communicatepressing financial conditions challenging the Companyand the need for drastic action in order for the Companyto survive in a highly competitive, "down" market. Em-5Testimony offered on behalf of the Respondent reveals that millionsin operating losses were actually sustained in 1982, and as matters turnedout, in 1983 as wellployeeswere told that they, along with management,would make their own contribution to recovery throughwage and benefit reductions, in the form of:1A 10-percent across-the-board wage cut.2.Elimination of personal days3.Elimination of paid sick days.4.Elimination of 4 paid holidays 6The cuts were not received hospitably. Disgruntledemployees called a meeting, which was held on 14August 1983. Representatives of the UMWA attended,and apparently were given an opportunity to speak. Theorganizational drive was launched officially the next daywhen the UMWA notified Respondent by mailgram thatthe campaign was in progress' The Union was quick toachieve substantial support.Within 3 weeks, on 2 Sep-tember 1983, it filed the representation petition in Case6-RC-9403.8 As indicated, the Union was designated bythe majority in the ensuing election conducted on 17 No-vember 1983, but on the Company's objections to theelection,the parties agreed to a rerun.The second elec-tionwas conducted on 14 March 1984, with reversal ofthe results, this time showing 209 for representation, with261 against. In the wake of the rerun election, the Unionfiled timely objections, and the series of unfair laborpractice charges which has provided the foreground forthe matters in issue in this proceeding.In passing, it is noted that shortly before issuance ofthe consolidated complaint of 11 October 1984, the Com-pany on 1 October 1984 filed forreorganization in ac-cordance with chapter 11 of the Bankruptcy Code.C. Interference,Restraint,and Coercion1.The formalcampaignThere is little basis for disputing the fact that survival,bankruptcy, plant closure, and the loss of jobs were im-portant "bywords" of the campaign waged by Respond-ent against union representation.Numerous witnesseswere called by the General Counsel to attest to intimi-dating statements imputed to various of Respondent's su-pervisors.They presented a more or less balanced pic-ture ofantiunionconduct during the period precedingeach of the respective elections.Statementsthat the Re-spondent would close or go into bankruptcy, and thatDavid Benjamin would never sign a contract were de-scribed as commonplace throughout, with employeesclaiming that on more than 100 occasions they were in-formed that operations would cease in one way or an-other, either directly or indirectly, in consequence of theoutcome of the campaign. In virtually each instance, theGeneral Counsel alleges an independent 8(a)(1) violation.Considering the written propaganda disseminated by Re-spondent to employees, together with the parol testimo-ny as to what was said elsewhere, the issue is not wheth-6 See R Exh 17(c)A letter to this same effect was mailed to employ-ees, over David Benjamin's signature on 25 August 1983 See R Exh17(d)See G C Exh 6(a)8 See G C Exhs2(a) and 6(b) BENJAMINCOAL CO577er antiunion propaganda raised the spectre of job loss,but whether it was mentioned in a 'context deeming itprivileged argumentation protected by Section 8(c), asconstrued by the Supreme Court inNLRB v. GisselPacking Co,supra, 395 U.S. at 616-620, and relatedBoard and court decisions.Respondent argues that its campaign pronouncementswere an accurate response to UMWA propaganda,which constantly referred to benefits in the UMWA'scontract under the them "Benjamin Can Afford TheBest." Respondent contends that its campaign was basedupon objective fact and truth, in an honest and legitimateeffort under Section 8(c) of the Act, to convince em-ployees of the following.1.The Company was facing a potentially disas-trous economic crisis and was not in any position toabsorb increased costs.2. In light of its economic condition, Respondentcould not afford to operate under the terms of theUMWA agreement with the Bituminous Coal Oper-atorsAssociation, herein called the BCOA agree-ment.3.If the UMWA were designated it woulddemand that Respondent capitulate to the BCOAstandards and/or its costly pension and welfare pro-grams.9TheGeneralCounsel contends that Respondent,during campaigns preceding both elections, delivered asingular, absolute message that unionization would causethe Company to close, a theme set in motion initially byRespondent's owner and chief operating official, DavidBenjamin. In assessing this claim, it is noted that Re-spondent admittedly instructed supervisory personnel tocarry its position to the employees and to emphasize theCompany's precarious financial condition and its inabilitytoabsorb increased costs, particularly those in theBCOA contract Thus, the hundreds of supervisory ex-pressions litigated on this record as unlawful, in all prob-ability, are traceable to Benjamin's campaign utterances.At the threshold of the overall campaign of intimidationwas a letter to employees, over signature of David Ben-jamin, dated 31 August 1983, in which the followingpoint was made:If the UMWA tells you it can get you betterwages and benefits, consider where such moneywould come from. We are struggling to keep ourdoors open and such demands might result in allour jobs being lost.Ido not believe the Unionis inour best interest.You have received the highest pay of all local coalcompanies. You will have to decide whether youwant a steady job or want to become a Union9The BCOA agreement was renewed in October 1984 in negotiationsbetween UMWA and various employer members of the Bituminous CoalOperators AssociationWithout exception, this contract appears to coverevery organized mining operation in Pennsylvania which has a collective-bargaining relationship with UMWA, a fact which enhances probabilityunderlying the perception that UMWA, if designated, would insist on theUMWA's regional agreementmember who may end up out of work like theUnion members in our nearby counties.I hope that you will agree with me that the bestcourse for you and your families is to avoid theUMW, refuse to sign their cards and otherwise joinin their effort 10The General Counsel argues that the coercive thrust athighest levels was carried forward after the petition wasfiled in Case 6-RC-9403 on 2 September 1983, whenDavid Benjamin forwarded another letter to employeesinwhich he stated:As you already know Benjamin Coal will resistby all legal means this attempt by the UMWAs you should know the timing is terrible. Weare in the midst of a financial crunch in the coalmarket that has required a very careful survivalplanWe simply cannot let the UMW rock the boatat this time. You can help by voting "No Union" ifthereis anelection. 11In a followup letter, attacking the UMW's pension plan,dated 21 September 1983, David Benjamin stated:[T]hemost important consideration is cost. TheBenjamin situation with our banks turns on costsand we can not increase costs and expect to sur-vive. The UMW has many, many retired miners buta shrinking number of active miners. Companies inthe UMW plan pay far more a dollar of benefitsthan companies who are not in the UMW plan.Thewrittencommunicationswere supplementedwhen, about a month before the election of 17 Novem-ber 1983, David Benjamin met separately with groups ofemployees at the various worksites. In those talks, heoutlined the Company's financial predicament, explainingthe economic circumstances within Central Pennsylva-nia,which distinguish that area from other coal produc-ing sectors. In this regard, employees were told that be-cause of thin layers of coal, it is extremely costly to ex-tract coal in their area, and consequently the UMWAhad no foot-hold in Central Pennsylvania, but prevailedin other areas of Pennsylvania where mines were suscep-tible tomore efficient operation. He reminded of thepressures on the Company because of recent losses,stressing the plan that had evolved to restructure and topull the firm out of the "red," with the cooperation ofthe banks and pursuant to the consent decree enteredwith the DER. He reiterated that the reduction in bene-fitsinAugust 1983 was absolutely necessary, whilemakingit"crystalclear" that the Companywas in noposition to increase costs and that the restructuringwould probably pull the Company through, but, withoutit,bankruptcywas imminent.Benjamin stated that costshad to be brought down and additional expense couldnot be afforded.As the election grew closer, by letter of 4 November1983,David Benjamin challenged references in UMWA10 See G C Exh 3(a)" See G C Exh 3(c) 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpropaganda casting doubt on the Company's declarationsof poverty. To convince as to the Company's plight, heattached a letter from Respondent's bonding company,describing it as the "best proof that we are telling thetruth."This latter document expressed the insurer'sview, in the following terms:..we are all aware of the pending . . Unionelection which if won by the Union will further se-verely compoundBenjaminCoal's financial prob-lems, thus most likely leading to a ceasing of oper-ations. 12In a second letter dated 4 November 1983, David Ben-jamin addressed the employees "and family" as follows:[L]et's think the unthinkable.What would be thepredictable, probable consequences if company em-ployees voted in favor of the UMW in 1983?In our view, there will never be a right time forthe UMW at Benjamin. But a vote for the UMW atthis time would be the greatest "WRONG TIME"choice possible.A vote for the UMW might very well be"THREE STRIKES AND YOU'RE OUT" in1984.The letter then went on to describe three circumstancesinwhich the Union could strike, including the possibilitythat Benjamin could provoke a strike by resisting UMWdemands which it deemed inefficient or uneconomic. Itconcluded with the following.ButTHREE STRIKESand we might be out-frompresident to dozer operator to janitor.We're all inthe same boat. Please vote "NO UNION" on No-vember 17th." 13In his letter of 10 November 1983, David Benjaminapproaches the point of suggesting an inability even to"deal" with the UMW, in which he stated:[I]fwe had to deal with the UMW, how could weever guide this company through the perils of thedown coal market, our vicious competition, our tre-mendous bank loans, and also meet the requirementsof our survival plan?14David Benjamin opened the second campaign with aletter dated 10 January 1985, stating- "There is no roomin our recovery plan for the United Mine Workers."15By letter dated 17 February 1984, David Benjamin re-iterated: "Benjamin Coal Company is in bad financialshape and cannot afford the UMW pay and benefits." 1612 See G C Exh 3(1)12 See G C Exh 3(1) It is noted that during the second campaign, on13 February 1984, similar points were made in connection in a letter toemployees over signature of Superintendent Don Hutton See G C Exh3(s)14 See G C Exh 3(l)15 See G C Exh 3(Q)16 G C Exh 3(t)ConsistentwithDavid Benjamin's theme, anotherletter dated 23 February 1984, this time over signature ofsuperintendent of operations, Donald Hutton, stated asfollows.If the company were faced with added costs such asthose found in the UMW contract, it might well bepushed to the wall. Under the present circumstancesbringing the UMW into this company at this timecould be the straw that broke the camel's back.17Respondent also distributed a handbill publishing astatement by a former UMWA member, now employedby Respondent, as follows-Iwas lucky. I was ina minethatwent UMW. Itonly lastedninemonths and then closed down. Igot out before the roof fell in!' 8Finally,David Benjamin, on 12 March, delivered pre-pared campaign speeches to all the employees. His re-marks opened with recitation of the history of the finan-cial crisis that existed at the outset of the organizationdrive and which continued thereafter. The possibility ofa close down remained central as should be evident fromthe following excerpts from the speech:If I had avoided the layoffs, the cuts, the shiftingaround, and the other components of the survivalplan,we would not be meeting here today Thesedoorswould have been closed! Benjamin CoalCompany would have been out of business! But weare still here and you are still working. Many othersare not. Even with our efforts and our survivalplan,we have suffered a loss of $2.51 per ton in1983 or staggering total net loss for the year of$4,537,579 00.You must ask yourselves as I did in the latenights in early 1983 when I couldn't sleep which ismore important-some temporary unhappiness andinconvenience on your part or the permanent lossof your jobs? That was the choice I faced and Ichose to save your jobs. It was a bitter pill we hadto swallow!Last fall, I was saddened by the message thatarose in the union drive that I was a liar and I washiding the truth!Now, I feel anger because the UMW still callsme a liar and calls these independent professionalsliars and stooges. It is clear to me the UMW doesn'tcare a dam about Benjamin Coal-it doesn't care ifwe finally die on the vine and have to close ourdoors.Why have they rejected all this evidence thatwe are in serious trouble? They can continue to tellyou that "Benjamin can afford the best" but thesimple truth is "We are nearly broke!"Ican only say to you: look around. Look toJohnstown where the union told its men not to be-17 See G C Exh 3(v)"See G C Exh 3(dd) BENJAMIN COAL COlieve that the steel companies,were losing money-loo0to' Clearfield where the union told its men notto believe A & P was losing money. Yes, these mendidn't believe their companies were suffering seriouslosses and now its too late-their jobs are lost for-ever!I ask you how the UMW is going to exact higherwages andbenefits from this company when wehave no profits to pay for those increases! We arenot even paying the banks what our original agree-ments requireWe are behind on our loan agree-ments.They will have to be paid)One cannot help wondering whether this interna-tionalunion is not more concerned with givingcomfort to our competitors than protecting yourjobs here atBenjaminCoal Company, whether thisinternational union is not more interested in the bigpicture of creating a need for coal to be furnishedby otherunion mines as a result of a shutdown hereat Benjamin Coal Company rather than strengthen-ing your future here by strengthening BenjaminCoal Company.We don't need the UMW we don't need dissen-sion,slurs, threats,and intimidations.We don't needdivision of men against men-families against fami-lies. I'll tell you this-if the dissension continues ourproductivitywill suffer to the point that we willsurely fail in the endThatevening, David Benjamin appeared on local tele-vision and radio stations and was interviewed in connec-tionwith the impending election. He stated at the timethat Benjamin would bargain with the Union and whenasked if he would stay in business, Benjamin replied thatitwas "questionable" but that he had every intention ofstaying in business if he could.19The formal campaign waged over the signature ofDavid Benjamin,in addition to "job loss," also includeda lowkeyed and hard-hitting effort calculated to dispar-age the UMW and its benefit programs, attacks whichnevertheless constitutedperfectlylegitimate antiunionpropaganda.Another issue, however, is presented byBenjamin's repeated references to closure, loss of jobsand other adverse economic effects of unionization. Hisremarks, emanating as they did from the highest ofsourceswithinmanagement, provide a backgroundagainst which the legitimacy of threats of adverse conse-quences might be assessed so as to avoid needless repeti-tion of the controlling principles.InNLRB v. Gissel Packing Co.,395 U.S. at 617-620,standards were articulated for testing legitimacy of em-19 Respondent,in its posihearmgbrief,states thatDavid Benjamin"continuously" stated that he would bargain with the Union Comparethe content of Benjamin's letter of 10 November 1983 In any event,apart from these broadcasts which may or may not have reached allwithin the voting grup, there is no believable evidence that this positionwas communicated by Benjamin The latter's uncorroborated testimonythat he made this point at all"group meetings"was not believed Alsorejectedas unsubstantiated is the assertion in Respondent'sbrief that theCompany on several occasions communicated its "avowed intention notto shut down"See R Br 7579ployer pronouncements of this nature. In this connection,the Court stated at 618-620 as follows:Thus, an employer is free to communicate to hisemployees any of his general views about unionismor any of his specific views about a particularunion, so long as the communications do not con-tain a "threat of reprisal or force or promise of ben-efit " He may even make a prediction as to the pre-cise effect he believes unionization will have on hiscompany. In such a case, however the predictionmust be carefully phrased on the basis of objectivefact to convey an employer's belief as to demonstra-bly probable consequences beyond his control or toconvey a management decision already arrived at toclose the plant in case of unionization. . .If thereis any implication that an employer may or may nottake action solely on his own initiative for reasonsunrelated to economic necessities and known onlyto him, the statement is no longer a reasonable pre-diction based on available facts but a threat of retal-iation based on misrepresentation and coercion, andas such without the protection of the First Amend-ment.We therefore agree with the court below that"[c]onveyance of the employer's belief, even thoughsincere, that unionization will or may result in theclosing of the plant is not a statement of fact unless,which is most improbable, the eventuality of closingis capable of proof "[An] employer is free only to tell "what he reason-ably believes will be the likely economic conse-quences of unionization that are outside his con-trol," and not "threats of economic reprisal to betaken solely on his own volition.As should be evident from the above, the SupremeCourt, though mindful of the devastating impact thatjob-loss predictions might have on the election process,nevertheless, did not outlaw all such references. It isclear, however, that self-serving argumentation,lackingin probable economic foundation,would be held unlaw-ful as outside of the category of speech protected bySection 8(a).20Consistent therewith speculative refer-ences to the Employer's "precarious financial condition"and a Union's"potentially unreasonable demands" wouldno longer be recognized as a means for inveighing uponrights guaranteed employees under Section7 of the Act.See, e g., 395 U.S. at 619. As stated by the Ninth CircuitCourt of Appeals,employers are not free to "in anexcess of imagination and under the guise of a prediction,fabricatehobgoblin consequences outside his controlwhich haveno basisin objective fact."NLRB v. LenkurtElectric Co,438 F 2d 1102, 1106 (1971).20 Limitations imposed on an employer's right to discourage support ofa union on the basis of its precarious economic condition was specificallyconsideredby the Supreme Court inGisselThus, the Court affirmed afinding below that a speech violated Sec 8(a)(1) despite the employer'sexplanation to employees that the adverse economic consequences ofunionization would spring from its economic plight See 395 U S at 587-589 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnder challenge at present, however, is the fact thatGisselhas been construed as establishing a strict proof re-quirement. Pursuant thereto it has been stated that thoseemployers who would combat unionization by raisingthe possibility of job dislocation or plant closure carry a"severe" burden even where the statements "in contextseem to indicate a good faith concern about high laborcosts and an inability to compete." SeeNLRB v. Zim'sIGA Foodliner, 495F 2d 1138, 1137 (7th Cir. 1974). Asstated by the Supreme Court itself "[c]onveyance of theemployer's belief, even though sincere, that unionizationwill or may result in the closing of the plant is not astatement of fact unless, which is most improbable, theeventuality of closing is capable proof " 395 U.S. at 618-619.Nevertheless, recent decisions of the Board subscribeto what appear to be a more flexible approach in defin-ingwhat proof is necessary to substantiate "objectivefact." Consistent with the views of at least three differentcircuit courts, the Board has recognized that the margin-al employer should have wide latitude in fashioning andcommunicating rational argumentation, which points tothe fact that the additional economic burden of union or-ganizationmay lead to plant closing, loss of work, orjobs. As shall be seen, this relaxation of the rules govern-ing employer freedom of speech has been facilitated byevolving views as to the nature of proof required to con-firm probability underlying such propaganda. Thus, thismore recent line of precedent extends greater latitude toemployer argumentation where "common knowledge"and "experience" combine to substantiate that remarksare based upon demonstrable, probable events, while dis-pensing with the need for detailed, scientific proof thatthe prediction is in reality a statement of fact. In otherwords, narrow, restrictive conceptions as to the meaningof "objective fact" and "demonstrably probable conse-quences" have yielded to that which is logically replicat-ed in every day experience, an evidentiary approach,thathas broadened employer latitude dramatically tostress economic adversity in combatting union organiza-tion.Thus, inClintonville ShoeCo., 272 NLRB 609 (1984), aBoard majority (Chairman Dotson and Member Hunter,withMember Zimmerman dissenting) held that state-ments concerning the possible loss of jobs and closuredid not interfere with freedom of choice in an election.Basically, two letters from the employer were involved.The first appealed to employees to vote against the unionand included a warning: "Don't let this Local cost you..your job security." The second distributed to em-ployees a week later, stated:Vote The Union Out! . ..-We will predict that ifwe would agree to the new contract proposals thatthe union has promised you, the factory would beforced to close in a matter of days.The majority reasoned that the references to loss of "jobsecurity" and "plant closure" were based on "objectivefacts so as to convey an employer's belief of the probableconsequences of unionization." In lieu of detailed eco-nomic data, the Board majority reasoned that "based onthe economicsituationin the shoe industry, the [second]letter accurately predicts the probability of plant closureif the Employer accepted those contract proposals theUnion was advocating. "21 From all appearances thisresultwas reached without benefit of proof of litigationof concrete economic fact as to precisely what, or howlittle, if anything, the employer could afford. Instead, themajority appears to have given controlling weight to thedepressed state, of the shoe industry in accepting theprobable accuracy in the employer's overall prediction astowhat would occur if the union were to successfully,press its demandsIn another case, a Regional Directorsustainedan elec-tion objection on grounds that certain employer state-ments contained "veiled threats that business would de-cline and jobs would be lost." The Board. (ChairmanDotson and Members Hunter and Dennis) disagreed.Thus, inTri-Cast, Inc.,274 NLRB 377 (1985), it wasconcluded that the points set forth below made in aletter to employees constituted permissiblecampaign'comment:1.We are still a young company fighting for newbusiness. If we have to bid higher or customers feelthreatened because of delivery cancellations (unionstrikes)we lose business-and jobs. ^3We will lose the flexibility we need to shipcastings and beat the competitionWe cannot stayhealthy with union restrictions.We are much toosmall.Although the Regional Director had found that "theEmployer failed to show an objective basis for the pre-dictions," the Boardagainappeared to view such proofas dispensable, relying on the inherent logic of the em-ployer's statements. Thus, the Board upheld the employ-er's right to refer to the possibility of job loss; on the fol-lowing grounds-terms of what might happen"if'certain eventsoccur.We construe this comment as nothing morethan the Employer's permissible mention of possibleeffects of unionization.Higher bids or customer'sfeelingsof dissatisfactionbecauseof problemscaused by Union strikers"can"lead to lost businessand lost jobs. There is no dispute that the Employer2'As observed by the General Counsel, the Board, in a number ofcases, has held that employers may not threaten job loss and closure onthe basis of speculation as to what the Union would demand if designatedby a majority See, e g ,Paul DistributingCo, 264 NLRB 1378, 1383(1982), and cases cited therein,Swan Co,271NLRB 862 (1984),CrownCork & Seal Co,255 NLRB 14 (1981) As a corollary,it is also a truismthat union demands are subject to rejection and hence do not themselvesput employers out of business Nonetheless, there is, and for many years,has been a conflict in this area Thus, even on the heels ofGissel, anumber of cases have allowed employers to argue that they would closebecause unable to affordunion demandsSeeDaniel International Corp,264 NLRB 569 (1982), and cases cited therein,Unijhte Inc,233 NLRB1108, 1111-1112 (1977),Birdsall Construction Co,198 NLRB 163 (1972),Federal Paper Board Co,206 NLRB 681-683 (1973) In any event, to theextent inconsistent with cases relied on by proponents of the complaint,Clintonville Shoeis obviously to be afforded primacy BENJAMIN COAL COis a young company and that higher wages demand-ed'by a Union could mean ultimately higher bidswhich 'might, in turn, affect the amount of businessgarnered by the Employer. Making these reasonablepossibilities known to employees does not constituteobjectionable conduct.22The dispensibility of collateral proof as to "objectivi-ty" appears to have been central to the result reached inEMR Photoelectric,273NLRB 256 (1984). There theBoard (Chairman Dotson and Members Hunter andDennis), on reconsideration, declined to find a violationof 8(a)(1) based on a statement by an "executive vicepresident" that a "sister" company had "moved toPuerto Rico" after a strike which resulted in the compa-ny's loss of government contracts The executive vicepresident also added that he "hoped" such a loss of gov-ernment contracts would not cause "this" plant to move.The statement was made against a background disprov-ing its truth. For, as reported in the original decision inthat case, the executive vice president denied "that hesaid anything to employees about Puerto Rico in anycontext . . . or about a company moving after a strike."SeeEMR Photoelectric,251 NLRB 1597, 1606 (1980). Infact, the executive vice president testified that a "sistercompany" did locate in Puerto Rico, but "solely for taxpurposes." 251 NLRB at 1606, fn. 25 Nonetheless, thestatement was viewed as legitimate,with the Board rea-soning as follows (273 NLRB at 257):We are often called on to determine whetherstatements warning employees of the adverse conse-quences of unionization are lawful predictions orunlawful threats. The statements made here were byand large neither. They were factual statementsshowing that there were possible harmful resultsfrom unionization to be weighed against the possiblebenefits to employees. The Respondent informedthe employees that the Union had taken employeesout on strike at other companies and that certain ad-verse consequences had ensued; that strikers re-ceived no pay or benefits during a strike and couldbe permanently replaced; and that should the Unionwin the election and make unreasonable bargainingdemands it would either have to drop those de-mands or strike. The Respondent did not tell em-ployees if they selected the Union it would closethe plant or take other reprisals. Instead, the Re-spondent specifically reassured employees it wouldbargain in good faith with the Union if it won theelection and would take no reprisals in that event.We therefore find that in its overall preelectioncampaign the Respondent properly avoided threat-ening reprisals.SeeJ.J.Cassone Bakery,247 NLRB220, 221-222 (1980).Consistent with the Board's position that "demonstra-ble probability" need not be substantiated on the basis ofextrinsic proof is another case in which the Board shiftedthe burden of proof from the employer to the Generalzz See alsoMichael'sMarkets,274 NLRB 826 (1985), andHanover Ma-chine,270 NLRB 841 (1984)581Counsel,requiringthe latter to show inaccuracy in theemployer's argumentation. ThusStorallMfg.Co., 275NLRB 220 (1985), the Board (Chairman Dotson andMembers Hunter and Dennis) evaluated a statement thatcustomers were stockpiling in the expectation of union-ization and that orders had been falling since advent ofthe union. There was no finding, and probably no show-ing by the employer that this was an accurate or truthfulrepresentation of what had transpired. The Board, inviewing the statement as lawful, relied on the fact thatthe "accuracy [of the employer's statement] as a descrip-tion of an existing business condition brought on byunion activity is not challenged by the General Coun-sel," a rationale which appears to suggest that employerstatementsof adverse economic consequences are to bedeemed presumptively truthful.Much of this trend is on line with the relaxed attitudetoward the "objective fact" standard highlighted in thedecisionof the Seventh Circuit Court of Appeals inNLRB v. Village IX,723 F.2d 1360 (1983). There thecourt validated a speech, stating "if the Union exists atShenanigans,Shenanigans will fail."In that case,the soleobjective support for the close-down prediction was theemployer's "pointing to the competitive nature of therestaurant business and the fact that only one restaurantinDecatur was unionized and it was doing badly " Infinding the entire tenor of the speech to belegitimate,the court stressed that experience alone may suffice toestablish the probability underlying the statement, by ob-serving:We do not readGisselto require the employer todevelop detailed advance substantiation. . .at leastfor predictions foundedon common sense and gen-eral experience. . . . [Thus, a] small company in therestaurant business should not have to hire a highpowered consultant to make an econometric fore-cast of the probable consequences of unionizationon the restaurant business inDecatur.[723 F.2d at1368.]This approach to the evidentiaryissuewas in conso-nance withan earlierholding by the Ninth Circuit inNLRB v. Lenkurt ElectricCo., 438 F.2d 1102 (1971), thata departmentmanageracted within the purview of Sec-tion 8(c) when he told employees that they would be dis-advantaged in employment terms if unionized. In thatcase, the only "objective" justification for the commen-tary was the supervisor's "own experience and observa-tions of the results of prior organization" or his "own ex-perience as a union member and his observations ofunionshop printing operations in the area." 438 F.2d at1107-1108The Eighth Circuit inPatsy Bee, Inc. V. NLRB,654F.2d 575 (1981), endorsed this approach upholding as le-gitimatean employer's statement that one or two of thecompany's major customers would cancel their contractsif the Union were designated. This view, by a dividedcourt, deferred to the employer's "belief" garnered fromits experience and understanding of the policy of its cus-tomers." The dissent challenged the apparent disregardof the objectivity standard by observing: 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD.. . an employer's sincere belief is not enough."Conveyance of the employer's belief, even thoughsincere, that unionization will or may result in theclosing of the plant is not a statement of fact, unless,which is most improbable, the eventuality of closingiscapable of proof "[NLRB v. Gissel Packing Co.,395 U S 575, 618-619.]In accordance with these decisions and the projectedeffect of their respective holdings,23 I reject the GeneralCounsel's contention that references in the formal state-ments of David Benjamin and Superintendent Hutton ex-ceeded permissible bounds of Section 8(c) and constitut-ed unlawful coercion. The references to untoward conse-quences of unionization were articulated in a context ofwhat the Employer could not afford, why not, and whythe Union was likely to make such demands. The under-lying claims of poverty had not been sprung suddenly ona surprised voting group. Even prior to the advent of theUnion, the endangered status of Respondent's operationwas a communicated fact, which should have been em-bedded firmly in the minds of all employees. The down-slide in demand for coal and the resulting decline in rev-enues, the Company's deteriorating position with credi-tors, and the accumulated indebtedness-all burdened ad-ditionally by outlays necessary to satisfy reclamation re-sponsibilities under state law-were matters of commonknowledge and stood as verifiable fact prior to advent ofthe UMWA. Through the wage cuts in August 1983, aswell as earlier layoffs, the employees clearly were onnotice that drastic solutions were imperative if the Com-pany were to survive.24Moreover, Respondent had every reason to believethat the Union wouldinsiston a contract which, underpresent conditions,would impose substantial new cashdemands ontheCompany. Thus, coal profitability isheavily dependent on relative labor costs. The decline inmarket demand for coal has had a depressing effect onunion and nonunion operators alike, and layoffs in thecoal fields of Pennsylvania and West Virginia had beencommonplace over the past 3 years. Coal produced inthose fields compete within thesamemarkets as servedby Respondent. In the circumstances, there can be littlequarrelwith the assumption that major concessions byUMWA from its BCOAagreement to a large strippingoperation in the Appalachian fields would threaten theeconomic integrity of that agreement and, very likely,would be grudgingly made. The validity of this assump-tion is heightened by the fact that during the timeframerelevant to this proceeding substantial segments of theUMW membership were either in layoff or permanentlyterminated in consequence of the economics in this de-pressed industry. In practice, the Respondent's fearswere born out by the additional fact that UMWA has nocontract with any operator in the coal fields of Pennsyl-22 The administrative law judge is duty-bound to identify, interpret,and apply existing Board policy whatever his personal views as to thestate of the law otherwise See,e g, Iowa Beef Packers,144 NLRB 615-616 (1963)24 During the campaign, David Benjamin offered employees the op-portunity to verify the Company's economic situation by offering accessto internal financial papers See G C Exhs 3(a) and (t)vaniawhich differs in substantive content from theBCOA. Thus, the facts were there and employees wouldrecognize that the assumption underlying David Benja-min's pronouncements that Respondent would be unableto competeas anoperator subject to the BCOA were"founded upon common sense and experience." SeeNLRB v. Village IX,723 F.2d 1360 (7th Cir. 1983).2.The informal campaignIn addition to the formal campaign utterances byDavid Benjamin and Superintendent Hutton, during theperiod preceding each of the respective elections unlaw-ful conduct of an ad hoc nature is imputed to no lessthan 19 alleged agents of Respondent, including theformer. In this connection, Respondent admits that front-line supervision had been urged, from the outset, tocarry forth to employees the Company's antiunion mes-sage. Thus, early in the campaign, on 9 September 1983,and again after the first election was set aside, the Re-spondent conducted meetings of its foremen. The Com-pany's labor attorneys in the course thereof explainedgenerally the "DD's and DDN'TS" of waging an antiun-ion campaign."25 At the first meeting, David Benjaminaddressed the foremen concerning the economic condi-tions affecting the Company. His notes included the fol-lowing references:We don't want the UMW at any time. But tohave them poking around now is really a majorthreat to our existenceThe belt tightening was essential. We have a sur-vival plan in effect which can't be disturbed or wego under with the banks. Thetimingstinks.We ab-solutely need a "No Union" vote 26Beyond this, supervision was not given a fixedagenda,theywere instructed to communicate with employeesemphasizing the Company's precarious financial condi-tion and its inability to absorb increased costs, withoutbenefit of specific terminology to be used or that whichwas to be avoided. In the words of Harry Benjamin, atthese meetings:We instructed them to tell . . people . . . undertheir supervision just what the survival plan wasWe asked them to explain it to them. As I said earli-er,we explained the do's and don'ts to them Andwe wanted them to get the word to each and everyperson.The supervisors responded as directed. However, nu-merous employees testified that in carrying the Compa-ny's position to them, statements were made that Benja-min would shut down automatically on designation ofthe Union and/or that Benjamin would never sign theunion contract. Indeed, more than 50 employees, manyof whom remain in Respondent's active employ,impli-cated 14 management representatives in expressions ofabstract threats. The validity of these expressions must25 See R Exh 626 See R Exh 20 BENJAMIN COAL COstand on their footing and are not to be considered validbecause-of, their relationship to the legitimate utterancesin the formal campaign exemplified by written propagan-da and David Benjamin's speeches at captive meetings.27Underexistingprecedent, the former did not privilegelower level managers to make direct threats of close-down or statements that Respondent would never sign acontract,unaccompanied by objective argumentation.28The illegal threats imputed to supervisors are consideredbelow, together with other alleged 8(a)(1) allegations Tothe extent possible, the allegations are segregated byelection campaign, due to the distinct impact illegalitieswithin each timeframe might have on the issues present-ed in Case 6-RC-9403.3. Independent 8(a)(1) allegations preceding thefirst electiona.David Peace29Employee Thomas Mahaffey, who was on payrollstatus atthe time of the hearing, testified that approxi-mately 4 weeks prior to the first election, Dave Peacequoted DavidBenjaminas having stated at a foremen'smeetingthat. "if the Union comes in on 17 November. .. he would'shut down The next day, he would shutdown the next day, the 18th."30Based on Mahaffey's credited account I find that thisdirect threat was unqualified by any form of argumenta-tionand violated Section 8(a)(1) of the Act.b. Bill RickettsDavid Lewis, an incumbent employee at the time hetestified, related,without contradiction that Ricketts andadmitted supervisor, just prior to the first election, in-quired if anybody had mentioned the Union to Lewis.Prior thereto, Lewis had failed to manifest support of theUnion in any fashion Cf.Rossmore House,269 NLRB1176 (1984) In the circumstances, the questioning of27 Respondent contends that, even if unprotected by Sec 8(c), the alle-gations based on threats must be dismissed an noncoercive becausemanyemployees openly manifested their support by displaying stickers on theirvehicles, their hats, their lunch pails, or by wearing UMWA buttons,pins, and hats, and by their willing participation in free and open discus-sions with management representatives, with whom many employees ru-minated on friendly terms There is no merit in this view Apart from itstendency to create false impressions of universality, these generalized ob-servations would not dispel the fears and sensitivities held by all employ-ees in all circumstancesEvaluation of coercive conduct turns on"whether the conduct in question had a reasonable tendency in the totali-ty of the circumstances to intimidate " SeeCorrieCorp v NLRB, 375F 2d 149, 153 (4th Cir 1967),NLRB v Brookwood Furniture,701 F 2d452, 459 (5th Cir 1983) Respondent's observation in this regard arebeside the point and do not survive that test38 SeeEMR Photoelectric,supra at 257, in which a majority, overChairman Dotson's dissent, refused to view an abstract threat as privi-leged by the "general tenor of the Respondent's message to employees "Rather the majority, viewed the statement in isolation and as violative ofSec 8(a)(1) All named are admitted supervisors and agents unless other-wise indicated29 All named are admitted supervisors and agents unless otherwise in-dicated30 Mahaffey named another employee, Dennis Byers, as present on theoccasion in question Byers,though called as a witness,was not examinedas to the incident Peace could not remember making this statement, andhis testimony was limited to a denial that David Benjamin had ever madesuch a statement I believe Mahaffey583Lewis was calculated to elicit information concerning hisown and the union activity of others, and, since support-ed by no legitimate purpose, constituted coercive interro-gation proscribed by Section 8(a)(1) of the Act 31RussellHarpster, also an incumbent employee at thetime he testified, related that about 3 or 4 weeks beforethe first election, on several occasions, Ricketts statedthat he did not believe that the Union was a good ideaAs time went by and the election grew nearer, Rickettsrepeatedly stated that Benjamin would not sign a con-tract, "that he didn't need that kind of stuff, he wouldjust close the doors." Ricketts admitted that he partici-pated in many conversations, back and forth, concerningthe Union. Although he initially admitted to having toldHarpster that "Mr Benjamin would not sign a Unioncontract, that he would just close his doors down," onfurther examination by Respondent's counsel, Rickettsdenied that these were his exact words, correcting histestimony to reveal that Harpster was simply told that"if the Union was votedin, anditwould cost the compa-ny" yes he would close the doors This minor aberrationwas not viewed as critical. For Harpster did not impressme as a reliable witness and absent corroboration fromcredible sources, his testimony has been rejectedThetestimony of Ricketts that the Company would close ifforced to sustain more costs would appear to fall withinthe area of privilegedargumentationcarved out by theBoard inClintonville Shoe,supra, andTn-Cast,supra, andthe 8(a)(1) allegation in this respect shall be dismissedRicketts admitted to testimony by employee WillisMartina that Benjamin could not afford to sign theBCOA contract and if the Company went Union itwould have to shut down The incident was describedby Maruna as occurring a few weeks prior to the firstelection.Here again, the statement by Ricketts wasviewed as legitimately qualified. It has been observedherein that Respondent's perspective that the Unionwould insist on the BCOA was sufficiently proximate toeconomic truth to permit articulation of that view incampaign propaganda Since the Company's inability toafford that contract was a further argument based on re-ality,hence was an equally tenable premise, here again,ClintonvilleandTri-Castare deemed controlling. See alsoLeBoe Tire & Rubber Co.,208 NLRB 84 (1974), andBFGoodrichFootwearCo,201NLRB 353 (1973) The8(a)(1) allegation shall be dismissedAlso discredited is testimony of Dale Yarger thatRicketts stated that "he thought they would have to shutdown if the union was voted in." Yarger's recollectionthat the statement was made after the first election wasinconsistent with his prehearing affidavit, and apart fromthe shotgun statement he attributes to Rickettts, he ap-parently could not recall the circumstances surroundingthe conversation, including the length of the discussionor who first mentioned the Union Ricketts testified tohaving told Yarger that anything that would cause theCompany to have more expense would cause them toshut down because you could only work in the red for31 Respondent failed to carry its burden of proving that this incidentoccurred prior to the 10(b) cutoff date SeeSaintMary's Infant Home,258 NLRB 1024 fn 3 (1981) 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDso long. Consistent with the testimony of other employ-ees,Martina and Terry Howe,32 I find that Ricketts'statement explained the shutdown would result from ad-ditional expenseswhich the Company could not affordand hence on authority ofClintonville Shoe,supra, it wasprotected by Section 8(c) of the, Act.c.Chad Hannah 'Incumbent employee Scott Williamson testified thatHannah, while his foreman, commencing about a monthbefore the first election, staled that "a Union would notbe to our advantage for . . . David would close thedoors and he was sure that he would not sign a con-tract "33Hannah admitted talking to Williamson, butclaimsthat he simply gave his "personal opinion" thatthe Company could not afford the BCOA contract, in"no way, shape, or formand, if the UMW wasvoted in the company would shut down." I did not be-lieveWilliamsonOn the credible evidence the predic-tion of closedown was based on the Company's capacityto absorb union demands likely to be made in event of avictory in the election, and were within the ambit of dis-course protected by Section 8(c) and the recent decisionsinClintonville ShoeandTri-Cast,supra.d.Ernie SmealAccording to Tim Mazenko, Foreman Smeal repeated-ly told him prior to the first election "that if we wentUnion, David Benjamin would liquidate the company hecould not afford the Union, the Union would stick thegreen book down David Benjamin's throat and theywould not let him sign no other contract." When Ma-zenko argued back that the Union would give Benjaminan independent contract, Smeal assertedly declared thatthey would not, that they would be on strike all thetime, and that Dave would shut down. Mazenko conced-ed that Smealalwaysindicated that closedown wouldresult from union demands, and that when Smeal saidthatBenjaminwould not sign"a" contract, Smealalways stated that the United Mine Workers would notlet'Benjamin sign anything other than the "greenbook"34 Smeal could recall conversations with Mazenko,32 As shall be seen, infra, Howe testified that prior to the second elec-tion he too was told that the shutdown would be caused by the Compa-ny's inability to afford the UMWA royalties33 In addition,according toWilliamson,Hannah indicated that "hewas sure how the men were going to vote and that they were going tovote against the Union " The General Counsel contends that this consti-tuted coercive interrogationOn the contrary, this immediate commentby Hannah appears to amount to no more than a wishful thought as towhat he would like to see develop at the polls It does not appear thatthe remark was made in a context suggesting an inquiry on his part, rhe-torical or otherwise The 8(a)(1) allegation in this respect is dismissed ashaving no tendency to impede employees in the exercise of their Sec 7rights In so holding, it is noted that the testimony of Gordon Frano thathe overheard Hannah reporting on the preferences of his employees tohigher management does not alter my conclusion,or confirm the allega-tion that Hannah participated in proscribed interrogation It is just as pos-sible to speculate that Hannah was reporting his impressions, rather thanany facts discerned though accepted forms of interrogation Indeed, theinformation could have been acquired through a legitimate polling of em-ployees See,e g, Struksnes Construction Co,165 NLRB 1062 (1967)34 The "green book" is a pseudonym for the BCOAagreementbut nothing like that described by Mazenko He admittedto discussing the Company's financial position and its in-ability to withstand increased cost. He denied al y com-prehension of the term "green book," but admitted to ex-pressing that the Company "was in bad shape and wejust couldn't affordmuch of anything else." In anyevent, assuming that Mazenko's account were true, itseems clear enough, that Smeal's views were consistentlyprefaced by reference to objective considers demonstra-bly probablein nature.As indicated, under establishedprecedent, Respondent was privileged to express such ar-gumentation.The 8(a)(l) allegation in this respect shallbe dismissedTim Mazenko testified that on another occasion, whenhe threatened to challenge a statement he attributed toDavid Benjamin by filing unfair labor practice charges,Smeal responded, "If anybody files charges on me, theybetter never work for me again." Smeal denied makingsuch a statementMazenko named Rich Diehl and BillPusey as present on the occasion in question. Neither tes-tifiedconcerning the incident and concern as to theoverall reliability of Mazenko was sufficient to warrantrejection of his uncorroborated testimony. The. denial ofSmeal is creditedAccording to Gary Lender, an incumbent employee atthe time he testified, Smeal, shortly prior to the firstelection, lectured that Leander better think about hiswife and children when he goes to vote because of thepossibility he would be voting their livelihood away, be-cause Benjamin could not afford the Union, the royaltyon coal and all of that Here again,the statement imput-ed to the supervisor constituted privileged argumentationwithin the meaning of Section 8(c) as construed byClin-tonville Shoe,supra, andTri-Casts,supra. The 8(a)(1) alle-gation in this respect shall be dismissed.e.James FlemingFleming was by far the most notorious of the foremennamed as having offended the Act. He was named ashaving committed an exhaustive assortment of 8(a)(1)violations, and was involved easily in more confronta-tions than any other foreman or representative of man-agement In an incident which took place prior to thefirst election, employee Robert Bell testified that as heapproached Fleming and another employee who werediscussing the Union, Fleming looked at Bell and said,"What do you think about it?" To this Bell replied "nocomment." Bell had not previously manifested openlywhether or not he supported the Union. Consideringother testimony of record, and my doubt that Bell cre-ated this incident out of his imagination, I credit him andfind that Fleming's questioning of Bell was without le-gitimate purpose, and was conducted under coercive cir-cumstances violative of Section 8(a)(1) of the Act.Dan Sunderland, a lab technician, who at the time ofthe hearing had been employed by the Respondent forsome 14 years, testified that on or about 24 October1983, in the space of 2 days, Fleming made two coercivestatements in separate conversations. In the first, in thepresence of employees Dan Brink and Danny Schaffer,Fleming allegedly reported that he had just come from a BENJAMIN COAL COsupervisor's meeting, and that David Benjamin had said:"if the Union was voted in, he would shut down." Ac-cording to Sunderland, 2 days later in the presence ofDan Brink, Fleming stated if the Union were to get in,Sunderland would have caused him to lose his house.Furthermore, when Fleming observed that there was a50/50 chance that the Union wuld get in and Sunderlandagreed, Fleming inquired whether Sunderland was "will-ing to take that chance?" Fleming admitted to the firstconversationwith Sunderland, but claimed that hesimply remarked that Benjamin said, "if he had to sign aBCOA, and had to get the pension and stuff, that theycould not afford it, he would have to shut down." Flem-ing denied making the statement concerning the loss ofthe house. I credit Sunderland Fleming did not impressme asprone toward niceties in his dialogue, but was a"bottom line" type who made his points "short andsweet" with neither qualification nor apology. It wasconsidered likely to the point of certainty that his predic-tionswere presented in simplified fashion and withoutelaboration. The testimony of Sunderland is credited, andbased thereon I find that the unqualified statements con-cerning Benjamin's intention to close the plant upon des-ignationof the Union, as well as the reference to loss ofhis home, violated Section 8(a)(1) of the Act.Dennis Young testified to an incident involving Flem-ing on the day of the second election, in which Flemingallegedly asked him how he would make house paymentsif the Union won In the same conversation Flemingasked Charlie ^ Mulhollen, where he would find a job athis age. Mulhollen corroborated the testimony of Young,which is credited, and based thereon it is concluded thatFleming associated designation of the Union with loss ofjobs, thereby violating Section 8(a)(1) of the Act.The comment to Mulhollen, according to Robert Sin-clair,was also addressed to him abut a few weeks priorto the first election,when Fleming allegedly askedwhere Sinclair "was going to be working in two or threeweeks," I believed him and find that this was clearly co-ercive, implicit reference to the consequence of aUMWA victory. Respondent thereby violated Section8(a)(1).Many witnesses testified to alleged threats frequentlyrepeated by Fleming prior to both elections The issuesrelated thereto are discussed below in connection withthe second electionfDavid BenjaminBoth Tim and Joe Mazenko testified to coercive re-marks made by David Benjamin either in the midst of, oras a digression from, his campaign speeches prior to thefirst election. Tim Mazenko testified that after Benjaminstated that he could not afford another penny and if theUnion was voted in he would shut down if it came to astrike vote, Tim Mazenko confronted him, stating:Dave's that's bull . . . they've been saying thatsince the 1800's . . . there's companies smaller thanyou and bigger then you that have signed.Benjamin told Mazenko to "shut up," then explained, "Ican't afford no more money over my costs now, if the585Union gets in here, it comes to a strike vote . . . I'llhave to shut my doors, I'll liquidate the Company."Then according to Mazenko, David Benjamin turned tohim stating: "What do you want, the Union or yourjob." Benjamin denied making any statement relative to astrike vote or having to shut the doors, or to havingaskedMazenko whether he wanted a union or his job.The testimony of previously discredited witnessMa-zenko was uncorroborated. The denials were believed. Itisnoted, however, that even were I to believe Mazenkothe reference to possible job loss was expressed as a re-sponse to a strike vote, against a background of provenlosses, and the inability of the Employer to afford sustan-tial cost increases. Hence even on the General Counsel's,evidence the 8(a)(1) allegation would be dismissed. See,e.g.,Tri-Cast,supraJoe Mazenko testified that at a speech given by DavidBenjamin on 10 October 1983, the latter in discussing thefinancial condition of the Company, and again describingthe survival plan, stated, "if ... he had to accept or ne-gotiate a UMWA contract and pay royalties involvedwith that contract, then . . . that would be it." WhenMazenko inquired as to what David Benjamin meant by"that would be it," Benjamin denied that the Companywould go "belly up, or that he would sell, but that itmightmeansbankruptcy "Benjaminthen reminded thatthe men had homes and vehicles to pay for. The testimo-ny of Joe Mazenko was not denied. Here again, the pos-sibilityof bankruptcy was raised in the context of ad-verse economic circumstances and the inability of Re-spondent to afford anticipated demands by UMWA, in-cluding royalties to finance the latter's pension and wel-fareprograms. In these circumstances, under currentBoard precedent, the statements of David Benjamin areviewed as privileged argumentation protected by Section8(c) of the Act. SeeClintonville Shoe,supra, andTri-Cast,supra.g.HarryBenjaminCharles McCombs, an incumbent employee at the timehe testified, and an avowed union protagonist, relatedthat 3 or 4 weeks prior to the first election, Harry Benja-min,David Benjamin'sson,and second in command,asked if McCombs planned to attendan "antiunion meet-ing " McCombs indicated that he might go, whereuponHarry Benjamin allegedly stated "personally I would notgo within 50 miles of there because if the UMW support-ers attend, there is going to be violence " Harry Benja-min denied having had any such discussion withMcCombs. The General Counsel contends that inasmuchBenjamin had no basis for suggesting the possibility ofviolence, his statements constituted an unlawful threatviolative of Section 8(a)(1) of the Act. Thereisno meritin the General Counsel's view. The remark was not anattempt to discourage this known union activist frompursuing the right to organize, but under any fair inter-pretationwas merely an expression by Benjamin of hisopinion as to what was likely to occur in the event of aconfrontation between the competing factions in thisemotionally charged campaign. Moreover, the statement,quite simply, had no tendency to suggest that any vio- 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlence would result from any condition sponsored, abet-ted, supported, or otherwise condoned by the Respond-ent.The 8(a)(1) allegation in this instance shall be dis-missed.James McLaughlin testified that Harry Benjamin ques-tioned him as to how the Union was doing and inquiredwhether he was unhappy about anything or had anycomplaints.He insisted that this occurred a few weeksafter the first election even though his prehearing affida-vit averred that this occurred 2 weeks before the firstelectionLater,McLaughlin was recalled, conceding thathis affidavit was correct. Nonetheless, he was believed.Interrogation of him concerning union activity independ-ently violated Section 8(a)(1) of the Acth.Ronald SchultzJohn Kunsman testified that in October 1983 a monthbefore the first election, he was alone with Schultz,when the latter stated, "if the election went for theUnion, Dave would shut doors," Schultz could not recallthe incident, but denied that he would have made theabove statement to Kunsman. He admitted to daily con-versationswithKunsman, including some in whichUMWA was topical. As shall be seen, the testimony ofKunsman accords with a pattern of conduct on the partof Schultz described by other employees, who were con-sidered credible. In this instance, Kunsman was believedand I find that Respondent violated Section 8(a)(1) bythis direct, unqualified threat of a shutdown.Thomas McCracken testified that while seated at a barin the LaJose Hotel, a local establishment frequented byRespondent's personnel, Schultz inquired as to what themen wanted of Benjamin, whereupon McCracken indi-cated that all he wanted was representation by theUMWA. Schultz replied, without further elaboration,that if the Union got in, "Mr Benjamin would close theCompany down, close the doors." In contrast, Schultzadmits only to saying that "the Company would shutdown if Mr. Benjamin had to .operate under a Unioncontract." He admitted that he referred to no particularcontract, but explained that the UMWA contract was theissue at the time and everybody knew what contract wasinvolved. I believe McCracken, and find the 8(a)(1) vio-lation based on his testimony.i.Bert McGarveyTom Pennington testified that at the end of October1983, in the presence of Harry Smith, McGarvey toldhim "If the Union was votedin,BenjaminCoal Compa-ny would never negotiate." McGarvey could not recallhavingmadethat statement to Pennington.He claims,however, that whenPenningtonwould proclaim howthe Union could benefit the men, he would respond bypointing out the financial condition of the Company, ar-guingthat the Company could afford no increase Pen-nington was not regardedas anentirely trustworthy wit-ness and I am unwillingto predicate an unfair laborpractice solely on his uncorroborated testimony. The8(a)(1) allegationinvolved shall bedismissed.Gary Hess related that prior to the first election,McGarvey argued that employees had nothing to gainby going to the Union because they would be. payingdues and they now have everything that the Unionmight obtain without having to pay dues. According toHess,McGarvey went on to state that Dave Benjamincould not afford to pay the royalties on his coal andwould close his doors before signing a contract. McGar-vey could not recall making such remarks Based on myunderstanding of Hess' testimony, including his admissionon cross-examination that McGarvey elaborated that theinability to afford increases was due to "the decliningprice of coal," I find that the remarks attributed toMcGarveyweresimplyargumentationbasedoncommon sense and the strong likelihood as to whatwould occur if Respondent was forced to enter an agree-ment requiring a payment of royalties. Thus, the allega-tion is dismissed as the testimony, at best, simply recantsprotected argumentation SeeClintonville Shoe,supra.jRobert HockinsonNeal Armogast, an employee on payroll status at thetime he testified, related that Foreman Hockinson in lateOctober 1983 informed that the Company needed Armo-gast's vote in the election in order to "save our jobs."Hockinson could recall no such conversation, while indi-cating his contacts with Armogast were only seldom.Amogast was a believable witness and it is deemed un-likely that his encounter with Hockinson was imaginedor concocted Based on his credited testimony, I findthatHockinson, in effect, equated a vote for the Unionwith a loss of jobs, and that Respondent thereby violatedSection 8(a)(1) of the Actk Darrel JefferiesIrvinFeaster testified that 4 weeks before the firstelection, he was told by Jefferies that Dave could notafford the contract with the Union and that he wouldhave to shut down According to Jefferies, he simply in-formed Feaster that the Company could not afford anymore expenses. I believe Feaster. Based on his testimony,itdoes not appear that Jefferies identified the contractspecifically that Dave Benjamin could not afford. None-theless, as indicated, Respondent could expect rightfullythatUMWA would not depart from crucial, expensiveterms of its contractual charges against coal extracted inthis section of the country. Accordingly, the 8(a)(1) alle-gation in this respect is dismissed as founded on com-mentary within protective guarantees of Section 8(c) ofthe Act. SeeClintonville Shoe,supra.On the day of the first election, according to employeeErnest Potutschnig, Jefferies stated, before Potutschnigvoted, that "Benjamin would never go union .hewould shut the door before he would ever sign a unioncontract " Jefferies denied making that statementAc-cording to the latter's version, he was instructed, thatday, to cut his men down to a straight 40-hour work-week Apparently, Potutschnig who had been working agreat deal of overtime, protested, and among Jefferies'responses was a remark that if they had to cut down to40 hours to meet costs, how in the world could theCompany afford the Union I regarded Potutschnig asthe more credible witness. It is concluded that Respond- BENJAMIN COAL COent violated Section 8(a)(1) on Jefferies' declaration as tothe futility organization and the threat that the plantwould close before allowed to go Union.1.Thomas LemmonWayne Anderson, an employee on payroll status at thetime he.testified, related that about 2 weeks prior to thefirst election, he was told by Lemmon that there was noway "in hell" the Union would get in and that Benjaminwould go out of business first Lemmon could not re-member making any comment to that affect, assertingthat the only point he ever made was that Respondentcould not afford the expense of the Union. The testimo-ny of Anderson is credited, and it is found, based there-on, that Respondent violated Section 8(a)(1) of the Act.m. John MartyakIn early November 1983, about 2 weeks prior to thefirst election,a meetingwas held with employees not onpayroll status due to sickness or other disability. Themeeting was addressed by John Martyak, Respondent'spersonnelmanager, and other management spokesmen,including Superintendent John Rainey and ControllerBarry Young 35 Martyak defined the meeting's purposeas "to bring . . . employees up-to-date with what hadtranspired throughout the Company during that year sothat they would know just where the Company stood fi-nancially and within the industry " According to Mar-tyak, this was the only group of employees that DavidBenjaminhad not addressed during that timeframe.Nonetheless,Martyak denied that the meeting related tothe organization campaign.Thomas Pennington testified thatMartyak,Rainey,and Young all said "that Benjamin would never sign acontract, they would shut down, they couldn't afford theunion." Pennington denied that specific reference wasmade to the BCOA contract and could not "recall"whether the "green book" was mentionedCharles Dillon's account of what transpired was as fol-lows:Q. Do you recall anything being said about theUnion?A. The only thing that I recall that they said isthatDave would close down if we voted for theUnion he wouldn't sign a contractQ. Do you recall who said that?A. Jack Rainey said it and then Barry young saidit too.Q. And what about Mr. Martyak9A Well he said that Dave would never sign acontractAnother witness for the General Counsel, Jack St.Clair, a disabled employee, also attended the meeting,but denied that the Union was mentioned by name. Healso denied that anything was said about what wouldhappen if the Union got in.as Neither Rainey nor Young was named in the complaint, nor amend-ments theretoNeither testified587Dillon and Pennington were not regarded as impres-sivewitnesses In the circumstances, it is considered en-tirely unlikely that the abstract references to closure andrefusal tosigna contract, as they described them, werein fact made. Accordingly, their testimony in this respectis rejected and the 8(a)(1) allegation based thereon is dis-missed.4 Allegations pertaining to events occurring duringthe critical preelection period prior to the rerunelectionEvents occurring during this timeframe are critical tothe question of whether employer misconduct interferedwith freedom of choice of employees so as to invalidatethe results of the rerun election conducted on 14 March1984.36a. James FlemingAs has become evident, numerous witnesses werecalled by the General Counsel to substantiate that Re-spondent's foremen were engaged in widescale independ-ent 8(a)(1) violations in the course of both campaigns. Asheretofore indicated, among this group, the most notori-ous of the alleged offenders was James Fleming With re-spect to Fleming, employees Thomas Bell, RonaldMcGarvey, Ed Thompson, John Young, George McEI-heny, John Olson, ' Irwin Holes, Douglas Feaster, andDaniel Brink testified that on a regular basis prior toboth elections, Fleming variously threatened that, in theevent the Union was designated, Dave Benjamin wouldliquidate, close down, go bankrupt, or lease the oper-ation, and that he would notsigna contract with theUnion.According to Thomas Bell, Fleming regularlyargued that David Benjamin was stubborn, and he wouldnot sign a contract and he would close the doors, file forbankruptcy, or liquidate rather than deal with the UnionRonald McGarvey corroborated that Fleming frequentlyquestioned employees as to how they would make theirhouse payments if the Union got in pointing out thatthey would lose their house, and their car, while observ-ing thatit ishard to get a job.37 Robert Pennington tes-tified that during both campaigns, Foreman Fleming toldemployees that no contract would be signed, and em-ployees would have to go on strike and that he some-times asked employees where they would get jobs if theoperation were shut down. Ed Thompson confirmed thatFleming repeatedly asked employees where employeeswould get a job if the Union came in,38 that employees31 Under the established rule in theSinger Co,161NLRB 956 (1966),the critical period for assessing preelection misconduct affecting the va-lidity of a second election begins running from the date of the first elec-tionHence, the aforedescribed conduct, which occurred prior to 17 No-vember 1983, is not determinative of the validity of the 14 March 1984rerun election in Case 6-RC-940337McGarvey did confirm that on some occasions, Fleming argued thatBenjamin could not afford a contract or a union31 Robert Sinclair and Larry Young confirmed that they too wereasked by Fleming as to how they would get a job if Benjamin wouldclose the doors 588DECISIONS OF THENATIONALLABOR RELATIONS BOARDwould have to strike and Benjamin would shut down theoperation.39 John Young testified that he was regularlytold during both campaigns by Fleming that David Ben-jamin would not sign a contract and that if the Uniongot'in the Company would close up. George McElhenyalso testified that on a regular basis during both cam-paigns, Fleming stated they would probably shut down iftheUnion got in,without attributing the shutdown tounion demands for the BCOA contract, its pension plan,or royalties.John Olson also testified that twice weeklyduring both campaigns Fleming told Olson that with theUnion, the Company would just shut down and go bank-rupt .40 Employee Irwin Holes also testified to repeatedthreats by Fleming during both campaigns that the Com-pany would"definitely"shut down or declare bankrupt-cy if the Union won because'therewas no way theycould afford the Union,and that it would not sign aunion contract.Doug Feaster testified that on variousoccasions during both campaigns, he was told by Flem-ing, that if,the Union got in,that David Benjamin wouldshut down before he would sign a contract .41 -In addition,according to Ed Thompson,Flemingstated,prior to both elections,that should the UMWstrike for its industrywide agreement in 1984,the Unionwould bring its unemployed members from other minesto replace the Benjamin employees.42 Daniel Brink testi-fied that during both campaigns,on a daily basis, he wastold by Fleming that David Benjamin would shut downif the Union got in Fleming advised that Benjamin couldnot afford union wages,at the same time stating thatDavid Benjamin was old and did not need the aggrava-tion of runningthe Companyany more, andthe employ-eeswould be the "one's" with no work.According toBrink,Fleming stated that-Benjamin would not sign acontract,as he had operated on a nonunion basis for 35years and was not going to change at that juncture.In addition to Fleming's repeated threats prior to bothelections,his conduct limited to the period between elec-tionswas also highlighted by witnesses for the GeneralCounsel Thus,Thomas Bell testified to an occasion be-tween elections, when Fleming shouted to him that hisdaughter had worked for a coal company that filed forbankruptcy,indicating"Mr. Benjamin will do the samething," going on to state"that way the union won't haveit."Employees Ron McGarvey, Charles Mulhollen, EdThompson,Larry Young, Robert Pennington all testifiedto incidents between elections when'Fleming raised thequestion as to how they would obtain other jobs in theevent the Union were designated.43 According to Daniel39 Thompson testified that sometimes Fleming injected that the close-down would result from the Company's inability to afford the Union andhigher costs However, Thompson also stated that most of the time Flem-ing attributed the possibility of shutdown to David Benjamin's stubborn-ness and unwillingness to deal with the Union40 Olson testified that occasionally Fleming would assert that the Com-pany could not afford to pay the royalties41 Feaster testified that on some occasions Fleming indicated that Ben-jamin could not afford the UMW contract42 According to Robert Sinclair,inmid-October 1983, prior to the firstelection,Fleming stated that a competing mine would put Benjamin em-ployees out on strike and the employees of their competitor would taketheir jobs43 Similar remarks were attributed to Fleming prior to the first elec-tionRon McGarvey and Don Young,with corroboration from Moyer,Sunderland,inDecember 1983, after the Union's,victoryinthefirstelections,Fleming told Sunderland that"Dave Benjamin would not sign a contract,that the menwould have to go out on strike."Dan Brink also contrib-uted that Fleming stated that the Union would"have tostrike to get a contract,and when we went out on strike,that'swhen he'd shut the company down,and [employ-ees] would be without anything."In other incidents,John Ruffner testified that shortlyafter the first election,Fleming,in the presence ofRobert Miles and a number of other employes stated toRuffner"I see you still got money"to which Ruffner re-sponded that he would be doing better after the electioniscertifiedFleming responded"no you won't," "you'llbe on welfare,"adding"you won'thave a job,you'll beon welfare."44Fleming supervised some 38 employees during theunion campaign.He testified to having been indoctrinat-ed by company attorneys prior to both elections con-cerning what supervisors could and could not do in cam-paigning against the Union 45 He acknowledged that at ameeting prior to the second election,he was instructedto convey to the employees that the Company was"hurting."Nonetheless,Fleming testified that no oneever told him that he could say that the Company wouldshut down,and admits that he was off on his own inmaking comments that the Company would shut down ifforced to sign the BCOA He claims that on a daily basishe did talk to the employees,"mostly about the BCOAcontract,"informing them that the pension plan wouldcost more money, the royalty would cost more money,and, because of the financial shape that the Companywas in, it could not afford additional spending He couldnot otherwise recall making statements that if the Unioncame in the Company would liquidate,close down, gobankrupt,lease out, or that Benjamin would not sign acontract.He acknowledged,however,that he may havemade statementsto the effectthat if Benjamin shutsdown,how would the employees make payments ondebts incurred on behalf of their families.He testifiedthat in all of his discussions he stated that there was onlyone contract,46 and that Dave Benjamin would never beMulhollen,and Irwin Holes testified that during the critical period priorto the firstelection,Fleming inquired as to how they would pay theirbills,maintain their mortgages,and/or take care their families in theevent the Union got in Daniel Sunderland and Robert Sinclair testifiedto similar statements made by Fleming prior to the first election44 ThoughRuffner identified 10 to 15 other employees as present, in-cluding all the mechanics and Robert Miles, his testimony stood as uncor-roborated45 The "Do's and Don't's" of campaigning are in evidence as R. Exh6They area generalized attempt to prevent that which trained expertshave difficultydefining with any semblance of consistency To tell super-visors that they are not to threaten employees,while condoning refer-ences to the possibility of closure is not likely to result in a sterile cam-paignObviously, R Exh 6 was ineffectual to prevent such references byFleming and other supervisors who admitted to statements concerningpossible closedown'46 Fleming testified that Company's attorneys had instructed him thatthere wasonly one UMWAcontract and that was the BCOA agreementHis employees on the other hand argued that there were other agree-ments,and when they did so he rebuffed them with his conviction thatthe BCOA wasthe only contract BENJAMIN COAL COable to afford that agreement, namely the BCOA con-tract.He admits to telling employees that he could notafford the BCOA, it would force him out of business,and that Benjamin would notsignand could not affordto sign the BCOA contract. He denies that he ever saidthat Benjamin would "never sign any contract," but thathe could not afford to sign the BCOA contract and thatitwould force him out of business 47 He could not recallsaying anything to employees about having to go onstrike.As is true of othersegmentsof this case, several fac-tors combine to make it difficult to present an incisiveand refined analysis concerning the independent8(a)(1)conduct attributed to Fleming. The sheer volume of con-frontations, joined with the lapse of time, have made itdifficult for the trier of fact to develop a sense of confi-dence in the capacity of witnesses to recall precise wordsused in their precise order. Nonetheless, credible evi-dence establishes persuasively that Fleming routinelytaunted employees throughout both campaigns with thelikelihood of job loss, seldom supporting his antiuniondiatribewith reference to the BCOA contract or Benja-min'sinability to afford union proposals. An emotionalman, with limited interest in self-control, Fleming be-lieved strongly that ultimate victory for the Unionwould spell absolute doom for Benjamin Coal.48 It wasentirely unlikely thatamanof his proclivities wouldmake his point only after cautious selection of words andideas.On balance, persuasive evidence imputes a patternof conduct to Fleming, consisting of frequent emotionalreferences to his own view that Benjamin would closedown, fail, lease, or file for bankruptcy in the event ofunionization.Ialso believe that in order to highlight thefutilityof organization, he often stated that Benjaminwould not sign a contract In the circumstances, on thetotality of the credible testimony, it was my impressionthat his inflammatory remarks are not lightly to be ex-cused because often made as part of an ongoing debatewith employees, who freely exchanged their views. Theywere coercive and unlawful, and evidenced a repetitivepatternof coercive conduct proscribed by Section8(a)(1).49I so find.According to the General Counsel, Fleming, in addi-tion to the above, engaged in other conduct violative ofSection 8(a)(1). Thus, Ed Thompson, testified that 2 days41 Along this line, Fleming admitted that he probably had asked Mul-hollen, in the presence of Craig Moyer, where Mulhollen would find ajob if Benjamin could not afford the BCOA contract and had to shutdown He also admitted to asking Young how he would make his housepayments and where he would get a job at his age48 Fleming testified that in discussing the UMWA with the employeeshis own feelings were as followed "I felt my job was on the line andtheir job was on the line, and I have done to the best of my ability to dowhat I could do "49 The violations found are limited to threats of job loss, shutdown,bankruptcy, etc , and statements that Benjamin would never sign a unioncontractReferences, however, to the inevitably of strikes must be con-sidered from the standpoint of the history of adversity confronting Re-spondent economically together with the probability that the UMWcould settle for an agreement which Respondent could absorb financiallyJust as Fleming was privileged to refer to the likelihood that Respondentwould close if forced to accept the BCOA, he was privileged to proclaimthat such demands would produce a strike No violation is predicated onhis conduct in this regard589prior to the second election, Fleming approached himstating:I can't tell you Mr Benjamin said this but I can bet,I'llbet you my paycheck, that if the union is voteddown this time we'll get our days off back that theytook from us, we'll get our 10% . . . .Fleming denied making any statement that the cuts ofAugust 1983 would be restored. I believe Thompson.Since the comment was lacking in justification in priorpractice, and on its face constituted a promise of benefiton rejection of the Union, Respondent thereby violatedSection 8(a)(1) of the Act.Fleming's inability to control his hostilities towardUMWA was evident in conduct which transcendedverbal threats and warnings as to the futility of organiza-tion.First, the complaint alleges an 8(a)(1) violationbased on the method by which he removed a prounionsign from company premises. It appears that during thehunting season in 1983, apparently just after the firstelection, a prounion sign appeared on a jobsite, attachedto a telephone pole high above the ground. Fleming usedhis shogun in an attempt to blast it away. After firing 25shells,Fleming repaired to his son's car where he ob-tainedmore ammo, again loaded, firing three or fourmore rounds before running out of shells. Apparently,then,Fleming gave up without having completely de-molished the sign As concerns the issue of legality, theGeneral Counsel does not dispute that Respondent hadthe right to remove the posting. As stated by the Gener-alCounsel, "here, the violation consists not in the re-moval of the sign, but in its destruction." Authority doesnot support the General Counsel's position. In this case,the posting of Respondent's property was neither lawfulnor protected and in the circumstances, the self-help ex-ercise by Fleming neither directly nor indirectly tendedto impede employees in the exercise of any rights guar-anteed by Section 7 of the Act. Cases such asPullmanTrailMobile,249 NLRB 430 (1980), andServico ProtectiveCovers,199 NLRB 977 (1980), involved destructive actsaddressed to protected activity, i.e., a grievance in theformer and picket signs used in conjunction with alawful strike in the latter.Nonetheless, the inability of Fleming to constrain him-self was evident in that incident and several others. Thus,Ed Thompson testified that after the first election, butbefore the rerun, Fleming asked Thompson where hewould look for a job when the Union came in. As theconversation continued, Fleming said that if the Unioncomes in and Fleming loses his job, Thompson wouldnot have a house because he would burn it down. Ac-cording to Thompson, Fleming also threaten to shoot hiswife and the tires off of his car. Fleming admitted threat-ening to burn down Thompson's house, but denied anythreats addressed to Thompson's wife or car. I believeThompson and these threats of violence, all addressed toThompson's prounion leanings constituted coercive con-duct violative of Section 8(a)(1). I so find.50so As shall be seen infra, Respondent also violated Sec 8(a)(1) of theAct following the second election through Fleming's additional threat toThompson and his physical assault of employee John Young 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDb Bill RickettsRicketts was highly active in the effort to impress em-ployees with the hazards of unionization.In this connection,WillisMaruna testified that aftertheUnion's victory in the first election, Ricketts statedthat everyone would be losing his job, as the Companywould have to close its doors because it could not affordtheBCOA contract. Ricketts acknowledged havingmade the statement. Based on the Board's recent decisioninClintonville Shoe,supra, and related cases, this state-ment is deemed a protected exercise of the Employer'sright to present antiunion argumentation as contemplatedby Section 8(c) of the Act. The 8(a)(1) allegation in thisregard shall be dismissed.In a similar vein, Terry Howe testified that in March1984, dust prior to the second election, Ricketts, in thepresence of five or six other employees said that theywould soon be voting, that the men knew how theyshould vote, because Benjamin would not sign a con-tract,he could not afford the union royalties, and hewould shut the doors because he could not afford itHere, again,Clintonville Shoeisdeemed controlling, andthe allegations that Respondent violated Section8(a)(1)in this respect shall be dismissed.Although Ricketts testified that in mentioning the pos-sibility of closedown, he always qualified his statementsspecifically to reflect that the Company was unable toafford additional expenses, the BCOA, or the Union'sroyalty payments, employees Harpster, Kunsman, andRuffner all testified to unqualified statements by Rickettsin this respect. First, Harpster testified that prior to thefirst,andagainbetween elections, Ricketts repeatedlystated that "Dave wouldn'tsigna union contract .hewould shut the door if the union got in . . . he wouldn'teven bargain with them." According to Harpster, Rick-etts reasoned "Dave was in his 60's "he didn't need thatkind of stuff, he would just close the doors." Harpsteralso recalled that when employees asked what wouldhappen if the Union demanded to allow conditions toremain as they were, Ricketts would respond, "Davewasn't going to pay the union royalties and stuff on thecoal .he just wouldn't sign a union contract, that hewas the boss and that's the way he wanted it."5 i Harp-sterwas not regarded as a particularly trustworthy wit-ness.As other witnesses for the General Counsel ac-knowledged, Ricketts followed a pattern of qualifyinghis remarks, and though it is possible that he may havedeparted therefrom on occasion, I am unwilling to findthat he did so on the basis of testimony of Harpster.Kunsman and Ruffner also implicate Ricketts in an un-qualified threat that David Benjamin would close andrefuse to sign a contract 3 weeks before the second elec-tion.Their testimony was not entirely consistent. Thus,Kunsman related that he was working while Ruffner andRickettswere engaged in a discussion concerning theUnion in which Ricketts said "no way would Benjaminsigna contract .he would close the doors " Accord-ing to the account of Kunsman, he was not a participantin the conversation but was simply "eavesdropping." Ac-cording to Ruffner; however, the conversation" was be-tween Kunsman and Ricketts, with Kunsman stating thateverything will be taken care of on 14 March, to whichRicketts responded, "No way would Benjamin sign acontract . . . he would close the doors " AlthoughRuffner testified that Ricketts did not refer to any specif-iccontract,Kunsman testified that he "didn't hear"whether such a reference was made Considering the ma-terially discrepant nature of the testimony offered in sup-port of this allegation, the testimony of Kunsman andRuffner is rejected. Accordingly, the 8(a)(1) allegation inthis respect shall be dismissed.Beyond the foregoing, it is also alleged that Respond-ent violated Section 8(a)(1) through Ricketts' requestthat Timothy Mazenko remove union literature from acompany truck Ricketts admits to having asked Ma-zenko to remove the literature and that the latter imme-diately complied. In contrast, a number of witnesses tes-tified that they were permitted without restriction tomaintainliterature in company vehicles Consistent there-with,Respondent apparently had no policy against em-ployee retention of literature unrelated to their work intheir vehicles. The General Counsel correctly observesthat Respondent was not free to single outunionlitera-ture and instruct an employee as to its removal. Underexisting Board policy, it is unlawful to impose disparaterestrictions on prounion literature SeeStanley FurnitureCo, 244 NLRB 589 fn 1, 592 (1979) Indeed, the Boardhas gone so far as to hold that "under Section 7 employ-ees generally have a protected right not only to possess,but also to display, union materials at their place ofwork, absent evidence that Respondent restricted em-ployee possession of other personal items or that posses-sion of union materials interfered with production or dis-cipline." SeeDillinghamMarine,239 NLRB 904 (1978),enfd. 610 F 2d 319 (5th Cir 1980). Accordingly, Re-spondent violated Section 8(a)(1) of the Act by Ricketts'instruction that Mazenko remove the union literature.c.Bert McGarveyWith corroboration from Terry Lender, Richard Byerstestified that on the morning of the day immediately fol-lowing the first election, McGarvey opened a conversa-tion, station: "Where the hell is a 50 year old man sup-posed to find a job?" Byers responded with a query as towhere 117 men would find jobs, a number representativeof the group already laid off McGarvey responded that"there'd be no one working here by March or April."52McGarvey offered a quite different account of the con-versation.He denied that anything said related to theUnion but simply consisted of discussion with Byers asto the number of men that had been laid off. McGarveyclaims that he simply made the comment that "if theykeep laying off there will be nobody working there byApril or May." Overall, the account Byers and Lenderwere viewed as the more impressive Although on their52 Lender testified that McGarvey added that "Dave Benjamin was a5'Harpster was the only witness who related that Ricketts said thatman of his word and he believed him" in forecasting that no one wouldBenjamin would riot pay the royalties All others indicated that Rickettsbe working by the following spring Byers failed to confirm that this oc-said that Benjamin could not afford the royaltycurred and to this extent Lender's testimony has been disregarded BENJAMIN COAL COversion, the Union was not mentioned, the Union's victo-ry the day before appeared to furnish a sufficiently plau-sible explanation for McGarvey's off-handed reference tojob loss to warrant the inference that it violated Section8(a)(1). I so findByers also credibly testified that prior to both elec-tions, on three or four occasions, McGarvey told himthatBenjamin would never sign a contract with theUnion. McGarvey denied making the statements. In thisinstance,Iam willingto give McGarvey the benefit ofthe doubt Although McGarvey was not the most per-suasive witness, Byer's uncorroborated testimony in thisrespect seemed too pat, and is unacceptable as a reliablerecantation of what occurred. I did not believe him. Ac-cordingly, the 8(a)(1) allegation in this respect shall bedismissed.Gary Hess testified that on about a half dozen occa-sions before the first election and about 10 times prior tothe second,McGarvey, after union meetings, wouldcome in on Monday mornings and say "Well, did any ofyou fellows go to theunion meeting?"Hess admitted toattending but, on further inquiry by McGarvey, declinedto disclose what had transpired. McGarvey was not ex-amined as to these incidents. Based on the credited testi-mony of Hess, I find that the interrogation was notshown to have been accompanied by legitimate purpose,and occurring as they did, in the context of a vigorousantiunion campaign, the incidents are deemed coerciveand violative of Section 8(a)(1) of the Act.d Darrell JefferiesEmployees John Lescallect and Charles Hutton testi-fied to incidents in which Jefferies told them that Benja-min would neversigna contract. According to Lescal-lect, inDecember or January 1984, Jefferies asked whythemen had selected the UMWA, rather than someother union, but then told Lescallect that in any event,"Dave would not sign a contract " Jefferies could recallonly one conversation with Lescallect during the time-frame in question. According to him, in discussing theCompany's inability to buy rags because it could notmeet C 0 D. requirements of a vender, Jefferies toldLescallect "if we can't afford rags, how can we affordthe Union." I believed Lescallect, and based on his testi-mony it is concluded that Respondent violated Section8(a)(1) through the declaration thatunionrepresentationwould prove futile The probability of Lescallect's testi-mony is hardly undercut by Jefferies' admission that heoccasionally said that DavidBenjamincould not affordany kind of union contract, though not necessarily toLescallect, that he had been told at foremenmeetingsthat if the Company was forced to take on more ex-penses it could not afford to operate, and that it was hisperception that if the Unioncame in itwouldautomati-callymean more expenses. Whatever his reservations, Ifind that they went unexpressed to Lescallect.CharlesHutton testified that between the elections,Jefferies told him that with respect to the Union "Davejust couldn't afford it and if it got any where near hewould shut the place down " After another incident oc-curring afew days before the second election,he claimsthat he was approached at work by Jefferies who stated,591"Iwant to talk union." According to Hutton, Jefferiessaid,"Dave will never sign a contract if it comes tounion and if union got in he would shut the placedown." Jefferies denied making any such statements toHutton.On cross-examination,Hutton acknowledgedthat Jefferies also stated that the time was not right forthe Union and that Dave Benjamin could not afford it.On consideration of Hutton's testimony, it was my im-pression that there was more to the conversation than herelated and that the risk was great that he was passing onhis interpretation of what was said, rather than the com-plete argumentation made to him In these circumstances,it is only fair to assure that the statements made were ac-companied by expressions as to the inability of DavidBenjamin to afford the Union's demands and, hence, it isconcluded that these remarks were protected by Section8(c) and not violative Section 8(a)(1). SeeClintonvilleShoe,supraJoe Mazenko testified that on 3 March 1984, he wasapproached by Jefferies while working, who informedhim as follows: "Joe, I think that after this thing goesUMWA that Dave will start laying off people" Ma-zenko allegedly asked what he meant, but Jefferies de-clined to elaborate. In addition, Jefferies in the same con-versation assertively expressed the feeling that peoplewere voting for the Union to get even with Benjamin,with Jefferies adding "when this thing is over I intend toget even with some people too " Jefferies testified thathe did not "remember" saying anything like that to Ma-zenkoAs against Jefferies, I believed Mazenko Basedon his credited testimony, I find that Respondent violat-ed Section 8(a)(1) by threats of layoff and reprisals inconnection with union activityeThomas LemmonAccording to Gordon Frano, the day after the Union'svictory in the first election, he asked Lemmon whatLemmon thought now Lemmon responded "this is thebeginning of the end for Benjamin Coal Company," ac-knowledging that something had to be done, "But, GoodGod, not the United Mine Workers " Later, in February1984, according to Frano, Lemmon allegedly remarked,"We'll end up just like the A & P storesDave willshut down and reopen under another name and all willbe out of work " Although Lemmon was not examinedas to these specific statements, strong reservations wereheld as to the credibility of Frano. The latter providedthree separate preheating affidavits to the General Coun-sel, each of which omitted these highly salient conversa-tions.There being no explanation for these omissions,they are difficult to discount as innocent oversight. Inthe circumstances, although Frano was an incumbentemployee at the time he testified, his uncorroborated tes-timony is regarded as too unreliable to furnish a predi-cate for unfair labor practice findings. The 8(a)(1) allega-tions in this respect shall be dismissed.Wayne Anderson testified that I or 2 weeks before thesecond election, Lemmon, in the midst of a general con-versation, stated that the Company would shut down if itwent Union Lemmon testified that the only thing hemight have said was that the Company could not afford 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe extra expense of having a Union. On balance, I wasinclined to give him the benefit of doubt and based onhis testimony and the Board's position inClintonvilleShoe,supra, this was a proper expression, particularly inthe light of the ' Company's financial position and de-mandslikely to bemadeby UMWA in view of econom-ics in the coal industryf.William CameronAccording to the testimony of Edwin Daugherty,shortly before the second election, Cameron inquired astowhat Daugherty thought about the Union. To thatpointin time,Daugherty had made no public display ofhis union sentiment.Daugherty was an incumbent em-ployee,whose testimony, was not viewed as a by-prod-uct of imagination. The interrogation being unaccompa-nied by any legitimate purpose, waged in the course of avehementantiunioncampaign, was coercive and viola-tive of Section 8(a)(1) of the Act.g.Delwyn FryOn the face of the pleadings, an issue was raised as tothe supervisory status of Fry. Contrary to the Respond-ent, I find merit in the General Counsel's position that hewas a supervisor at all times material, and that unlawfulconduct committed by Fry was binding on Respondent.Thus, undisputed testimony establishes that his title wasshop foreman, and that nine employees reported to him.Like other supervisory personnel he wore a white hatand was allowed use of a company truck. He inter-viewed job applicants, granted time off, evaluated andreviewed evaluations with employees, assigned work tomechanics,transferredmechanics between jobs,and as-signed overtime. This evidence being uncontroverted, itis concluded thereon that Fry possessed statutory indiciaof supervisory status, and was held out by Respondent tothe employees as a representative of management asPaul Smochek testified that, prior to the first election,Fry in a conversation with another employee in his pres-ence, referred to Smochek as a man "willing to vote hisjob away " Thereafter, on the morning after the firstelection,Smochek was sweeping the floors while Frywas standing around talking to others about the Union'svictory.According to Smochek, Fry stated "just likeyour job Paul, it could be done now." Fry provided noforceful denial that these remarks were made, but simplyindicated that he could not remember doing so. Indeed,any challenge to Smochek must be considered in light ofFry's admission that he could have told a Board investi-gator that he might have made the statements in ques-tion. I credit Smochek. Accordingly, Fry's remarks vio-lated Section 8(a)(1) of the Act as linking a prounionvote with job loss.h.Floyd FishelWilliam Clark, an employee on payroll status at thetimehe testified, related that his foremen, Floyd Fishel,on at leasta half dozen occasions during the second cam-paignstated,"If theunioncomes in DaveBenjamin53 Fry testified but offered no comment as to his supervisory statuswould shut down and we would all be out of a job."Fishel died prior to the hearing and, although uncontra-dicted, I am reluctant to credit Clark Fishel has notbeen implicated in any broad pattern of conduct whichwould envelope this accusation. Clark's testimony is of-fered in "shot gun fashion" with only the most generaldescription of the surrounding circumstances, and with-out comment as to what else might have been said inthese several confrontations. Though his testimony sug-gests that many other employees would have heard theseremarks, if made, his testimony was allowed to stand un-corroborated. In the total circumstances, particularly thefact that these statements may or may not have been le-gitimate depending on their entire content and the exactwords used by Fishel, I am reluctant to consider the lim-ited evidence offered by the General Counsel as a credi-ble foundation for finding the 8(a)(1) violation in this in-stance.i.Harry BenjaminGreg Bell testified that on 16 January 1984, while hewas on layoff, he met with Harry Benjamin to protestthe fact that employees junior in service to him were stillworking. In the course of their conversation, Harry Ben-jamin allegedly stated, "If this had been a couple ofyears ago, there would have been no problem But rightnow, we have been operating in the red and if the unioncomes in we'll have to close the doors." HarryBenjaminadmitted to a conversation with Greg Bell concerninghis layoff and further acknowledged that, while therewas discussion about the Company's financial conditionand as to the reasons behind his layoff, there was no dis-cussion about the Union. Bell's testimony did not ringtrue, and the8(a)(1) allegationbased on this testimonyshall be dismissed.jChad HannahTwo employees, John King and William Johns, testi-fied that during the period preceding both elections,statements were made by Hannah to the effect that Ben-jamin would neversigna contract and that he wouldclose the doors. Both relate that no reference was madeeither to the BCOA contract or the "green book."Hannah admitted to advising employees simply that theCompany could not afford the BCOA contract, and thatBenjamin would have to shut down if he sustained moreexpenses. I would note in this connection that a witnessfor the General Counsel, employee Kerry Lewis, con-firmed that several weeks before the second election, hehad a conversation with Hannah that if the Union got in,the Company would just go bankrupt, they could notafford it, and would shut down. Under the Board'srecent decision inClintonville Shoe,supra, the require-ment that the General Counsel present specific proof asto the precise words used to supportan 8(a)(1) threat hasachieved heightened significance. The exculpatory words"could not afford" appear to be determinative, and I wasnot persuaded that this point was not made by Hannah inthe conversation with Johns and King. Accordingly, asto the critical issue, the testimony of the latter is regard- BENJAMIN COAL COed as unreliable, and the 8(a)(1) allegations based thereonare dismissed.k.Donald HuttonDuring the period prior to both elections, Hutton, asRespondent's superintendent, reported directly to theBenjaminsCoercive conduct was attributed to him by anumber of witnesses for the General Counsel prior toboth elections.Thus,CharlesMcCombs and ThomasPennington testified to statements that Benjamin wouldnever sign a contract and, if unionized, would liquidateand go out of business. In addition, Hutton allegedly toldTom Mahaffey after the UMWA's victory int he firstelection, that he did not care what the results of the elec-tion had been, David Benjamin would not sign a con-tract. In accordance with his position, Hutton entered a$100 wager with Mahaffey that the Company wouldneversigna contract with the Union. In like vein, Wil-liam Buck testified to another incident after the first elec-tionwherein Hutton offered to bet $1000 that Respond-ent would neversigna contract.Edward Barrett Jr., an incumbent employee at thetime he testified, related that Hutton stated during aperiod prior to the second election that even if the unionwere to win the election, "Dave Benjamin would shutthe doors, and we would all be out of work." AccordingtoBarrett in another conversation, Hutton made thesamepoint, this time indicating that "Benjamin wouldjust file bankruptcy and that would just end it all." Aswas true of other witnesses for the General Counsel,Barrett attributed the remark to Hutton that "Dave Ben-jamin would not sign a contract "Thomas McCracken testified that during the periodbetween elections, in a bar in the LaJose Hotel, on 14February 1984, Hutton made the point that conditionswere "rough" at Benjamin, and that he was looking for ajob. To this, McCracken inquired whether Benjamin wasplanning to get rid of Hutton, whereupon Hutton repliedin the negative, going on to state, "if the company goesunionon the 14th . . . Dave would close the doors"Later, on 5 March 1984, Hutton again commented on hisjob search, ultimately stating that if the second electionresulted in a union victory, "he'd have to leave and lookfor another job because Dave would close the doors "54Hutton admittedly talked to a lot of people about theUnion, but avers that he simply told the men that theCompany "could not afford any contract, no matterwhat it was, if it increased costs to the Company."On the total record, taking full account of my assess-mentof Hutton and the surrounding circumstances, I, re-garded the mutually corroborative testimony exactedfrom witnesses for the General Counsel as more reliablethan theassertionsby Hutton that, in each and every in-stance, he referred to Benjamin's inability to afford acontract or increased expense in uttering the devastatingeffects of unionization. I do not believe that he was sothorough in his dialogue, but instead I am convinced thathe informed employees, repeatedly, and in unqualified54 Hutton admitted to telling McCracken in the LaJose hotel that ifthe operation went union "that that's goin' to be the straw that broke thecamel's back "593terms, prior to both elections that Respondent wouldclose if the Union were designated, and that the com-ments outlined above violated Section 8(a)(1) of the ActIn a further allegation, Respondent, through Hutton, ischarged with having made an illicit promise of benefitThus, employee Ronald Wright testified that dating backto the period preceding the first organizational campaignhe had been trying for reassignment for an oiler positionto that of a loader operator. He testified that on or about8March at the LaJose hotel he asked Hutton if he wasaware of any vacancy in the loader classification and ifhe could be transferred to such a positionWright, withcorroboration from employee Thomas McCracken, wenton to testify that Hutton responded that he could donothing at the time, but if the employees voted "NO" hewould be able to maintain his position as'superintendent,and "that way he will be able to do something." Huttonacknowledged that everytimehe saw Wright the latterwould ask about the transfer, but claims that his answerwas always, "I'll see what I can do." I believed Wright,and based on his testimony I find that Respondent violat-ed Section 8(a)(1) of the Act on Hutton's implicit sugges-tion that if employees rejected the UMWA, Wright'sprospects for reclassification would be improved.1.David PeaceEmployee Ronald Wright testified that he also hadconversationswith Dave Peace concerning his requestfor a job transfer. Thus, he claims that prior to the firstelection, Peace continually put off his solicitations, but,about a week before that election, when the issue wasagainraised, Peace said that the Company would makeno moveuntilafter the election, that they would wait tosee if the Union were voted in, and that if it were, DavidBenjamin would shut it down and "there would not beno company to work for anyway." Wright also testifiedto a further incident just prior to the second election,when he asked about the transfer, whereupon Peace, inthe presence of Larry Johnson, a coworker, said thatthey would just have to wait and see how the. secondelection turned out because "he'd shut the doors if itwent union."55 Peace did not deny that he had discussedthe campaign "quite a bit" with Wright. He denied everhaving made the statement "close the doors,",but claimsthat he told Wright, just like all other employees, that "ifhe [David Benjamin] couldn't afford it, he would closethe doors." Peace denied ever saying that closure wouldbe occasioned just by designation of the UMWA. Peace'saccount impressedas anargumentative response to forth-right testimony, which was detailed and wholly believ-able. I creditWright, and based on Peace's threat, con-clude that Respondent further violated Section 8(a)(1) ofthe Act.Employee Lawrence Johnson testified that Peace,prior to the second election, in the presence of other em-ployees, stated that David Benjamin would not sign acontract and that if the Union came in, Benjamin wouldss No one by the name-of Larry Johnson testified A Lawrence John-son, asshall beseen,who was supervised by Peace, did testify to certainstatements made by the latter, but did not mention any incident resem-bling that described by Wright 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshut the doors. On cross-examination, Johnson concededthat, on the occasions in question, Peace said more thanthe few words he attested to, however, he could notrecall the additional comments, and for that matter, hehad no recollection of the exact words used by Peace. Inthe circumstances, for reasons heretofore expressed as tothe importance of the preciselanguageused to properapplication of Section 8(c), the instant 8(a)(1) allegationshall be dismissed as not supported by reliable proof.Employee John Schaffer testified to a conversationwith Peace prior to the second election, whereuponPeace, afterameetingconducted by Dave Benjaminstated to a group of employees, "Dave would not sign acontract " Peace could not recall making such statement.The testimony of Schaffer is not considered a reliablepredicate for an unfair labor practice finding. He testifiedthat the conversation with Peace was witnessed by sev-eral other unidentified' employees.While acknowledgingthat the discussion continued for a period of 5 minutes,he remembered nothing else about it In these circum-stances, I do not regard his testimony as a competent ex-pression of precisely what occurred. The 8(a)(1) allega-tion based thereon is dismissed.Kenneth Bee testified to an incident prior to thesecond election in which Peace allegedly remarked thatif the Union goes in "Dave is shutting the doors, andthat 'Mr.Benjaminwould neversigna union contract.'Bee described a second conversation shortly before thesecond election involving six to eight employees, inwhich Peace stated that if the Union goes in, David Ben-jamin would shut the doors' and there is no way hewould eversign a unioncontract. Bee's prehearing affi-davit included 'no reference to any such statements."56With respect to the first incident, Peace denied that itwas made, relating that he was asked by another employ-ee Ron Bennett, as to what would happen if the Unionwas voted in. Peace claims that he responded that if Ben-jamin could not negotiate with them, and work some-thing out, he would just close the doors As for thesecond incident, Peace could not recall having madesuch a statement, but denied ever telling the men thatthey would lose'their jobs under such conditions. In thisinstance, there being no clear corroboration of Bee, I aminclined to give Respondent the benefit of the doubt. Ac-cordingly, in light of the General Counsel's failure tosubstantiate the allegations in this regard by credibleproof, the 8(a)(1) allegations based thereon shall be dis-missedA former employee, David Leasure, testified thatshortly after the first election he requested Peace's "per-sonal opinion" as to what would happen if the Unionwon. According to Leasure, Peace responded by indicat-ing that "he thought that if Mr.Benjaminwouldn't get are-vote that he . . . couldn't afford the union, and thathe would have to close the doors." Peace's sworn re-sponsewas asfollows "we talked so many times . . . Idon't remember anything like that." Even were I tocredit Leasure, the clear import of the statements imput-ed to Peace was that the Company could not afford56 Ron Bent,an employee, identified byBee as witnessingthe incident,was not calledby either partyunion demands. Accordingly, it was legitimate argumen-tation protected Section 8(c) as contemplated byClinton-villeShoeCo., supra. The allegation in this respect shallbe dismissedAlbert Bell testified that in December 1983, Peacestated that "they eventually wouldn't be able to affordthe union, if it went in, and that the Company wouldclose if it went union." Two other employees, TomHutton and Jim Robaugh, were named as present, butneitherwas examined in that regard. Although Peacecould not recall making the comment, here again, thestatement would appear to be privileged argumentationprotected by Section 8(c). The independent8(a)(1) alle-gation in this respect shall be dismissed.in.Ronald ShultzAs heretofore indicated, during the period precedingthe first election, employees Kunsman and McCrackenwere subjected to illicit threats of shutdown by Schultz.Otherwitnesses implicate him in similar misconductduring the period preceding the second election Thus,John Potter testified that shortly before the rerun elec-tion, at the LaJose Hotel, Schultz, together with DonHutton, made statements "that the company would neversign a contract and they would just close up." Schultzwas not questioned as to this specific incident, but indi-cated generally that he could not recall making anystatement that Respondent would shut the doors. Potter,whose testimony conforms with that of other 'crediblewitnesses showing that Schultz and Hutton engaged in apattern of unlawful intimidation, is credited Based on histestimony, I find that Respondent violated Section8(a)(1) of the ActEdward Barrett testified that in late February or earlyMarch 1984, at the LaJose Hotel, Schultz stated thatDave Benjamin would not sign a contract regardless ifthe Union won or what happened and, he would just filefor bankruptcy and that would be it I credit Barrett and,based on his testimony, it is concluded that Respondentviolated Section 8(a)(1) of the ActRobert Sheeder, an incumbent employee at the time hetestified, related that on a dozen occasions prior to bothelections,Schultz,his foreman, stated that Benjamin"would shut the place down.he wouldn't accept theUnion " According to Sheeder these statements weremade both at work and after work at the LaJose Hotel.Schultz also allegedly stated that he had worked for Re-spondent for 22 years and he knew tht Benjamin wouldnever accept the Union. Schultz testified that he couldnot remember what he said in what conversation inas-much as he talked to his men "two dozen times apiece."Nonetheless, he claims to have told Sheeder "that if Mr.Benjamin had to operate under contract, and was in thefinancial shape he's in . . . why he couldn't stand anyextra cost . . . he'd have to go out of business." Hereagain, I did not believe that the Schultz' remarks were sofinely honed, and the testimony of Sheeder was believed.Ifind that, Respondent thereby threatened employeeswith closedown in the event they designated the Unionunder conditions violating Section 8(a)(1) of the Act. BENJAMIN COAL COn.Ernie SmealEmployee Charles Dillon testified that he had a singleconversation with Ernie Smeal concerning the Union Itallegely took place within a week of the second election.Dillon claims that Smeal stated, "Dave would never signa contract with the UMWA." However, he had no inde-pendent recollection of anything else said by Smeal.Indeed, when refreshed on cross-examination, he admit-ted that the remark was not made to him, but that it wasoverheard in a conversation between Smeal and anotheremployee, Kitko, which was in progress when he arrivedon the scene.57 Considering my reservations as to the ca-pacity of Dillon for recall, and the strong possibility thathe may not have overheard exculpatory statements bySmeal on the occasion in question, I consider his testimo-ny as an unworthy foundation for an unfair labor prac-tice finding, and hence shall dismiss the 8(a)(1) allegationbased thereon.o SaraMahaffeyThe complaint alleges that Respondent violated Sec-tion 8(a)(1) through promises of benefit by Sara Mahaf-fey during the period prior to the second election. Pre-liminarily,Respondent denies thatMahaffeywas anagent or representative,whose conduct was binding onit.With respect to the threshold issue of agency, it isnoted that Mahaffey is a long-term employee of Re-spondent having been hired some 22 years prior toeventsin issuehereHer positionisthatof a payrollclerk, a task involving responsibility for maintenance ofRespondent's payroll and benefit programs. In this ca-pacity, she had access to all of Respondent's payrollrecords and personnel files It does not appear, however,that she supervised employees. Although Respondentarguesthat her functions with respect to the pensionplan are purely administrative and that she had no au-thority to make decisions regarding the terms thereof, itis clear from her own testimony that sheis in apositionalone,tomake interpretations under the plan whichcould resultin denialor confirmation of an applicant'seligibility.Mahaffey also testified that she would correctand resolve, on her own, complaints about payroll dis-crepanciesDuring the period between 1967 and September 1983,Mahaffey servedas trusteeunder Respondent'spensionplan.A pension booklet distributed to employees identi-fies her as a trustee. Although during the critical periodafter the Union's election petition was filed, David Ben-jamin removed her from this position-an act not other-wise explained on this record-the employees were notformally notified of this status change and indeed SaraMahaffey only learned of it herself a year after her al-leged removal, some 2 weeks prior to the opening of theinstant hearinginOctober 1984Of the critical import to the issue of agency is the factthat prior to the second election, at the direction of theBenjamins, in January and February 1984, Sara Mahaffeyalone conducted 10 to 12 employeemeetingsat various51 Krtko was not called as a witness by either party595sites.The meetings were unprecedented, and, accordingtoMahaffey, she assumed that they were needed because"the men needed to know about the benefits so that theycould honestly vote correctly." Attendance was compul-sory, with employees instructed to attend An attendancerollwas taken at each, and a catchup meeting was heldfor those who missed that scheduled for them At themeetings,Mahaffey discussed, and answered questionsconcerning the Company's overall benefit programThe unfair labor practices, which the complaint at-tributes to Sara Mahaffey, are limited to statements shemade concerning the impact of unionization on the Com-pany within the realm of her duties as the Employer'srepresentative for the purpose of administering the pen-sion fund. Under Board law, agency status is not depend-ent on the existence of precise delegation of specificauthoirity, but it is sufficient that apparent authority beconferred under conditions enabling employees to con-clude reasonably that Respondent was in fact speakingthrough the alleged agent. See, e g.,Enterprise AggregatesCorp., 271NLRB 978 fn 18 (1984). There can be noquestion, on the face of this record, that Sara Mahaffeywas held out by Respondent as its expert in the field ofbenefit administration, and employees rightfully couldrely on her statements and actions, while serving in thatcapacity, as binding on the Company. Accordingly, at alltimes material, she is deemed to have acted as an agentof Respondent within the meaning of Section 2(13) ofthe Act.According to John Ruffner, Sara Mahaffey at one ofthe benefit meetings in response to questions concerningRespondent's pension plan, indicated that changes werepossible, that upgrading the plans was intended, but thatitcould not be done because they were "locked into ev-erything" in view of the union campaign Mahaffey wenton to state that if the Union lost, they had planned toupgrade the pension, adding that if the Union won, thepension plan would be dissolvedAnother employee,Terry Miller, attended one such meeting and confirmedthat in the course of explaining that plan, Sara Mahaffeysaid that it was to be revised after the election, but that iftheUnion won, employees would be covered by thevery unstable UMWA pension plan. She indicated thatmodificationswould relate to (1) the number of hoursone had to work in a year to get pension credits,58 and(2) lowering the age requirement establishing eligibilityfor annual pension credits.59Richard Diehl testified that at the meeting he attended,SaraMahaffey stated that if the Union did not get inthey were going to revise the pension plan and a newbooklet describing the plan would be distributed.58 Although the pension handbook included a minimum hour work re-quirement necessary to achieve full pension year credit, according to Ma-haffey this requirement was disregarded in practice and credits were ac-corded historically irrespective of the actual hours that were workedduring a particular yearss Under written eligibility requirements, pension credits could only beaccumulated after the worker reached the age of 25 Thus, those hired at18would accumulate no benefits for 7 years According to Miller, SaraMahaffey indicated that a change was contemplated whereby the creditswould be accumulated from the first day of employment, irrespective ofage 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn addition to the foregoing, Joseph and Timothy Ma-zenko attributed similar statements to Sara Mahaffey out-side of the aforedescribed meetings. According to theirtestimony, on a day following their meeting, they wentto her office and requested to see a copy of the masterpension plan in order to compare it with the manual dis-tributed to employees. At the time, according to theirmutually corroborative testimony, Sara Mahaffey statedthat after all this union business is over Dave wouldprobably update and improve the pension plan. Joe Ma-zenko added that Sara Mahaffey told him that if theUnion got in, Dave Benjamin would probably terminatethe Company's plan.60SaraMahaffey denied that she ever stated that thepension would be upgraded. She testified that she simplytold employees that the pension booklet would be re-vised after the union issues were resolved to reflect theexactmanner in which the pension had been adminis-tered historically. She indicated that many of the require-ments set forth in the booklet had not been followedMahaffey's explanation in this respect was uncorroborat-ed, and basically she did not impress me as a truthfulwitness.Based on the credited testimony of the Mazenkos,Ruffner,Miller, and Diehl, I find that Sara Mahaffeyduring the critical preelection period preceding thesecond election told employees that if the Union weredefeated, their eligibility for pension benefits would beliberalized but that if the Union won, that plan would beterminated. As stated by the Third Circuit Court of Ap-peals inNLRB v. K & K Gourmet Meats,640 F 2d 460,466 (1981):[E]mployer discussions of potential benefits during aunion organizing campaign creates an inference thatthe benefits do not come without strings attachedThat inference becomes more perceptible where. . . the proposed benefits are different not only indegree but in kind from those presently enjoyed bythe employees.Respondent thereby violated Section 8(a)(1) of the Act.Sara Mahaffey was also a key figure in a reversal ofposition with respect to a disappointed pension applicant.Thus, John Leasure, while working on the job for Re-spondent, had a stroke on 29 March 1981. This occurredshortly before his 62d birthday on 15 May 1981. In con-sequence, he was deemed permanently disabled; he neveragain worked for Respondent.Thereafter, during 1981, John Leasure's wife and hisson,David, on several occasions, inquired of Respondentconcerning his pension.6 iHe was declared ineligible.80 Sara Mahaffey while denying that she made statements to the effectthat the plan would be upgraded, admits that she told Mazenko that ifthe Company went Union, Benjamin would probably terminate the planShe explained that this was based on her understanding that he could nothave two plans at the same time See, however,Winn-Dixie Stores,224NLRB 1418 (1976),KrogerCo, 164 NLRB 362 (1967), enfd 401 F 2d 682(6th Cir 1968)S'David Leasure continued to be employed by Respondent during theorganizational campaignAccording to David, Leasure, conflicting explanationswere assigned for his ineligibility. Thus, according to hismother, Sara Mahaffey had indicated that John Leasurewas not entitled to a pension because he was on socialsecurity disability,while Sara Mahaffey had informedDavid Leasure that he was disqualified because the dis-abilitywas incurred and his employment lasped prior tohis 62d birthday. Having met with no success, in 1981,David Leasure and his mother dropped their effort tosecure benefits under Respondent's plan.However, according to David Leasure, prior to thesecond election, he had a discussion with Sterry Mahaf-fey concerning BEAU. When the former asked whyLeasure was pushing the UMWA so hard, Leasure raisedthe denial of his father's pension.When Mahaffey at-tempted to explain that it was because his father hadqualified for a social security disability, Leasure disputedthis.Thereafter, Sara Mahaffey, the mother of Sterry, andherself a founder of BEAU, at the conclusion of one ofthe benefit meetings in 1984, informed Leasure that hisfather's pension had been approved. Indeed, beginningwith the 1 August 1984, pension benefits were paid toJohn Leasure, retroactive to 1981. There is no evidenceof any change in status of John Leasure, affecting his eli-gibility for the plan between 1981 and 1984.The sole explanation for this reversal was offeredthrough Sara Mahaffey. According to her testimony,John Leasure at the time of his stroke was 61 and hencemissed the minimum age limit of 62 for retirement by 2months. He also had less than 10 years' service with Re-spondent.Under the pension plan, without 10 years ofservice, no benefits are available unless employment isterminated after reaching the age of 62. According toMahaffey, she was troubled by John Leasure's ineligibil-ity "from the day that it happened." She claims that aftera contact from the plan's actuary in early 1984 concern-ing another employee, she inquired whether sick benefitsministered to John Leasure prior to his 62d birthdaycould be counted for retirement purposes. Later, shelearned that the sick benefits did count and that JohnLeasure was in fact eligible for retirementSara Mahaffey claims that she did not discuss the ques-tion of John Leasure's eligibility with any other repre-sentative of management. Respondent in its brief arguesthat "it would be abhorrent to charge the company withmisconduct in this instance for what was truly an act ofcompassion."However, the issue does not turn onwhether the grant of benefit involved an act of munifi-cence, or its social acceptability, but whether it wasgranted for the purpose of interfering with employeechoice during an impending election. Under establishedBoard policy, the burden is on Respondent to disassoci-ate this benefit from any desire on its part to influenceemployee choice during the organization campaign. See,e.g.,Dravo Lime Co.,243 NLRB 213, 214 (1978);NLRBv.Exchange Parts Co.,375 U.S. 405 (1964). As indicated,Sara Mahaffey was not a credible witness, and her expla-nation that her inquiry concerning the eligibility of JohnLeasure, some 3 years after its denial, was rekindled im-pulsively and without relationship to the union campaign BENJAMIN COAL COis rejected as untrue It is concluded that renewed inter-est by Respondent in the pension eligibility of John Lea-sure was in support of an effort to neutralize appearancesof inequity raised during the campaign with respect tothe Company'spension plan and hence was designed tofurther the Company's effort to defeat the Union at thepolls.Respondent thereby violated Section 8(a)(1) of theAct.5.Acts ofinterference occurring after the secondelectiona James FlemingAs shall be seen Fleming's bombastic antics continuedinto the period following the second election. On 26March 1984 an article appeared in a local newspaper out-lining events mentioned in union objections to the secondelection. Alleged threats by Fleming were reported. Thatmorning Fleming appeared at the place of work, rantingand raving as to who had written him up in connectionwith those charges. Ed Thompson volunteered that hehad fingered Fleming because of the threat Fleming hadmade against his wife. With this, Fleming unleashed abarrage of vindictive remarks claiming that he could sueThompson for his house, knock his head off, have himeliminated, if not by himself, he would hire someonewho could, and that he would take care of the problem,namingThompson as the problem. Fleming apparentlycarried his anguish to other employees, telling RonMcGarvey that he had threatened Ed Thompson, whilesome 10 days later, again raising the issue, stating. "Edhad to go or I go." Dan Brink testified that, during thesame basic general timeframe, he witnesses a statementby Fleming to the effect that "Thompson better hopethat the union got in, because if it didn't he would gethim." According to Craig Moyer, Fleming, in the pres-ence of Dennis Young and Robert Pennington, admittedthat he told Thompson he would burn his house down,reiterating that he would in fact do so if Fleming wereto lose his job The General Counsel's witnesses in theabove respect were credible and, based on their mutuallycorroborative testimony, it is found - that Fleming'sthreats intended to impede employees in their right toparticipate in and support the remedial proceses of theBoard and hence violated Section 8(a)(1) of the Act.Fleming's outrage concerning the filing of chargesagainst him was not limited to Thompson. Several em-ployees confirmeda similarincident involving employeeJohn Young. According to the latter, shortly after theelection, on or about 16 March 1984, Fleming enteredthe work area, angrily pitching his hat across the floor,while remonstrating about the Union. He approachedYoung, grabbing 'him by his shirt throwing him upagainst the wall, inquiringifYoung had filled chargesagainst him.When Young indicated that it was none ofFleming's business, the latter laughed and backed off.According to Young, the incident was repeated by Flem-ing 2 weeks later around 29 March. Young's testimony asto the first incident was corroborated by Robert Pen-nington,Dennis Young, and Daniel Brink. Fleming ad-mitted to grabbing Young and inquiring whether Younghad made allegations against him, but claims that he was597only joking. Although, on the heels of John Young's re-sponse, Fleming assumed a lightened air, having seen theerror of his way, I am convinced, nonetheless, as in thecase of the Thompson incident, that the situation was fo-mented initially by Fleming's anger. He thereby con-veyed an impulsive proclivity toward reprisal againstthosewho would support or file unfair labor practicecharges,under conditions likely to arouse curiosityamong employees as to how far Fleming would go tovindicate his wrath. Employees who would invoke theaid of or support the processes of the Board, may do sowithout interference from.temper tantrums or any othercoercive form of reactive behaviorby management rep-resentatives.Through Fleming's response, Respondentviolated Section 8(a)(1) of the Act.In his brief, the General Counsel refers-to an incidentinvolving employee Larry Young. He appears to suggestthat in October prior to the first election Fleming statedthat he hoped Benjamin will lose this case because, if theCompany won, a lot of employees would find out whowas runningthe show. This evidence was not adducedthrough the examination-in-chief by counsel for the Gen-eralCounsel,but emerged on cross-examination ofYoung. Moreover, it is clear on the face of the record,that the incident occurred after the second election on 18October 1984. The complaint,and amendmentsthereto,include no reference to threatening remarks made byFleming during this timeframe. Absent such an allega-tion,Respondent was free to cross-examine Young fromhis affidavit without fear that- unalleged facts developedthereby would prove incriminating The issue was notappropriately litigated and shall not be the basis for anyunfair labor practice finding hereinb.Donald Hutton `John Potter testified that after voting in the secondelection on 14 March 1984, he went to a local bar, wherehe met Hutton and Ron Schultz. After he indicated thathe had voted, Hutton said, "Well . . they have beenout lookin' for a job because after the votin there'd be nowork.at Benjamin Coal." Hutton's denial isdiscred-ited. I believed Potter, whose testimony conforms with apattern of conduct described by several other employees,and find that this implied threat that designation of theunion wouldeliminatejob opportunities violated Section8(a)(1) of the Act.c.Ernie SmealRussellHarpster testified that after the second elec-tion, Smeal, in the presence of Tom Niebaur and ChuckHarnich, said that "Dave wouldn't sign no union con-tract and that during the vote that he had already hadpapers filled out with other company's to take care of hisorders in case the union came in." Smeal denied makingany such statement, and I was inclined to give him thebenefit of the doubt, over the uncorroborated testimonyof the heretofore discreditedwitnessfor the GeneralCounsel. The 8(a)(1) allegation in this respect shall bedismissed. 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDd.Chad HannahAccording' to the testimony of Wayne Anderson,about 4 weeks before the opening of the instant hearing,he inquired of Hannah whether he had received a sub-poena. Eventually, Hannah showed Anderson an enve-lope, speculating that he was subpoenaed in connectionwith an allegation against him based on his remark thatDave Benjamin would shut down and go out of business.Hannah assertively told Anderson "he would shake thehand of the man that said it for being honest and notlying about it." Hannah disputed this version, claimingthat he and Anderson simply had been discussing thefact that another employee, Bo Johns, had approachedHannah, explaining to Hannah that he had exoneratedHannah in his statementto a LaborBoard investigator. IbelievedAnderson. Nonethelesss, the incident was nei-ther the subject of an allegation in the complaint, nor itsvarious amendments, and was not briefed by the GeneralCounselAccordingly, no unfair labor practice finding ismade with respect thereto.e.Floyd FishelRoger Farmery testified that when he asked FloydFishel in June 1984 what the Union's election loss meantfor the future, Fishel responded that "Mr. Benjamin willnever go union, he would close the doors and shut downfirst " As indicated, Fishel died prior to the hearing. Theentire incident described by' Farmery struck as a bit im-plausible and simply did not ring true. Other credible tes-timony that Fishel engaged in coercive conduct is lack-ing.Accordingly, -corroboration being absent, Farmery'stestimony is rejected, and the 8(a)(1) allegation in this re-spect is dismissed.6.The alleged discriminationaWayne AndersonAnderson is named as having been victimized by anumber of incidents of union-related discriminationHewas among the early supporters of the Union who signedan authorization card at the-outset, and solicited similardesignations from among his coworkers His name andphotograph appeared on union literature as a member ofthe employee organizing committee. He demonstrated hissentiment openly through the wearing of UMWA hats,T-shirts, and bumper stickers. Tom Lemmon, Anderson'sforeman, acknowledged that he was mindful of Ander-son's status as a member of the employee organizingcommittee. Also significant is the suggestion in testimonyof both Foremen Cameron and Lemmon that at the job-site to which Anderson was assigned, union activity waswaged only sparingly.(i)The first act of alleged discrimination derived fromthe breakdown of Anderson's rock truck on 1 December1983. In consequence of this incident Anderson was senthome and told that the Company would call him whenneeded. According to Anderson, after being sent home,he argued back to Foreman Lemmon that other workshould be available Lemmon responded that his beingsent home had nothing to do with the Union. When An-derson said "bull shit," Lemmon simply grinned anddrove away.The next day, Anderson telephoned Lemmon inquiringwhether there would be any work. Lemmon said no. An-derson filed for unemployment. In consequence of thisincident Anderson was out of work virtually the entiremonth of December. He retruned on 5 January.Anderson testified that on prior occasions when he ex-perienced breakdowns, he was retained to assist in re-pairing the vehicle or given other assignments and thatonly on rare occasions, when there was nothing to do,was he sent home. Several employees confirmed that thiswas their experience as well. Under any construction ofthis testimony, the treatment accorded Anderson appearsto have been unprecedented, for there is no evidencewhatever that any other employees had ever been laidoff indefinitely or for a substantial period of time byvirtue ofan equipmentbreakdown.62Credible evidence also suggests' an initial intent, laterabandoned, to depart from customary practice wherebythe operator of a down piece of equipment," rather thanface layoff,was assigned to assist the mechanic in therepair operation. Thus, mechanic John Lescallect testi-fied that he was assigned to repair Anderson's rocktruck, but no operator was available to assist him. Whenhe asked Foreman Cameron where the operator was, ashe needed assistance, Cameron himself offered to helpLescallect. Lescallect testified credibly thatin his experi-ence no foreman had ever offered to assist with therepair of a vehicle. However, before the'job could bedone, Lescallect was reassigned to another task. Eventu-allyAnderson was recalled for a day to help repair histruck.Respondent, in its posthearing brief, concedes thatwork was available for Anderson during this timeframe.Thus, it is stated therein that "it is certain that if Ander-son had called in to the front office and asked for work,he would have been promptly assigned."63 In contrast,Anderson' testified that he called the Company a coupleof times during the month of December to see if therewas any work, but was told there was nothing.6462 See for example the testimony of Dale Yarger, Ken Bee, and DennisByers Although Anderson testified that John Delp, a dozer operator, ex-perienced a breakdown the previous evening, but the next day continuedtowork without interruption on another piece of equipment, Delp ap-peared as a witness but was not examined in this respect I draw no con-clusions from the testimony of Anderson in this respect Nor did I findAnderson's testimony that employee Darrel Hope recently was kept busyduring a 2-month period when his loader was down to relate to a compa-rable situation63 Respondent's posthearing brief p 45 Anderson testified that afterhis layoff he returned to the site and found that the number of operatingrock trucks on his shift had increased Anderson was obviously in no po-sition to testify on a first-hand basis that this condition was either perma-nent or temporary The drivers then working were not identified andthere is no evidence whatever that Anderson, under accepted companypolicies, had a preference over them Thus, little stock is placed in histestimony in this regard64 Cameron testified that when Anderson was recalled to asist in therepair job, Anderson implied that he preferred layoff as "he'd just assoon be on unemployment in tht kind of weather " Anderson denied thatthiswas so I credit him Cameron was an unimpressive witness BENJAMIN COAL CORespondent's testimony is not clear whether Andersonwas put on the availabilty list, a roster of available men,who though not on payroll status, might be used as re-placements for those who call in sick or are off or on va-cation.Cameron could not recall whether he had takenthis stepOn the other hand, Harry Benjamin, exhibitedsome uncertainty but did testify that to his recollectionAnderson was put on that list. Placement on the avail-ability listwould have provided employment opportuni-tieswithout necessity for constant phone inquiries. More-over, although Respondent appears to fault Anderson fornot making a diligent effort to secure work, when An-derson reported to repair the truck, Cameron concededthat he told Anderson he had no work for him, and thatCameron would call "when I needed him." Moreover,Lemmon, who was Anderson's supervisor,untilreplacedby Cameron the day after Anderson's truck broke down,tacitly agreed with Anderson's testimony that, in sendingAnderson home, he too told Anderson that he would becalled concerning his next day of work. In fact, whenwork was made available to Anderson, it was pursuantto a phone call made by the Company.In this instance, the General Counsel has establishedthat in the face of Respondent's avowed opposition tounionization, a key protagonist of the Union, during theperiodwhen a question concerning representation wasstillpending, was laid off for a period of unprecedentedlength. Under any view of Respondent's customary prac-tice of seeking work for those whose equipment was in astate of disrepair through no fault of there own, Re-spondent's explanation for its action in this regard wasconflicted and unpersuasive In the circumstances, con-sel has met its initial proof responsibility that protectedconduct was "a" motivating factor behind the Employ-er's action. SeeWright Line,251 NLRB 1083 (1980). Ac-cordingly, the onus properly shifted to the Employer toshow that the same treatment would have been accordedthe alleged discriminatee even if he had not engaged inprotected activity. In this instance, Respondent has failedto produce a cohesive, believable explanation for its fail-ure to follow its practice of minimizing loss of work byemployees due to equipment breakdowns. Instead, con-vincing evidence warrants the inference that this practicewas breached and Anderson's employment interests vio-lated in retaliation for his involvement in the organiza-tinal effort,Respondent thereby violated Section 8(a)(3)and (1) of the Act.65(ii)The General Counsel contends that Respondentwas guilty of a further act of discrimination when An-derson was transferred from a stripping job (#36)in lateJanuary 1984 to a backfill job (#95). In consequence,Anderson was reduced from the 48-hour week customar-ily enjoyed in production 'to the 40-hour week, then at-tendant in backfill operations. Anderson credibly testi-fied,without contradiction, that of the eight rock truckdriversworking on two shifts in the mining operationfrom which he was removed, he was the only one extri-65 The allegation that Respondent in this connection violated Sec8(a)(4) of the Act is lacking in record support and is dismissed599cated to the reclamation project. Of this group, only onewas more senior than Anderson.The transfer of Anderson appears to have been punc-tuated by a gratuitous slur at the hands of Respondent'sowner and president at the outset of the second cam-paign Thus, by letter dated 10 January 1984, Dave Ben-jamin informed employees, inter alia, that agreement hadbeen achieved for the conduct of a rerun election. Thatwhich was sent to Anderson bore the salutation "DearJerk."66 This reference is explainable solely in terms ofhostility to Anderson emerging from his Section 7 activi-ty.67The only justification for the reassignment of Ander-son was offered through the following colloquy betweenRespondent's counsel and Tom Lemmon:MR. KATSAFANAS: Do you remembera situationwhereMr Anderson's truck and Mr. Andersonwere moved over there at the end of January 1984?Q. Please, explain to us how that happened?A. His truck down It had been down from thesteeringIbelieve they had ran out of fuel in thepit, and they pushed the truck to get it out of thepit,or something, and they busted the steeringcolumn. And, that truck, on that particular day, wemoved it, if I remember correctly, on a SaturdayMr Anderson didn't even move it, I had anotheremployee move the truck. The only reason that Imoved that truck was becauseitwasthe one thatwas settin'there, in the parking lot. The other twowere right over the hill workin'Q So, that truck had been down and was in theparking lot?A. Yeah, it had been down for a day or some-thinglike that.Q. And, then it was moved over to the 95 job?A. That's correct.Q. Did you need a truck at 95 job, or what?A. That's right.We had a backfill job to finishthereQ And, that's the only reason you took thattruck?A. That's correct. See, we had worked that back-fill job with two trucksuntilthe rear end went outof his truck.We shut that backfill job down andtook one truck off the backfill, over to 36 job, toreplace the one that the rear end was out.Q. So, at this point, the end of January, you tookhis truck back over?A. That's right.Respondent does not dispute that Anderson was one ofthemore senior drivers on job 36 at the time of thetransferAccording to Respondent, Anderson was reas-signed at random solely because his truck was "down,"and the need for a vehicle on reclamation emerged at thetime of its repair. No reason is offered why his truck,when again activated,was not assignedto production on66 See G C Exh 1667 Later Dave Benjamin formally apologized to Anderson 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDjob 36,nor is there indication as to how Respondent'sconvenience was served by failing to recognize seniorityin the transfer to backfill.Beyond that,Harry Benjaminhimself afforded testimony which plainly suggests thatthe assignment of Anderson for the reasons given byLemmon was in conflict with established company prac-ticeThus, Harry Benjamin testified that in the event ofa breakdown on a production job, "the natural course ofaction,which is standard,usually, is to go get a reclama-tion machine and fill in for the production machine thatisdown,until the production machine is repaired . . .and then we usually return it [the reclamation machine]to the reclamation."If I understand Lemmon's testimonycorrectly,when Anderson's truck was down,his vehicleon the production job was replaced by a truck frombackfillHowever,afterAnderson's truck was placedback in operation, it was returned to the backfill job,rather than the productionjob on which it had most re-cently functioned.Absent explanation as to the reasonbehind an exception to the usual practice in this instance,the conclusion is inescapable that this was an extensionof the harassment against Anderson,triggered by his ac-tivity on behalf of the Union.Respondent further violat-ed Section 8(a)(3) by reassigning him to a less renumera-tive position in backfill in order to discourage union ac-tivity.68(iii)The final act of alleged discrimination against An-derson involved a 15-day disciplinary suspension effectedseveral months after the second election. It was memori-alized by a letter dated 29 May 1984, over signature ofHarry K. Benjamin and John Martyak, informing Ander-son asfollows-Thisletter confirms that on May17, 1984,duringthe second shift at#138 Job,you were operatingWABCO #2 when the right rear hoistjackseparat-ed from its frame plate and dropped to the ground.Your continuing operation of this equipment causedadditional damage to three componentsof the hoistjack.You finishedthe shift usingWABCO 85 #1and neglected to report the incidenton your opera-tors[sic] report or to the base.Our investigation has revealedthat your misjudg-ment, carelessness and inactionto shut down yourequipment constitutes abuse of equipment as notedon page 27of the employee handbook.Another instanceof your misjudgmentand care-lessness,which brought you a verbalwarning, oc-curred on January24, 1984,at#36 Job during thesecondshift.You failed to properly perform yourequipment pre-start or inspection(SafetyHandbook,section 2G., Task Training, item 5A)and ran out offuelwhile operatingWABCO #6. This,in turn, re-sulted in the need for a dozerto push you to thetop of the hilland in doing so, caused steering boxdamage and repairsAfterconsiderable deliberation,you are herebynotifiedof thefollowing disciplinary action:66 The allegation that Respondentthereby violatedSec 8(a)(4) of theAct is lacking in record support and shall be dismissedEmployee Wayne F. Anderson, #1387, is placedon a fifteen(15) day[work day]suspension.Thissuspensionwill startMay 18, 1984 and continuethru June 6, 1984.The employee will return to hisregular scheduled work on June 7, 1984.Future improvement of your work performancewill be expected.69The firstincident referred to in Respondent's letter of29May occurred on 24 January1984.Atthe time, An-derson was assigned to36 job,working the second shift.That nighthe ranout of fuel Asindicated,he had to bepushed bya dozer and in the process the steeringcolumn on his truck broke.He testified that it is the re-sponsibilityof the first-shiftdriver to doall the fueling,greasing, oil checking,etc.,while thesecond-shift opera-tor simply checks engine oil, radiators,and tires .70 An-derson explained that a vehiclewill normally work twoshifts ona single tank of gas.Andersonalso testified thatthe fuelgauges onthe truckwere broken.Anderson tes-tifiedwithoutcontradiction that, rather than receive anywarning or discipline in consequenceof theincident, hewas overt in his criticism of management for failure tomake a repairjob that hehad complained of for monthswhich contributed to the truck's fuel inefficiency.Ander-son's testimony including his assertion in this respect,that the second-shiftdriverhad no responsibility tocheck fuel struckas highly argumentative and illogical Idid not believe himIn any event,the incident that triggered the suspensionof Anderson occurredseveralmonths lateron 17 May1984. According to Anderson,while working the secondshift on 138job, ashe returnedhis rock truckfrom thedump tothe pit, he detectedthe smell of somethingburning.As he started to check,a loader operator in thepit informedthat the hydraulicline on the rear of histruck waswrapped aroundthe drive shaft. This provednot tobe the case.On visual inspection,itappeared thatoilwas running to the ground.One of the hydraulic cyl-inders onthe jack lifthad broken from a bracket on theleft side ofthe frame and dropped between thetires.Thetruckat the time was located in the middle of the pitwhereproduction was in progressTherewere no me-chanics nor foremen in the vicinity. Anderson claimsthathe elected to movethe truck before itran out of oiland did further damage.He movedthe truckapproxi-mately 300-400 feet inorder to prevent the job frombeingbrought toa complete halt. He continued to workthe shift utilizing a spare truck.Management was quick to respond.The next day, An-dersonwas called to Personnel Manager Martyak'soffice,who requested a statement concerning the inci-dent.AndersonobligedBeforeAndersondeparted,Lemmon gaveMartyaka statementoverthe telephone.69 See G C Exh 1710 1 do not construeeitherG C Exhs20(a) and(b) as primary evi-dence that employees were told otherwise It was stipulated at the hear-ing that theseare the onlydocuments involving company rules thatwould bearon the allegations of discrimination involving AndersonHowever, G C Exh 20(a) does not appear to be in a format suggestingthat it had ever been distributed to employeesG C Exh 20(b) does notimpugn the testimonyof Anderson BENJAMIN COAL COAlso,Harry Benjamin at some point entered Marytak'soffice, read the two statements,and informed Andersonthat he would be on a 3-day suspension,pending investi-gation of the matter.Anderson received no notice of thefinal discipline to be imposed until receipt of the 29 Mayletter.Anderson admits that Tom Lemmon was sharply criti-cal of his actions following this incident.First,Lemmonangrily importuned Anderson that he should have detect-ed that the jack had come out of the cylinder at thedumpsite,before he returned to the pit. Lemmon alsoargued that Anderson should not have moved the truckafter his admitted discovery of the damage.Weighing against the claim of discrimination is Ander-son's admission the he neglected to include a reference tothe incident on his operator's reportHe explained thattherewas no urgency in doing so because there was aspare truck on the job, and therefore no driver on thefirst shiftwould be delayed.Later, however,Andersonwas forced to admit that he should have called the shopand reported that the truck was down in order that amechanic might be assigned to perform the repair workat the outset of the next shift.Despite this concession,however, Anderson argued that it made no difference inthe Company,because Lemmon on a visual inspection ofthe site at 6 a.m. the next morning would have discov-ered the breakdown. 71Although in other respects,Lemmon was not regardedas a believable witness, he impressed me as sincere in hisconviction that Anderson was gulity of negligence inmoving the truck from the dump and that in doing so hecaused excessive damage to the truck. His own view wasdescribed on the record as follows:No, it's not unusual at all for a hoist jack to breakoff, especially on a Wabco.But, it's very unusualfor an employee to move that truck.He drove thetruck from the dump where the jack broke clearback down to the pit, to the loading area [1500]And, he said he didn'tknow thejack was broken,but the jack was wedged in between the backwheels and the frame of the truck And, it damagedthe jack beyond repair. It damaged the sidewall, thetire,on the truck,tore all the hydraulic piping outfrom under the bed of the truck.And, then, even ifyou didn't know it then,when they called it to hisattention,in the pit, he still moved the truck, ap-proximately,another three hundered feet, and thenparked it right up against the highwall. Didn't leavea note in the truck,didn't explain nothing in thereport.We had a spare truck on thejob at the time,and he just went up and crawled in the other truckand finished his shift.I found the truck settin' in thepit the next morning71 I regarded this testimony as an argumentative attempt to mitigateAnderson's failure to report the matter A report of the incident wouldhave been far preferable,as an aid to diagnosis as well as a means of fa-cilitating prompt assignment of a mechanic,to a foreman's visual inspec-tion in darkness at 6 am it is entirely possible that the failure to reportby Anderson was indicative of his own sensitivity concerning the judg-ment he exercised in regard to this breakdown601Lemmon also testified, believably,that he had seen jacksbreak off on the type of truck Anderson was operating atleast a half a dozen times,but never before had he seen ajack wedged between the tires.A groove some 8 inchesdeep was left in the ground by the jack dragging overthe area that the truck traversed,from dump to pit, andthen to the point where Anderson ultimately parked thetruck.72The groove was in hard packed material ac-cording to Lemmon,making it difficult for the drag togo unnoticed by the driver.He added that when he ar-rived the next morning, it was his view that Anderson'struck could have been left in the pit without interferingwith production.According to Lemmon,based on his in-terpretation of the incident,he recommended that An-derson be disciplined,a recommendation that had noth-ing to do with union activity 73The General Counsel sought to discredit Lemmon ar-guing that his testimony was internally inconsistent, anassertion unsupported by the record.Lemmon's positionconsistentlywas that Anderson should have discoveredthe broken jack from its original breaking point at thedump and that each step taken thereafter aggravated theoriginal act of negligence.The General Counsel alsoargues that testimony of a number of employees disputedLemmon's testimony that rock trucks with broken jacksnever moved but"were always parked at the spot wherethe break occurred"Contrary to the insinuation here, Iunderstood Lemmon to have meant that he had neverseen a truck moved with that degree of damage, i e, thejack was broken off and wedged between the tires, a po-sition far narrower than that imputed to him by the Gen-eralCounsel. As for the employee testimony adduced insupport of the allegation that trucks with broken hoistswere moved,either the incidents occurred outside thepresence of a supervisor or representative of manage-ment, and without knowledge of any management repre-sentative,or were clearly different.Thus,Anderson him-self described an incident when employee Ken Gilbertstopped his truck when he realized that the jack hadbrokenGilbert'svehiclewas moved only after a me-chanic made adjustments to it and it was "pulled" off tothe side on direction of Foreman Lemmon.Tim Ma-zenko testified that Bob Washic operated a truck with abroken jack but, unlike Anderson, on advice of Mazenkoand other coworkers,he declined to move his truck fromthe pit area to a nearby parking lot."John Schaffer,a mechanic,testified to an incident inwhich,having arrived at the scene afterwards, he couldtell that a truck with a broken jack had been movedfrom a pit about 200 yards where it could be worked on.Schaffer did not testify that any representative of man-agement was aware of the incident,or that moving the72 Lemmon added that the spot selected by Anderson to park the vehi-clewas tight against a highwall,making it difficult and hazardous for themaintenance crew to work on the vehicle which required repairs on theside immediately adjacent to the highwall at risk of possible rock fall73Maintenance Superintendent Robert Hockinson testified that an ini-tial estimate of the damage to the vehicle was in excess of $400074 There is no evidence that any damage to the Washic vehicle wasaggravated by his failure to detect the break earlier,nor was any supervi-sor shown to have been aware that the vehicle had been operated afterWashic should have learned of the break 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvehicle aggravated the damage to it. As the driver wasunidentified, one could only speculate whether disciplinewas effected, or Respondent condoned any negligenceevident in the incident. Schaffer testified that he did notobserve the truck being moved and had no idea whetheritwas driven, pushed, or towed. Schaffer also testifiedthat in the past that he had moved equipment out of apit, but only "with a foreman's permission."By the same token, Kenneth Bee testified that some 2-1/2 years earlier, he discovered a break in his lift jack ashe drove from the dump to the partking lot He failed todisclose that removal of his damaged truck was wit-nessed by any representative of management or that hisaction in doing so caused further damage to the jack orthe vehicle Russell Harpster followed suit, recalling thatsome 4 years ago a hoist broke on a rock truck while itwas coming from the dump onto a ramp, Thereafter, thetruck was moved some 50 feet but only after the dentedhoist was freed from behind the wheel and the fuel tankswere moved Here again there is no indication that theshort distance that the truck was moved created addi-tional damage or that the incident was witnessed by anyrepresentative of management.With the collapse of the attempt to show disparatetreatment, the General Counsel's credibility attack con-tinued with an assault on references in Harry Benjamin'stestimony as to his belief that Anderson was guilty of de-liberate destruction of company property. Contrary tothe General Counsel, Harry Benjamin was certainly enti-tled to his suspicions, and his posture in this respect isdeemed typically human, not necessarily indicative ofbad faith or untoward motive.75Upon final analysis, despite misgivings concerning theGeneral Counsel's evidence, and the fact that the inci-dent occurred 2 months after the second election, thecase-in-chief remains sufficient to support a prima faciecase of discrimination.Nonetheless, although not freefrom doubt, it is concluded that Respondent has met itsburden of disassociating the suspension of Andersonfrom union considerations. The evidence available tomanagement is deemed adequate to support a fairly heldconclusion that Anderson was guilty of negligent oper-ation of a company vehicle under conditions which pro-duced serious damage which he allowed to go unreport-ed. This departure from job responsibilities was not mini-mized by any form of condonation on the part of Re-spondent pursuant to either established policies or prac-ticeswhich were of an unambiguous nature. In the cir-cumstances, I find the defense to be credible and thatAnderson would have received the suspensions in May1984 even had he engaged in no activity protected by75 I am also not pursuaded that pretext is necessarily suggested by Re-spondent's failure to follow procedures defined in G C Exh 18, a letterwritten to employees on 29 October 1980 That document purports to re-quire that a warning letter be issued prior to the imposition of more seri-ous discipline in connection with negligent operation of company vehicleAlthough this document apparently was obtained by the General Counselin response to subpoena,its status at times relevant to the action takenagainstAnderson was not clarified by stipulation or testimony Even, ifin force, however, where the employer is privately owned and unorga-nized, the failure to adhere strictly to published employment guidelines isnot such a rarity as to warrant automatically a finding of chicanerythe Act. Accordingly, the 8(a)(3) and (4) allegations inthis respect shall be dismissed.b.The discrimination against Timothy MazenkoTim Mazenko was a leading protagonist of the Union.He was a member of the in-house organizing committee,solicited coworkers to sign authorization cards, woreprounion badges, and brandished stickers on his personsignifying his support of the UnionOn 4 January 1984, Mazenko, who historically hadworked in production operations, was transferred to aless renumerative position in reclamation.76According to Respondent, this transfer was provokedby an incident on 31 December 1983. On the latter date,Mazenko was working on a crew, which included Rich-ardDiehl,Tom Spangle, and William Pusey. Theirscheduled quitting time was 2:30 p.m. All four left workthatday at 1.30 p.m. Harry Benjamin and ForemanRoger White happened to observe them leaving.On the following Monday, Ernie Smeal, the foremanon the job, reported to the men that Harry Benjamin hadseen them leave, and they had better change their time-cards and reports to reflect that they only worked 7hours.,The men, in turn, explained that they had an ar-rangement between themselves to come in an hour earlythat day in order that they might leave an hour early andput in a full shift. Nonetheless, all parties admit thatSmeal, previously, had not been informed of this ar-rangement."According to Harry Benjamin he verified the early de-parture by visiting the jobsite only to find that the equip-ment had been parked, with no operators in sight. On ex-amination of the equipment, no repairs were found, otherthan that of Tim Mazenko, which was marked 8 hours.Benjamin pulled the report, and then called ForemanSmeal, who knew something of the early departure andwho reported that the men should have been working.Later, Smeal reported back to Benjamin that, though un-authorized, the men had reported that they had startedearly.Benjamin told Smeal to discuss their breach ofwork rules with the men, and also indicated that hewould probably "break the crew up " He later did so bytransferringMazenko to the backfill job. Harry Benjamintestified that at the time of the transfer he was awarethat allmembers of the crew were actively prounion.Mazenkowas replaced on the production job byDwayneSmeal,who, according to uncontradicted evi-dence, had not openly manifested antiunion sentiment.Although the circumstances surrounding the splittingof the crew as the remedy for the offense involved is notabove suspicion, the employee, including Mazenko didattempt to set, their own hours of work, and hence en-gaged in an offense not shown ever to have been left to's As was true of Anderson,on his assignmentto the backfill oper-ation,Mazenko's weekly hours were reduced from a regular 48-hourweek to 40He also lost work and earnings due to assignment to an olderdozer which had startup difficulties in cold weather79 Another employee onthe strippingend of that job, Ken Yarger,was not informedof the arrangement He reported at the regular startingtime and therefore lost an hour's work that day, when forced, by the de-parture of the others, to leave early BENJAMIN COAL COstand without some form of management response. Thismisconduct was serious and to conclude that the disci-pline selected by Respondent was pretexual would bespeculative,78 resting on a naked substitution of businessjudgment. In the circumstances, although not free fromdoubt, it is concluded, that based on the more compel-ling inferences,Mazenko would have been transferredeven had he not engaged in activity protected by theAct Accordingly the 8(a)(3) and (4) allegations in thisrespect shall be dismissed.c.Thomas PenningtonIt is alleged that in December 1983, Thomas Penning-ton sustained a reduction in hours and was denied theuse of a company truck in violation of Section8(a)(1)and (3) of the Act It appears that Pennington had been aforeman between March 1973 and January 1983. Some 9months after his demotion, while having the status of adozer operator/water treater, he became active in the or-ganizational campaign,wearing prounion badges andhats.On 14 August 1983, Pennington was observed sign-ing a card by Superintendent Don Hutton.The instant allegation derived from Respondent's de-leting from Pennington's work responsibilities, the task ofsampling and treating water at a site formerly mined byRespondent in Clearfield, Pennsylvania. Performance ofthese duties involved a 70-mile round trip thrice weeklybetween Clearfield and Pennington's normal backfill as-signment, and entailed a work cycle of some 4 hoursdaily.Apparently, Pennington was privileged with the use ofa company vehicle pursuant to Respondent's practicewhereby operating foremen were provided companytrucksUpon removal as a foreman, Pennington contin-ued to enjoy use of the vehicle to facilitate the watertesting rountine at Clearfield.On the first of December, Pennington, was directed toreturn the truck and informed that his duties would belimited to operating a dozer On removal of the task, apart of his assigned duties for some 5 years, Penningtonwas never offered explanation. It does not appear that hehad ever been criticized directly about the manager ortime expended in the performance of that job.In addition to the foregoing, discrimination is claimedby the General Counsel on the basis of testimony byPennington that, within the same timeframe, on or about1December, his Foreman Bert McGravey informed himthat his hours would be cut to 40 hours weekly. Heclaims that this condition continued for a period of 3 to 4weeks The reasoning behind this reduction also was notexplained to Pennington.Objective analysis of the record discloses that Pen-nington was not singled out for discrimination in this re-spect.79 It is a fact that during the payroll 12/4/8378 The conduct by the crew,on the admitted facts, was sufficient tosupport discipline Splitting of the crew seemed a mild rebuke Respond-ent having selected this method,could only implement it by choosing be-tween union protagonistsThus,the selection of Mazenko does not strikeas especially significant19R Exh 10(a)603through 12/17/83 Pennington was restricted to an 8-hourday, 5-day week Thereafter, he worked overtime severaldays per week. However, the loss of hours for the 2-week work period is no way related to elimination ofPennington's Clearfield work duties. Prior to eliminationof the latter, Pennington was not shown to have workedmore weekly hours than others engaged exclusively inbackfill operations. Accordingly, it is fair to assume that,during this earlier period, the water treatment tasks con-sumed hours carved out of Pennington's time dedicatedto backfill and hence did not enhance his overtime op-portunities. The true explanation for the loss of work liesin believable evidence offered by Respondent which at-tributes the reduction to considerations which impactedequally on all engaged in backfill operations, and hadnothing to do with water treatment or the Union. In thisconnection, Superintendent Hutton testified credibly thatinDecember 1983 he received an instruction to reduceall reclamation operations to 40 hours weekly. This oc-curred for a temporary period and affected all employeesin backfill operations. The testimony of Hutton in this re-spect is not contradicted, and is supported by documen-tation to the effect that other operators assigned to iden-ticalwork on the same job as Pennington worked astraight 40-hour week during the first full 2 weeks in De-cember.80 Note also the testimony of Tim Mazenko andWayne Anderson that they worked only 40 hoursweekly when transferred to backfill. No timecards wereoffered to the effect that any employee situated similarlytoPennington earned overtime during the payroll inquestion.Accordingly, convincing credible evidence es-tablished that the reduction to a 40-hour week affectedall reclamation work in the entire operation, an act notisolated or related to protected activity.81 Accordingly,the claim that Pennington was thereby discriminatedagainst is lacking in merit and unsubstantiated. The8(a)(3) allegation in this respect shall be dismissed.With respect to the elimination of Pennington's watertreatment assignment, Respondent contends that this wasan economic decision, having nothing to do with Pen-nington's union sentiment Credited, uncontradicted testi-mony by Harry Benjamin is to the effect that Penningtoninherited this job when he was a foreman at ClearfieldAfter that mining operation ceased, Pennington contin-ued to maintain ecological duties in connection with apond at that site by driving back and forth. However, aDepartment of EnvironmentalResources inspectionreport filed in late November 1983 disclosed that treat-ment operations at the Clearfield pond had not been per-formed adequately under the existing arrangement' with80 SeeR Exh 10(b)81 In crediting the defense, the General Counsel's attack on Hutton'salleged lack of certainty in describing the reason for Pennington's reduc-tion in hours is considered nonmeritorious This followed a colloquy be-tween Hutton and me In the course thereof, my own misinterpretation ofthe timecards, as they related to Respondent's defense, provoked exami-nation of Hutton on a faulty premiseWith this in mind, it is noted thatthe segment of Hutton's testimony in question does not shake my confi-dence in the validity of Respondent's position Surely, it would have beenfoolhardy were Respondent to contrive a defense on the basis of an al-leged companywide directive, which, if actually a sham, would be read-ily discernible 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPennington.82 Inconsequence of the report, it was deter-mined that daily inspections on a 7-day weekly basiswould be required if compliance were to be achieved.According to Respondent's evidence, it was decided thatthe frequency of the requiredtestingwould be most effi-ciently discharged by retention of someone in,the Clear-field area. Consistent with this thinking,a gentleman, in-digenous to Clearfield, Richard Hipps, was retained andeffective 1 February 1984, the work formally was con-tracted out to him.83On balance, I was inclined to believe that the contract-ing out and termination of Pennington's responsibility inconnection with the Clearfield pond was based entirelyon solid economic considerations consisting of the needfor 7 weekly inspections and the lack of feasibility inhaving, daily treatment conducted by an employee whoseregular duties were 35 miles away.84 Accordingly, it isconcluded that this innovation would have been effectedeven if Pennington had engaged in no activity protectedby the Act. As company interests would no longer beserved by Pennington's access to a company vehicle, thedenial of this privilege is viewed as incidental to the le-gitimate contracting out of the water treatment assign-ment,85and hence perfectly lawful. Accordingly, the8(a)(1) and (3) allegation based on the elimination of thewater treatment assignment, reduction in hours, anddenial of the company vehicle as to Pennington shall bedismissed.d.Discrimination against Maruna,Westover, andFontanellaThe complaint alleged that Respondent violated Sec-tion 8(a)(3), (4), and (1) by the temporary layoff inMarch and April 1984, of Walter Fontanella,WillisMaruna, and Randy Westover. All three were membersof the same crew, assigned to the day shift Each hadopenly displayed his union support. On the second shiftcrew of Smith, Gillin, and Parks, only Parks had overtlydemonstrated his support of the Union62 See R Exhs 9(a) and 9(b).83 See R Exh 9(b)84My sustaining the defense is based essentially on the strength of itsinherent logic I did not believe all the testimony afforded by Harry Ben-jamin in support He was given to overstatement in several areas in con-nection with this issue I particularly did not believe that he was unawareof Pennington's union sentiment, that he considered that Pennington didnot perform his job adequately, and that Pennington was informed of theDER citation Nonetheless— ,it was my decided impression that these ob-servations sprung from overreaction to a fear of losing and an over-whelming desire to win, and did not detract from the fundamental accu-racy of the defense85 The General Counsel argues that the disparate nature of the actiontaken against Pennington is evident by retention of Jack Baum in the dualcapacity of operating a bulldozer and treating water on two other jobsBaum, who signed an authorization card, did not wear badges, buttons,or hats signifying his support for the Union According to Baum, hiswater treatment responsibility is performed daily, for some 2 to 3 hoursHe used his own vehicle Pennington's case was clearly distinguishableThere is no showing that Baum was compelled to travel substantial dis-tances between the ponds and his fixed jobsite, nor does it appear thatDER required water treatment on a 7-day-per-week basis on his siteQuite simply there was no showing that the circumstances underlyingBaum's water treatment activity and that of Pennington were economi-cally comparableThere is no question that during the period between 11March and 2 May, work was lost by both shifts in conse-quence of a defective loader, which repeatedly wasdown and in need of repairs. The General Counselclaims that the fact that the second shift crew receivedmore work than Westover and Fontanella is somehowindicative of discrimination against the entire daylightcrew. In examining this assertion, it is necessary to pointout that a member of that shift, Maruna, who was amongthemost ardent of the union supporters, worked morehours during the timeframe in question than any otherson either the first or second shift.86 Furthermore, withthe exception of 1 and 2 May, dates outside the periodcovered under the specific allegation of discrimination,Smith, Gillin, and Parks lost as much time as Fontanellaand Westover, and far more than Maruna. In explanationof what transpired on those specific dates, ForemanWhite credibly explained from the timecards that thedozer went down during the second shift on 30 April,Maruna worked a full shift on 1 May plus an hour ofovertime that day in connection with its repair. Thesecond shift worked on 1 May, as the loader had beenrepaired and was operable at the outset of that shift.However, as White explained, the dozer apparentlybroke down again that evening. Thus the first shift on 2May, was canceled, but Maruna again worked a fullshift, plus 1-1/2 hours overtime, on repair of the dozer,while Fontanella and Westover did not work. However,because the truck was again fixed prior to the start of thesecond shift, the latter crew lost no hours that day.White credibly testified that until repair of the dozer,there was no backup machine, and no work was avail-ableWhite's testimony was viewed as an accurate re-construction of what Respondent's timecards reflect, andwhat in all probability occurred. Based thereon, therecord contains persuasive support for the view that theloss of work on the part of Fontanella and Westover wasdue purely to the unfortunate timing of breakdowns on 1and 2 May, that the failure of the second shift crew tolose time was due solely to the availability of the dozerat the outset of their shift, and that in all other respects,union and nonunion employees on that particular oper-ation were treated on parity.87 The 8(a)(3), (4), and (1)allegations in this respect shall be dismissed See GeneralCounsel Exhibits 5(a) through (f).eThe alleged discrimination against Farmery, Bauch,and MarunaThe complaint initially alleged that Respondent discri-minatorily deniedMaruna, Bouch, and Farmery workduring the weekend of 19 and 20 November 1983. How-ever, at the hearing, after examining timecards showing88 In light of clear evidence that Maruna worked longer hours thananyone on either shift, it is incomprehensible that the General Counselcontinues to insist that he was victimized by unlawful discrimination87 Even were I in a position to accept and to apply faithfully the Gen-eral Counsel's general testimony to the effect that employees do not usu-ally lose work in consequence of breakdowns, I am not convinced thatthe treatment accorded Fontanella and Westover was inconsistent withthe great wealth of evidence to the effect that often an entire shift or partthereof was lost because a machine in disrepair could not be replaced andno work was available BENJAMIN COAL COthat the weekend designated in the complaint could nothave been affected by discrimination, the General Coun-sel amended the complaint to read as follows-Respondent denied work during a weekend in lateNovember or December, 1983 to its employees,WillisMaruna, Dennis Bouch and Daniel Farmery.To date, the weekend, which is the focus of the al-leged discrimination, has not been identified. The allega-tion is based entirely on testimony by Maruna that aradio communication between Harry Benjamin and Wil-liam Ricketts was overheard by Maruna while listeningon his scanner. The latter claims that he heard Benjaminask Ricketts "if he would have his day shift .workextra this weekend to get a block of coal." Ricketts saidhe would have them work. AccordingtoMaruna, hisshift did not work during the ensuing weekend, but heappeared at the jobsite only to note another crew work-ing.Although Maruna testified that he believed this tohave occurred on 17 November, the day before thererun election, he too apparently was convinced basedon payroll records that this could not have been the cor-rect date. Although Maruna could not identiy the week-end, he testified that whatever weekend it was, his crewdid not work.Even were I to accept that Maruna has provided anaccurate replication of what he heard, serious questionwould exist as to the substantiality of this evidence. Anynumber of events unrelated to union activity could havecaused a change in plans. Indeed,asmatters stand, onewonderswhy Respondent would have scheduled theovertime shift in the first instance, if almost immediatelythereafter, it was to be scotched as a reprisal for unionactivity. In any event, I did not consider Martina's testi-mony to be reliable and the 8(a)(3) and (1) allegation inthis respect shall be dismissed.88f.The alleged discrimination against Joe MazenkoHere again, the General Counsel argues that discrimi-nation was manifested by loss of work on the part of aunion protagonist due to an equipment failure. In thisregard, Joe Mazenko admits that several weeks after thesecond election on Saturday, 30 March 1984, in thecourse of routine maintenance, a problem was detectedon the dozer he was operating warranting further re-pairs.Mazenko was instructed to park the dozer. He lostno time, however, finishing out the day by helping a me-chanic on a rock truck. At quitting time, Mazenkoadmits that his foreman, Darrel Jefferies, told him "Joe,I'llget incontact with you to let you know where youare going to work and when." Mazenko also admits thatthe following day Saturday, 31 March, he was not homeat all the entire day. Finally, Mazenko admits that onSunday, 1 April, he ran into Jefferies, who informed him88 Contrary to the General Counsel, a prima facie case of discrimina-tion has not been made out, and hence Respondent cannot be faulted forfailing to present affirmative evidence refuting the assertions made byMaruna Indeed, the vague and nebulous allegations concerning the timeperiod involved would necessarily make it difficult for the Respondent toconfrontMaruna's assertions firmly and with a semblance of accuracy605"Joe, I tried to call you on Saturday to go to work Sat-urday evening . running another dozer."Mazenko was not called back to work until Tuesday, 3April.Jefferies testified thatMazenko was placed on theavailable list and that he tried to call him on Saturdayfor assignment to another repair job, but got no answer.Jefferies denied that Mazenko was given time off becauseof his union activity 89 I believed Jefferies.Here again, the General Counsel points heavily to awealth of testimony offered by employee witnesses tothe effect that they usually lost no time due to break-down. I have deep mistrust as to the relevance, accura-cy, and substantive value of much of this testimony Thefact of the matter is that even prior to union activity,entire shiftswere lost due to equipment failuresMostemployees acknowledged that they often, during thissame timeframe lost portions of shifts for that reason.Nonetheless, despite my misgivings conerning this testi-mony, its relevance to the situation is compromised bythe strong persuasive evidence that Mazenko lost workbecause of his unavailability on Saturday, 31 March, evi-dence which contributes firmly to the conclusion thatwhat transpired thereafter would have occurred even ifMazenko had not engaged in any activity protected bythe Act. Accordingly, the 8(a)(3), (4), and (1) allegationin this respect shall be dismissed.7.Unlawfulassistanceto the BEAU; resolution ofgrievancesIn mid-January 1984, BEAU was established as a vehi-cle to fend off employee support of UMWA. Sterry andSara Mahaffey were among its founders and atleast, ini-tially, its key functionaries.The allegation that Respondent rendered "support andassistance" to BEAU in violation of Section 8(a)(2) ofthe Act is specifically addressed to the following.(1) Respondent permitted Sara Mahaffey to serve as anofficer of BEAU.(2)David Benjamin, HarryBenjamin,andMartyakparticipated in "regular meetings" with BEAU.(3)Respondent arranged for speakers to addressBEAU meetings.(4)Respondent resolved grievances presented byBEAUStrong suspicion exists whether BEAU was truly anindependent employee vehicle for opposition to UMWA.Most striking in this regard is a statement in a speech de-livered by David Benjamin in March 1984, strongly, sug-gesting that BEAU did his "bidding" as a conduit, usedby the Company to carry forth its own strategy in con-vincing employees as to the economic reasons for reject-ing unionization. Thus, in a speech given employees atvarious sessions on or about 12 March 1984, Benjaminstated-89 The General Counsel attempts to discredit the defense by reason ofRespondent's failure to "offer any evidence to corroboprate Jefferiesclaim that efforts were made to contact Mazenko " In this respect, thecircumstanceswere such that Jefferies' account could hardly receivemore convincing corroboration than that which was provided by the tes-timony of Joe Mazenko himself 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWhen the second election was ordered, I made upmy mind I would remain silent but tht I wouldmake available the Company's certified public ac-countant, our banker, our bond broker, a formerhead of D.E.R. to tell you the situation I wasunable to make you understand that this company isin the most serious financial condition since . . .founded .. in 1947.It is a strange coincidence that as matters turned outprior to the speeches given by Benjamin on 12 March,the following speakers had been scheduled to addressBEAU meetings on the dates specifted:902 FebruaryRespondent's C.P A : Jones12 FebruaryRespondent's Banker:Keating19 FerbuaryRespondent's BondingAgent Hondru26 FebruaryD.E.R RepresentativeErcole9 iDespite the clarity with which employees on 12 Marchwere apprised that this approach originated with andwas conceived by David Benjamin, the sworn testimonyafforded by Benjamin and Sterry Mahaffey was to theeffect that this agenda was conceived by BEAU, but dis-cussed with David Benjamin only to obtain his permis-sion to use this slate of guest speakers.92 In any event,even if this were so, the 12 March statement by DavidBenjamin not only implied to employees that Respondentendorsed BEAU, but that BEAU was being used as aninstrumentality through which the Company sought todeliver its own antiunion message. Thus, the 12 Marchspeech depicted BEAU as a labor organization not onlyfavored and endorsed by the Respondent, but one whichcould be expected to do Respondent's own bidding.93 Atthe very least, the foregoing not only reaffirms my gravereservations concerning the truthfulness of David Benja-min and Sterry Mahaffey, but presents a circumstantialchain sufficiently substantial to support an inference thatRespondent did arrange for speakers to address BEAUmeetings, an act violative of Section 8(a)(2) and (1) ofthe Act SeeWorld Wide Press,242 NLRB 346, 358, 362(1979)On the other hand, contrary to the General Counsel,the evidence fails to establish that BEAU participated inregular "meetings" with David Benjamin, Harry Benja-min, and Martyak There is no question that Sterry Ma-haffey both before and after the establishment of BEAU,90SeeGC Exh 10,p 491 It is notwithout significance that this chronology is in the precisesequence outlined in David Benjamin's speech92Mahaffey was a thoroughly unbelievable witness In this connection,after denying that he had received the names and addresses of the speak-ers from Respondent's counsel, Belin, Mahaffey was confronted with hissworn preheating affidavitHe then admitted that Belin did in fact givehim the names and addresses of the speakers93 Although BEAU was not officially on the ballot in the representa-tion proceeding before the Board, it was a labor organization, which helditself out as an alternative to UMWA in connection with the representa-tion of employees with respect to negotiation of terms and conditions ofwork while fostering the idea that a "No" vote in the election was a votefor BEAUparticipated in impromptu conversations with manage-ment representatives concerning employment issuesHowever, apart from the personalities involved, nothingunusual is found in these exchanges, which, in all likeli-hood, were mirrored, in general content and frequency,by similar confrontations between other members of thevoting group, having no association with BEAU. Thesame could not be said of an early meeting betweenBEAU representatives, in which David Benjamin will-ingly participated, and in which BEAU was discussed asa possible alternative to UMWA, with David Benjaminlistening as Sterry Mahaffey aired his ideas as to possiblerevisions in employment terms in that eventuality. How-ever, the probative, primary evidence merely disclosesthat this type of meeting occurred but once, that no rec-ognitionwas conferred or bargaining took place, andthat no other representative of management participatedin any similar confrontation. No merit is found in the al-legation thatRespondent violated Section 8(a)(2) byvirtue of this isolated incident.SaraMahaffey's participation in BEAU is, however,viewed as unlawful. She was its first secretary-treasurer,while her son, Sterry, served as its chairman. In this ca-pacity, she took minutes of meetings, received contribu-tions from employees, and paid expenses, writing checkson her personal account, for which she was reimbursedAlthough Sara Mahaffey claims that she stepped downfrom her office and severed ties with BEAU in late Janu-ary 1984,94 evidence is to the contrary. Sara Mahaffeywas still writing checks on behalf of BEAU as of 4 Feb-ruary 1984.During the period of her involvement with BEAU,SaraMahaffey was acting as Respondent's agent, beingthe sole management representative charged with respon-sibility for the conduct of meetings dufing the electioncampaign to educate or reeducate employees as to thescope and nature of Respondent's benefit programs. Asan agent, held out to be a management representative inthe area of employee relations, her participation as an of-ficer of BEAU, under conditions known and condonedby Respondent, constituted unlawful support and assist-ance violative of Section 8(a)(2) of the Act. I so find.Beyond the foregoing, however, there is little to sup-port the allegations of assistance other than suspicion.Too much of the General Counsel's claim must stand onthe strength of negative implication from unbelievabletestimony by hostile witnesses, secondary evidence, andstrained interpretation of events or matters which mustnecessarily be swept aside as de minimis.95In this category is the evidence that James Steiner, anartist from Altoona, Pennsylvania, prepared visual chartsfor use at antiunion meetings conducted by both Re-spondent and BEAU. From the evidence, it simply ap-pears that Steiner was introduced to Sterry Mahaffey by94When she resigned, Sara Mahaffey was succeeded by her daughter,Sally Long Sara Mahaffey testified that she resigned after being warnedthat there could be a conflict of interest because of her status as a trusteeunder the pension plan Sterry Mahaffey testified that he asked hismother to resign for reasons of health in view of the stress of that posi-tion95 See, e g,Coamo Mills,150 NLRB 79 (1964) BENJAMIN COAL COSara Mahaffey and Harry Benjamin, in what appears tohave been a chance encounter in Respondent's office.There is no evidence that dealings between Steiner andBEAU were not otherwise totally independent of Re-spondent. Also inconsequential was the fact that SterryMahaffey requested and was given names and addressesof employees as well as a copy of Respondent's DERconsent decree. In this same category was the authoriza-tion given Respondent's bank to release information toMahaffey concerning Respondent's credit status.96 Thereisno evidence that the information made available toMahaffey would not have been provided on request ofany other employee, irrespective of their point of viewon the issue of union representation.Althoughcertainlymore controversial,ForemanHockinson's providing Mahaffey with copies of a leafletcalculated to inform employees of findings by a Federaljudge as to illegality with respect to segments of theUMWA pension fund,97 was isolated and evidencedaction by a low-level supervisor more closely identifiedwith the commonality of interest in defeating UMWA,than hard evidence of support or assistance to a labor or-ganization.Finally, among the assertions by the General Counselwhich are deemed discountable are BEAU's seekingclearance from David Benjamin before publication of fi-nancial statements, which might have included sensitivematerial,and DavidBenjamin'sverbal objections to thecontent of segments of propaganda disseminated byBEAU. The evidence in this respect fails to suggest em-ployer action strengthening or enhancing the status ofBEAU and constitutes nothing more than arm's-lengthcommunication to be expected between any segment ofemployees and their employer.Also lacking in merit is the claim by the GeneralCounsel that Respondent maintained an attitude of toler-ancetoward BEAU activity, while suppressing that ofUMWA. The examples cited in support of this claim areisolated and too minor to support an unfair labor practicefinding.The first derives from James Fleming's Novem-ber 1983 destruction of a prounion sign, contrasted withWayne Anderson's testimony that 3 weeks prior to thesecond election, Lemmon had a BEAU sticker in thewindshield of a company truck. In this latter regard,Lemmon credibly testified, without contradiction, thatthe BEAU sticker was not posted on his windhshield,that it had been placed on the dash, and remained thereonly until removed permanently when he left the job.Apart from this incident, despite the number of supervi-sors involved in this hard hitting campaign, 7 months induration, there was no other incident in which a foremanpublicly promoted BEAU. Similarly nonmeritorious isthe claim that Respondent permitted BEAU to campaign96SeeGC Exh 1191 The document is in evidence as G C Exh 3(ff) Mahaffey originallytestified that Hockinson gave him copies of this document and "told" himto distribute them to employees, which he didWhen called as a witnessfor the Respondent, Mahaffey appeared to soften his earlier testimony,relating that Hockmson merely invited the distribution, by stating "whydon't you take some of these and hand them out " At that juncture, Ma-haffey appeared intent on dispelling any notion that Hockinson's offerwas a "directive "607on company time, while denying like privileges toUMWA. Although there was some testimony that indi-vidual foremen in certain isolated situations directed em-ployees who were discussing the UMWA to return towork, the campaign atmosphere was one of free andopen debate, waged by UMWA partisans in the presenceof,and with condonation by, foremen during periodswhen the participants were fully paid.98The General Counsel contends also that Respondentfostered the impression that BEAU had ready access toRespondent's officials and hence was an effective meansthrough which employees might present their problems.Other than what has been heretofore stated there is littledirect, primary evidence that this was the case It is truethat Sterry Mahaffey had informed employees and boast-ed of his contacts among the Benjamins and other highrankingmangers.However, none of these statementswere made in the presence of any official of, or shown tohave been specifically condoned by any representative ofRespondent. They were hearsay by Mahaffey, an indi-vidual not shown to be possessed of agency status Un-disputed is the fact that Respondent's representatives, in-cludingMartyak, admitted to discussing job problemsand employee complaints with MahaffeyWhile it isclear thatMahaffey discussed employment issues withmanagement, it does not appear that these discussionswere conducted outside the framework of traditional dis-course between management and employees, or that thesame privileges were not extended to other rank-and-fileemployees, including avowed supporters of the UMWA.Nor do these exchanges rise to a level of significance inconsequence of the fact that Mahaffey received explana-tions in problem areas from management, which he re-layed back to the aggrieved employee. Here again,absent evidence that management ever declined to ex-plain its resistance to an employee complaint raised by asupporter of the UMWA, the cooperation with Mahaffeywould fall within the realm of normal and traditionalpersonnel relations, and would not constitute evidence ofunlawful assistance or interference with a labor organiza-tion.Beyond the foregoing, allegations that Respondent vio-lated Section 8(a)(1) by resolving grievances are also of-fered in support of the General Counsel's arguments thatRespondent assisted BEAU unlawfully under Section8(a)(2).The General Counsel contends that in each in-stance the employee discussed the grievance with SterryMahaffey, only tolearnthereafter thatmanagement hadresponded favorably to his claim.The first involved employee James McLaughlin Asindicated previously,McLaughlin had attempted for forseveral years to obtain reassignment from his driller posi-98I was unimpressed by testimony by a single employee that activityon behalf of the UMWA was "squelched" while that of BEAU was per-mittedThis "shot gun" testimony by Russell Harpster was to the effectthatwhile BEAU supporters were only told "once or twiceto backoff," if the men started talking UMWA "the foreman would send them towork and tell them they were not allowed to campaign on the job " Notonly was this testimony uncorroborated, but appeared at odds with theatmosphere described by numerous witnesses from both sides of the aisleHarpster's testimony is rejected in this respect 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion.99His conversations, in this regard, with HarryBenjaminand foremen proved inconsequential. Later,however,McLaughlin, about 3 or 4 weeks before thesecond election, had a conversation with Sterry Mahaf-feywho indicated that through BEAU he would betakingcareofcomplaints,and inquiredwhetherMcLaughlin had any. McLaughlin told Mahaffey that hewanted a different job. About 5 days later, he was calledtoMartyak's office. The latter assertedly told McLaugh-linthat it had been brought to his attention thatMcLaughlin wanted reclassification from the drill todozer, and that management was trying to straighten outany complaints that the men had. Martyak reported thathe had informed Bill Ricketts, McLaughlin's foreman,that a vacancy on a dozer had come up. The followingMonday, McLaughlin reported for work on that dozer.According to Martyak, the reclassification occurredmuch earlier, in January 1984, and was pursuant to a re-quest by HarryBenjamin.Martyak testified that Benja-min asked him to meet with McLaughlin, inter alia, be-causeMcLaughlin had been approaching him time andagain in the interest of transferring from the drill. Ac-cording to notes, Martyak allegedly made at that meet-ing, it took place on 13 January 1984, atimeinterval tooearly to have been inspired by anyone acting as a repre-sentative of BEAU. i oo The General Counsel challengesthe authenticity of these notes, in effect contending thattheyweremanufactured.On the contrary, althoughSterryMahaffey was probably involved in discussionsconcerning the reclassification,' ° i I believe that determi-nationwas made to resolve McLaughlin's complaintprior to the establishment of BEAU.Based on a composite of the credible evidence it isconcluded that McLaughlin was reclassified prior to theadvent of BEAU, and that any role played by SterryMahaffey in that process was limited to that of a con-cerned coworker. This does not, however, provide ananswer to the allegation that Respondent violated Sec-tion8(a)(1) inthis respect. The adjustment of McLaugh-lin's grievance entailed the grant of a benefit during thecritical preelection period between elections, and shortlyafter the Regional Director acted on 11 January 1984, toset aside the first election. i o z The evidence as to thereason for this action was that offered through HarryBenjamin,an unimpressive witness. His explanation wasinsufficient to rebut the presumption of illegality. He tes-tified in this regard as follows:"McLaughlin credibily testified that when initially assigned to thedrill some 3 years earlier, he was told that his assignment thereto wouldbe "temporary "too See R Exh 13101 Contrary to the assertion in Respondent's posthearing brief, HarryBenjamindid not deny that he had a conversation with Sterry Mahaffeyconcerning the matterMahaffey himself did testify that shortly after thefirst of the year prior to the formation of BEAU he had a conversationwithMartyak concerning McLaughlin's request for transferMartyakcould not recall the incidentMartyak confirms the testimony of HarryBenjaminthat he was told to look into the matter.Pursuantthereto hemet with McLaughlin, and in a subsequent conversation that day withHutton and Benjamin,learned of a vacancy in the dozer position and wasinstructed by the latter that McLaughlin start the following Monday102 See G C Exh 2(g)Well, for nearly a two and a half year period,Jim had been discussing with me, if there would beany, opportunity for him to be moved off a drill andonto a bulldozer. And, at the time, it was impossiblebecause we were producing the amount of tonage,thatwe needed every drill we had. And, we onlyhad a limited amount of drillers. So, for a long timethere was no way he could get off. And, then afterabout a year and a half, almost two years of asking,he started to developa sinusproblem. And, as ourproduction decreased,we began to get excessdrillers, and the ones that were complaining of theproblem, were the firstoneswe took off the drillsJim came to me and had been asking to be takenoff drill. The opportunity was right and we did hima favor of taking him off He had been doing agood job, and since we had excess drillers, I feltthat he deserved it.Apart from my mistrust of Harry Benjamin, there areother suggestions that arouse doubt that the reassignmentof McLaughlin was merely a rountine personnel action,triggered through an evolving process, through which,after several years, a suitable vacancy suddenly emerged.While I would agree that Respondent was not obligatedto avoid routine recurrent personnel action during thisrelatively lengthy organizational campaign, Respondent'sown testimony as to the events of 13 January belie thatthiswas the case The actions of Martyak, Harry Benja-min, and Hutton possessed a "hurry-up" flare, whereby,through the burst of energy described by Martyak, an af-firmative effort was made to locate a vacancy and, onceconfirmed, to put McLaughlin in it immediately Consist-entwithMcLaughlin's credited testimony as to thesudden interest of management in straightening out "anycomplaints the men had," it is concluded that this resolu-tion of a longstanding grievance was discretionary, pro-voked by Respondent's desire to open the new electioncampaign by eliminating a longstanding injustice, and anact calculated to contribute to reversal of the results ofthe first election. It is concluded that the grant of bene-fitswas designed to interfere with employee choice atthe election, and hence violated Section 8(a)(1) of theAct.Less persuasive is the General Counsel's claim foundedupon the case of William Rounds. Rounds had been laidoff in July 1983. In this connection, Sterry Mahaffey tes-tified that an unidentified employee had mentioned thatRounds should be working because he was laid off out ofseniority.He admits that he mentioned that matter toMartyak, but took no followup steps.losios In this regard, Russell Harpster testified that an employee namedChuck Harnich asked Mahaffey how come Rounds had been laid offwhen he had 7 years service Sterry indicated that he would check intoitAccording to Harpster, Mahaffey raised thematter ata BEAU meet-ing observing that Bill Rounds had been unjusty laid off and stating thathe had checked the matter out with Dave Benjamin Mahaffey allegedlysaid that Benjamin told him there was a freeze and Rounds could not berecalled until after the vote, but that he would be recalled after the voteIhave not regarded Russell Harpster as a credible witness His uncorro-borated testimony as to what he heard at a BEAU meeting is rejected BENJAMIN COAL COMartyak testified that Rounds was within a group re-called from layoff in July 1984, some 4 months after thererun election. It does not appear that he was grantedany preference. It was the sense of Martyak's testimonythat the recall at that time was based on a request fromoperations that additionalmanpower was needed andthat he consulted with no one in scheduling Roundswithin the group slated for recall. In this instance, theuncontradicted testimony of Martyak was believed "IIn the circumstances, the evidence does not establish thatthe recall of Rounds derived from intercession by SterryMahaffey or that it was in any way related to an effortto assist BEAU in violation of Section 8(a)(2). Further-more, it is clear that the recall of Rounds was totally dis-associated from any attempt to influence the outcome ofthe earlier election, and the evidence is also sufficient torefute any notion that this rountine action was designedto influence any future question concerning representa-tionHence no grant of benefit violative of Section8(a)(1) of the Act was involved.On balance, while it is clear that Respondent andBEAU shared at least one common objective namely,defeat of UMWA, the evidence of unlawful assistance islimited to the condoned participation of Sara Mahaffeyin that organization, and the impression conveyed byDavid Benjamin that it was his own decision to utilizeBEAU as the conduit for presentation of speakers to ar-ticulateRespondent's campaign views, a declaration notonly evidencing substantial assistance to BEAU inwaging its own antiunion campaign, but also conveying astrongmessagethat BEAU held the imprimatur of man-agement as a labor organization in which employee par-ticipationwas welcomed. To this extent, it is found thatRespondent violated Section 8(a)(2) and (1) of the Act.IV. CASE 6-RC-9403The objections filed by the Petitioner-Charging Partywith respect to employer conduct interfering with freechoice in the rerun election conducted on 14 March 1984are coextensive with certain alleged unfair labor prac-tices set forth in the consolidated complaint 105 Byvirtue of unfair labor practice findings heretofore made,and occurring within the critical period preceding thererun election, certain objections based on threats, coer-cive interrogation, statements that unionization would befutile, promises and grants of benefit, assistance and sup-port to a rival labor organization, and the discriminatorylayoff and transfer of Wayne Anderson have been sub-stantiated.Accordingly, the aforesaid objections are sus-tained and based thereon it shall be recommended thatthe election conducted on 14 March 1984 be set aside.THE REMEDYA. The Gissel Allegation1.Preliminary statementThe consolidated complaint in this proceeding allegesthat the unfair labor practices alleged therein entailed a104 See R Exh 15105 See G C Exh 2(i)609course of conduct precluding the holding of a fair elec-tion among the employees in the unit. Accordingly, it isclaimed tht entry of a remedial order requiring Respond-ent to recognize and bargain with the Union as exclusivemajority representative of employees in the appropriateunit is warranted under authority ofNLRB v. GisselPacking Co.,395 U.S 575 (1969) Such relief was author-ized by the Supreme Court under conditions where "theextensiveness of an employer's unfair labor practices interms of their past effect on election conditions and thelikelihood of their recurrence in the future . . . [indi-cates] . . . that the possibility of erasing the effects ofpast practices and of insuring a fair election [or a fairrerun] by the use of traditional remedies, though present,is slight "1062.The appropriate unitThe complaint alleges, the answer admits, and it isfound that the following employees of the Respondent-Employer constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees em-ployed by Respondent at its facilities in Cambria,Center, Clearfield, Jefferson and Indiana Counties,Pennsylvania; excluding office clerical employeesand guards, professional employees and supervisorsas defined in the Act3The request for recognitionBy mailgram dated 2 September 1983, UMWA noti-fied the Employer that "the majority of your employeesin an appropriate bargaining unit at . . . Benjamin CoalCompany operations have designated the United MineWorkers of America as exclusive representative of allsuch employees with the purpose of collective bargainingin respect to rates of pay, wages, hours, and other termsand conditions of employment " while further stating:The Union requests negotiations with you with re-spect to rate of pay, wages, hours, and other termsand conditions of employment. 1074.TheUnion's majorityBy amendment to the complaint the General Counselalleged that between 14 August 1983 and 31 December1983, UMWAobtained majority support from employees101 395 U S at 614107 See G C Exh 6(b) Respondent contends that issuance of a bar-gaining order is not supported because no request for bargaining wasmade at a time after UMWA's designation by a majority Even if the fac-tual premise underlying said claim were accurate, an issue that need notbe reached herein, under established Board policy such a demand is dis-pensable where all that is sought is a bargaining order "to remedyextensive unfair labor practices " See,e g, Naum Bros,240 NLRB 311(1979)Contrary to Respondent the decision of the Third Circuit inHed-strom Co v NLRB,558 F 2d 1137 (1977), is not inconsistent with Boardpolicy in this respectAs shall be seen, although the complaintalleges an8(a)(5) violation, resolution of subordinate issues with respect thereto willnot otherwise affect the remedy, or the result, and hence the 8(a)(5) alle-gation is not passed on here 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin the appropriate unit. In connection therewith, it ap-pears through documentary evidence and stipulation thatthe appropriate unit during that timeframe consisted of501 employees In support of its claim of majority, theGeneral Counsel presented authorization cards signed by298 employees which on their face purport to be validdesignationof UMWA.Respondent challenges the validity of the cards onseveral grounds.With a single exception, however, thesecontentions would not appear to raise a material issue asto the Union's majority. Having examined the record,reservations expressed by me to the parties during trial,as to necessity for litigating majority on the basis ofcards, have been confirmed. It will be recalled that inthe first election, conducted on 17 November 1983, theUnion was designated by a majority in a secret-ballotelection conducted by the Board. In the circumstances ofthis case, that majority provides stronger prima facie evi-dence, albeit informal, of the extent of union supportthan might be gleaned from "notoriously unreliable" au-thorization cards. The fact that the election was set asidewas a technicality which, in the light of UMWA's non-admission, did not alter the fundamental truism that theUnion was designated by a majority in that secret-ballotelection.Any taint to the majority that had emerged inconsequence of said election was subject to litigation inthis proceeding, and the challenge thereto which was infact registered by the Respondent, would, if substantiat-ed, have thesamedisabling impact upon the authoriza-tion cards 108 In other words, if Respondent's contentionshould prove sufficient to negate the results of the elec-tion, the cards would necessarily fall by the same stroke.At the sametime,theGeneral Counsel is in no wayprejudiced by refusal to canvass the cards or a findingthat the Union did not actually represent a majority until17November 1983 Thus, the 8(a)(5) allegation is ren-dered superfluous if a remedial bargaining order isdeemed appropriate here, although dependent on thesame rationale. Furthermore, to find that the UMWA re-presentated a majoirty at any earlier date would fail toaffectany other allegation in the complaint or anyremedy to be deemed appropriate here. Accordingly,findings with respect to each of the respective cards, inorder to ascertain whether or when the Union achievedmajority support, constitutes nothing more than a time-consuming sterile exerciseThe only viable challenge to the majority evident fromthe results of the first election is the claim by Respond-ent that UMWA engaged in blatant' appeals to anti-Semi-tism to further its organizational interest,109 a contention108 The reverse, however, would not be true Thus an attack on au-thorization cards on grounds that they were not properly authenticated,or failed to reflect majority support fails to diminish the evidence of ma-jority reflected on the face of the tally furnished after the election109 Respondent appears to contend brodaly that the results of thesecond election, in which the Respondent received a majority, should besustained if the claim of improper racial appeals is substantiatedTheeffect of this contention is that the Employer's unlawful interference withthat election should be overlooked and employees denied an opportunityto an expression of choice because of an alleged pattern of inspired bigot-ryContrary to Respondent, this issue has limited application to the ques-tion of whether the UMWA ever represented an uncoerced majority ofemployees in the appropriate unit The question concerning representa-which raises a fundamental question whether the Unionin fact ever represented an uncoerced majority.HarryBenjaminandDavidBenjaminareof theJewish faith.Undeniably, anti-Semitic comments weremade by employees who campaigned actively for theUMWA and were members of the employee organizingcommittee. It is also clear, however, that the singling outof the Benjamins' religious beliefs for derisive commentwas not isolated to this campaign or to employee protag-onists of the Union. Most of the witnesses, who affordedtestimony in support of this contention, conceded thatprior to the union campaign derogatory references to thereligion of David Benjamin were commonplace if notrampant."° Indeed, the source of anti-Semitic remarkspertaining to the Benjamins' was not limited to the rank-and-file employees, but foremen and highermanagerswere implicated as having participated in these profanereferences.111Contrary to the Respondent, I have difficulty in relat-ing these remarks to any conduct condoned or inspiredon the part of UMWA. Several witnesses testified with-out contradiction tht despite a history of anti-Semitismby rank-and-file and foremen alike, it was its heaviest im-mediately after the wage cuts were announced, whenfrustration and ill-will toward the Benjamins peaked. Asindicated the cuts were announced prior to UMWA's ar-rival on the scene, suggesting that the revitalization ofanti-Semitism was an irrational, spontaneousemployeeoutburst with which UMWA could not have been associ-ated.At the very least, Respondent has not shown thatthis initial flurry of activity was spawned, nurtured, con-doned, or even took place for that matter, while UMWAhad an organizational interest in employees of BenjaminCoalMoreover, credible evidence fails to establish any at-tempt on the part of nonemployee organizers or theUMWA itself to exploit or further any form of ethnic di-visivenessNot a single epithet has been imputed to anyUMWA official or professional representative or anypublicationgenerated or approved by the organiza-tion. 1 12Nor does it appear that the Union sponsoredspeakers from the community, tending to be respected bythe employees, who made anti-Semitic remarks in aneffort to encourage employees to support the Union. 113tion, however, is not affected thereby, and the Board's holding in San-gamo Weston, Inc,273 NLRB 256 (1984)(Sangamo II),does not requireotherwise In that case, the Board simply held that union misconductmight be considered in determining whether loss of majority was causallyconnected to an employer's unfair labor practices The question whetherthe union's misconduct would prevent the holding of a rerun electionwas not before the Board in that case, as the petition in the representa-tion case had been dismissed by the Regional Director on issuance of theunfair labor complaint SeeSangamo Weston,Inc, 251 NLRB 1597, 1599(1980)(Sangamo I)' 10 See testimony of Russell Harpster, Mary Queen, Daniel Carlson,and Donald Mooney111 See testimony of Randy Westover, Daniel Mooney, Joe Mazenko,BillBuck, and David Leasure Indeed, Bill Buck testified, credibly andwithout contradiction, that he heard anti-Semitic remarks from the fol-lowing foremen James Fleming, Ronald Schultz, Bill Ricketts, DarrelJefferies, and Superintendent Don Hutton112 CfNLRB v, Silvermen's Wear,656 F 2d 53 (3d Cir 1981), in whichan allegation that the Union's secretary-treasurer at a campaign meeting,6 days prior to the election, referred to the Union as a "stingy Jew "113 CfNLRB v, Triplex Mfg,701 F 2d 703 (7th Cir 1983) BENJAMIN COAL COThe strength of Respondent's case rests on remarks byemployee participants on the in-house organizing com-mitteeHowever, the credible evidence does not estab-lish that any slurs against the Union were made by mem-bers of the employee organizational committee in thecourse of union meetings or under conditions known orcondoned by UMWA. Indeed, the only evidence of de-rogatory religious references having been made by themin the presence of UMWA officials was afforded throughSterryMahaffey, Frank Errigo, and Randy Westover. Ihave already expressed my reservations concerning thecredibility of Sterry Mahaffey His assertions concerningconduct of McCracken and McCombs at UMWA meet-ings possibly held as early as August 1983 was lacking incorroboration from believable sources. Here again, it wasmy impression tht Mahaffey's testimony was a functionof his willingness to provide whatever was necessary tofurther Respondent's interest in the proceeding.My as-sessment of Errigo was no different The obviously exag-gerated scenario depicted in his testimony failed even toapproximate any other reports of what transpired, andthegrudging resentment he portrayed toward theUMWA might well have sprung from his past businessdealingswithHarry Benjamin, a relationship Errigosought to hide.' 14 I credit neither of them. Randy West-over's testimony was inconclusive, for, at best, he relatedthat in November 1983 he provided a statement to theRespondent expressing the fact that he "thought" heheard McCombs call Benjamin "a dew son of bitch" at aUMWA meeting. However, the balance of his testimonyplainly reveals his lack of certainty as to who made thestatement.Westover could not recall the circumstancesand had no recollection whether or not a UMWA offi-cial reacted to it In my opinion this is a far too flimsyand isolated a mantle to support the claim that UMWAcondoned an ethnic slurTo counter Respondent's position in this regard, theGeneral Counsel produced McCracken, Mazenko, CathyBuck, and William Buck, all of whom testified thatduring numerous meetings that they attended, a sponta-neous remark by Ray Smocheck an employee who wasnot a member of the organizing committee, contained theonly reference to the Judaic faith ever made at a unionmeetingAccording to their testimony, Smocheck wasquickly quieted by UMWA organizers Larry Pasquale orRich Chirstman, who informed those in attendance thatremarks of that kind were irrelevant.On balance, it is nothing less than regrettable thatworkplace anti-Semitism has been rampant for manyyears in the Benjamin operation Convincing evidenceestablishes that rank-and-file employees, foremen, andhigh-ranking management officials, including the third incommand of production operations, Superintendent DonHutton,were guilty of ethnic slurs against the Benja-14 Erngo denied that Harry Benjamin was a customer of his Indeedhe merely characterized his association with the Benjamins as "I justknow of them " Harry Benjamin, on the contrary, acknowledged that hehad purchased items from Errigo on three separate occasions, a contra-diction that I find difficult to reconcile with the fact that Errigo was anantique dealer in the small community of Mahaffey, Pennsylvania, whomost certainly would have a recollection of a repeat customer whosemost recent purchase was during the Christmas season of 1983611mins. Yet, the insulting and profane references contribut-ed by prounion employees to this unfortunate historywere not shown to have varied from the manner inwhich hostility, anger, and frustration were directedtoward their employer over the years. The entire phe-nomenon might well be categorized as empassioned ob-scenity, rather than a calculated effort to exacerbateracial or religious feelingsHowever disgraceful these re-marks, there is no basis for finding that the Union wasresponsible for them. The credible testimony implicatingCharlesMcCombs, Thomas McCracken, Kenneth Bee,and Tim Mazenko in such conduct does not describethese occurrences as having taken place at official unionfunctions, or within the presence of union representa-tives.Whatever responsibilities under law that a labor or-ganization might have for those participating on an in-house organizing committee, no authority is called to myattentionwhichrenders a unionvicariously liable for anyand all conduct of such individuals, whether or not con-doned, ratified, or authorized Beyond that, not a singlecomment with racial or ethnic overtones was imputed toany union representative, nor does it appear that theUnion's propaganda included even the remotest refer-ence to ethnic considerations or the spiritual beliefs ofthe BenlaminsRespondent's claim that the majority en-joyed by UMWA on 17 November 1983 was tainted byUMWA's effort to "exacerbate racial feelings" on thebasis of "inflammatory appeals" is totally lacking in evi-dentiary support and is deemed nonmeritorious. I i sB. The Appropriateness of a Bargaining OrderThe General Counselseeks aGissel IIremedial bar-gaining order pursuant to an allegation that that Re-spondent has committed unfair labor practices "so sub-stantial in character that the possibility of erasing the ef-fects of these unfair labor practices and conducting a fairrerun election by the use of traditonal remedies is slightand . . . sentiments regarding representation, havingbeen expressed through authorization cards would, onbalance, be protected better by issuance of a bargainingorder, than by traditional remedies alone."There is no debating that it is often difficult to identifythe circumstances where a remedial bargaining orderwill appropriately apply. The issue is to be resolved on acase-by-case basis,without benefit of mechanical equa-tion.Compounding the uncertainty is the fact that thefocal point of theGisseldoctrine is a hypothetical event,thus requiring at least a degree of enlightened specula-tion and judgment not always explainable in concreteterms. This being the case, it is to be expected that rea-sonable minds will differ as to the quantum of illegalitynecessary to injure beyond repair the Board's electionprocess. Yet there can be no mistaking the importance oftheGisselremedy to the integrity of that process TheBoard volumes are legion with cases in which freedomi i s In this connection it is noted that the Second Circuit Court of Ap-peals inNLRB v Utell International,750 F 2d 177, 179 (1984), affirmedthe Board's action in overruling objections based on references to race byemployee members of an in-house committee stating in part, "it must beremembered that these statementswerenot made, and certainly not ex-pressly ratified, by any Union official " 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof choice would have been reduced to a naked platitudeif left to the mercy of those whose only interest is totalsubversion of the procedures created in Section 9 of theActWith all its shortcomings, theGisseldoctrine hasheightened the confidence of working men and womenin the right guaranteed them to form, join, and support alabor organization. It is important therefore to approachthe issue in principled fashion mindful of the fact that towithhold the remedy sanctioned therein in a fitting caseis dust as destructive of employee choice as to apply itwhere unwarranted.At present, prevailing views do not appear to lend themost receptive climate for consideration of relief underGissel.Recent appellate court decisions have continuedto stress concern as to the propriety of a bargainingorder, reiterating a strong "preference.that theunion representative be chosen in a free election." See,e.g.,NLRB v. K. J Coty Messenger Service,762 F.2d 92(2d Cir. 1985),NLRB v. K & K Gourmet Meats,640 F.2d460 (3d Cir. 1981). SeeNLRB v. Village IX,723 F.2d1360, 1370 (7th,Cir. 1983),NLRB v. J. M. MachineryCorp.,410 F 2d 587, 591, (5th Cir. 1969).The evidence strongly suggests that the Board nowshares the point of view that the election process is to beabandoned, in favor of a bargaining order, only sparing-ly.First, as shall be seen, research discloses that since 1January 1983, the Board has approved remedial bargain-ing orders in but nine cases where the issue was contest-ed before the Board.' 16 In addition, the Board has re-called cases previously decided and pending in the cir-cuits for reconsideration ofGisselremedies. Further in-dicative of the Board's sensitivity to this form of relief isitsrefusal to issue summary judgment onGisselcom-plaints even though uncontested due to the employer'sfailure to file an answer, an oversight whereby such alle-gations are deemed true under the Board's Rules andRegulations, Section 102.20 SeePower Jet Cleaning, 270NLRB 975 (1984);Handy Dan's Convenience Store, 275NLRB 394 (1985).Perhaps the most ominous sign concerning the futureof theGisselremedy appeared in the Board's recent deci-sionSangamo II,supra, in which it was suggested thatthe undermining of a majority in consequence of an em-ployer's unfair labor practices must be demonstrated by"more than speculation," a view implicit in reasoning by116 Bargainingorders were approved inPhoto Drive Up,267 NLRB329 (1984) (Members Jenkins, Zimmerman, and Hunter) in the face ofmassive violations including the discharge of the main union activitst andthreats of plant closure, inTall Pines Inn,268 NLRB 1392 (1984) (Chair-man Dotson and Members Zimmerman and Hunter), in which massiveunfair labor practices, included unlawful discharge of 25 percent of thosesigning union authorization cards, inSoil Engineering Co,269 NLRB 55(1984) (Chairman Dotson and Members Zimmerman and Hunter), inwhich one-third of the appropriate unit was terminated unlawfully, inSwan CoalCo, 271 NLRB 862 (1984) (Chariman Dotson and MembersHunter and Dennis), in which one-third of the bargaining unit was vic-timized by discriminatory termination, and in bothBernal Electric,271NLRB 1557 (1983) (Chairman Dotson and Members Zimmerman andHunter), andBalsam VillageManagement Co,273NLRB 420 (1984)(Members Zimmerman and Dennis, with Chairman Dotson dissenting), inwhich the violations consisted of no less than discharge of the entire bar-gaining unit Such relief was approved recently inMoe Warehouse & Ac-cessory,275 NLRB 1132 (1985), but on a pro forma basis, as the employerfailed to except to the administrative law judge's recommendationthe Board that inSangamosaid loss might have been at-tributable to other causes, such as.[T]hreats [in the union's propaganda] could havebackfired on the Union and caused employees towant to have nothing further to do with it . . . .[Employees] may have been influenced by the Re-spondent's legitimate arguments concerning the pos-sible adverse effects of voting the Union in as bar-gaining representative. [273 NLRB at 258.]From the foregoing, the Board went on the conclude asfollows (ibid):With all these factors operating on employeechoice, it would be little more than speculation toconclude that Respondent's unfair labor practiceswere the factor that decisively tipped the scales.No matter how severe and pervasive the unfair laborpractices, this dictum is sui generic and broad enough tobe interposed in any circumstance as a means for deny-ing relief underGisselAt the very, least, it signals selec-tive approval of bargaining orders in only extreme cases.While the trend is apparent, the Board's minimum re-quirements have not crystalized to unmistakable levels,for,a degree of flexibility appears to have been pre-served in three recent cases, which were not expresslyoverruled inSangamo II,supra. Each sanctioned a reme-dial bargaining order in the face of multiple "hallmark"violations InHorizon Air Services,272 NLRB 243 (1984),enfd 761 F 2d 22 (2d Cir. 1985), the owner of the busi-nesshimself committed violations in circumstanceswhere 6 of 12 employees were targets for 8(a)(1) con-duct,which included threats of job loss, and the dis-criminatory discharge of an employee, who with a co-worker, had been the initial union contact and the mostactive protagonistMembers Zimmerman, Hunter, andDennis approved issuance of a remedial bargaining orderon these presents. A like result was reached inJ.CotyMessenger Service,272 NLRB 268 (1984), on threats ofclosure and discharge, promises of benefit, and the un-lawful discharge of a union supporter. (Members Zim-merman and Hunter; with Chairman Dotson dissent-ing.)' 17 See alsoJ.& G. Wall Baking Co,272 NLRB1008 (1984), in accordOn authority of these latter decisions, it is concludedhere that Respondent's employees will be unable to exer-cise a choice in a future election unencumbered by thelingering coercive effects of the instant unfair labor prac-tice.Thus, the facts show that both elections were pre-ceded by a widespread pattern of misconduct. Most sig-nificant, however, was the fact that immediately after theparties agreed to. set aside the first election, managementreacted with alacrity to neutralize issues, readily identifi-able as having given impetus to the UMWA organiza-tional effort.Thus, Personnel Manager Martyak, HarryBenjamin, and Superintendent Hutton collaborated only11 Enforcement of the bargaining order was denied inNLRB v JCory MessengerService, 762 F 2d 92 (2d Cir 1985), but solely on the basisof the Board's failure to consider "subsequent" events which might havemitigated the effects of the unfair labor practices BENJAMIN COAL CO4 days later to resolve the longstanding grievance of em-ployee McLaughlin by transferring him to a more desira-ble job Later, the strongest rallying point for UMWAwas undermined when Foreman Fleming promised that,with defeat of the Union, the wage and benefit cuts thathad caused employees to initiate union activity in thefirst instancewould be restored. On the hotly debatedissueof retirement benefits, SaraMahaffey stole theUMWA's thunder by promising that certain controver-sialqualification standards in Respondent's pension planwould be eliminated. The sincerity behind her offer wassoon reinforced by Respondent's unlawful change of po-sitionwith respect to its denial of a pension to John Lea-sure some 3 years earlier. Also, corresponding with theannouncement of the rerun election was the discrimina-tion against Wayne Anderson, a leading proponent of theUMWA and member of the in-house organizing commit-tee.Thus, on the heels of Anderson's restoration toactive employment following an unlawful furlough, hewas greeted by David Benjamin with the "Dear Jerk"letter, an act of hostility explainable only in terms of An-derson's union activity. This animus, shortly, thereafter,was reaffirmed by a further act of discrimination, in theform of Anderson's transfer to a less remunerative posi-tion.These "hallmark" violations, committed after theunion demonstrated its majority through the election of17 November 1984, were augmented throughout by addi-tional misconduct, which there is every reason to believereached each and every sector of the voting group Priorto the second election, as was true of the first, front-linesupervision was encourgaged to carry forth the Compa-ny's antiunion message. They responded with a massiveand continuing assault on statutory rights, consisting ofthreats of job loss and expressions that the Respondentwould never sign an agreement with the UMWA On adaily basis employees were prepared with threats, reiter-ated during the second campaign by seven supervisors aswell as the third in command of the overall operation,Superintendent Donald Hutton Virtually every type ofperil within imagination was linked to UMWA, includingretaliatory discharge, plant closure, layoff, personal vio-lence, and destruction of property. Beyond that loss ofhomes, automobiles, and other personal effects wereidentifieddramatically bymanagement as among theperils of voting "Yes." Consistent with teachings of suchcircuit court decisionsNLRB v. Jamaica Towing,632F.2d 208, 212-123 (2d Cir 1980);NLRB v. Town &Country Supermarkets,666 F.2d 1294, 1305 (10th Cir.1981), violations of this type are acknowledged as "hall-mark," and hence a rightful predicate for a bargainingorder The principle that numerous "hallmark" violationsfurnish a presumptively appropriate background for aGisselremedy appears in consonance with present Boardpolicy as reflected inHorizon Air Services,supra,J.& G.Wall Baking Co.,supra, as well, asJ.Coty Messenger Serv-ice,supra, in which the Board majority stated:Ithas long been established that threat of loss ofemployment . . . and the threat of plant closure. . . are likely to have a lasting and inhibiting effecton a significant portion of the workforce, detroying613election conditions, and are therefore "hallmark vio-lations,supporting the issuance of a bargainingorderabsent significant mitigating circumstances. [272NLRB at 269 (emphasis added).]Those cases also subscribe to the point of view thatdirect involvement by owners and high-level managers ina pattern of coercive conduct will reinforce the serious-ness of the threat to a fair election in the future, render-ing the possibility of uncoerced choice unlikely. Underthis view the participation of chief functionaries tends toreinforce indelibly in the minds of employees the serious-ness of the employer's action at the expense of traditionalBoard remedies.Against this background,includingDavidBenjamin'smachinations with BEAU, grants of benefits by HarryBenjamin and Personnel Manager Martyak, and numer-ous coercive comments, perhaps communicated on adaily basis by Plant Superintendent Hutton, the Employ-er'sunfair labor practices are sufficiently extensive topreclude the effectiveness of conventional Board reme-dies in achieving a climate in which employees in thefuture could register their sentiment on the issue of rep-resentation in genuine fashionAccordingly, it is con-cluded that the majority demonstrated in the electionconducted by the Board on 17 November 1983 consti-tutes a more reliable indicia of employee desires thanwould be true of any conducted in the future. Accord-ingly, it shall be recommended that Respondent, on re-quest, recognize and bargain with the Union as the ex-clusive representative of employees in the appropriatebargaining unit. i i sC. General Remedial ProvisionsHaving found that the Respondent has engaged in cer-tain unfair labor practices, it shall be recommended thatitbe ordered to cease and desist therefrom and take cer-tainaffirmative action necessary to effectuate the pur-poses and policies of the Act.It having been found that Respondent violated Section8(a)(3) of the Act by first furloughing, and thereaftertransferring employeeWayne Anderson to a less remu-nerativeposition,during the period December 1983through February 1984, it shall be recommended thatRespondent be ordered to make him whole for earningslost by reason of the discrimination against him, withbackpay to be computed on a quarterly basis pursuant toF.W. WoolworthCo., 90 NLRB 289 (1950), with interest118 There is no merit in Respondent's claim that changes in circum-stances since the UMWA was designated by a majority impel the with-holding of a bargaining order First the identity of the voting group,though reduced in size (500 to 362), otherwise remains the same with nonew hires in the interim Second, the evidence that supervisory perpetra-tors of unfair labor practices have been "demoted" or "departed" wasnot litigated with any degree of thoroughness, is cryptic and underdevel-oped,while lacking in any showing that Respondent was the catalystbehind such action or that employees were apprised that any personnelchanges were effected in the interest of neutralizing the effects of unlaw-ful conduct Finally the fact that Respondent, while the initial complaintwas pending filed a reorganization petition for bankruptcy under chapter11 of the Bankruptcy Code furnishes no ground for frustrating the statu-tory remedial scheme beyond the qualification articulated inNLRB vBildisco & Bildisco,465 U S 513 (1984) 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDas prescribed inFlorida Steel Corp.,231NLRB 651(1977).119CONCLUSIONS OF LAW1The Respondent is an Employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2The UMWA and BEAU are labor organizationswithin the meaning of Section 2(5) of the Act3.Respondent independently violated Section8(a)(1)of the Act by threatening employees that the plantwould close, be sold, or go into bankruptcy in the eventof unionization; by telling employees that reprisals, in-cluding discharge and violence to person and property,would be effectedagainstUMWA supporters and/orthose who afforded evidence against the Employer in theinvestigation of unfair labor practices charges, by coer-cively interrogating employees concerning their own andthe union activities of others; by requiring employees toremove union literature from company vehicles underdisparate conditions; by promising benefits to employeesconditioned on their rejection of UMWA; by grantingbenefits to employees to discourage support of UMWA;and by physically assaulting an employee because he sup-ported an investigation of unfair labor practice charges.4Respondent violated Section 8(a)(2) and (1) of theact by condoning the participation of a management rep-resentative agent, SaraMahaffey, in BEAU, and bymaking statements to the employees implying tht BEAUwas an instrumentality used by management to communi-cate its antiunion views.5.Respondent violated Section 8(a)(3) and (1) of theAct in December 1983 by denying employment toWayne Anderson, and by transferring him in January1984 to a less remunerative backfill job, all in reprisal forhis union activity.6.All production and maintenance employees em-ployed by Respondent at its facilities in Cambria, Center,Clearfield, Jefferson, and Indiana Counties, Pennsylvania,excluding office clerical employees, guards, professionalemployees and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act7.The UMWA since 17 November 1983 is and hasbeen at all times material, the designated representativeof a majority of employees in the unit described aboveand is the exclusive bargaining representative of theaforesaid employees within the meaning of Section 9(a)of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed1zo119 See generally IsisPlumbing Co,138 NLRB 716 (1962)120 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesORDERThe Respondent, Benjamin Coal Company and EmpireCoal Company,Inc., and/or BenjaminCoal Company,debtor-in-posession, andEmpire Coal Company, Inc.,debtor-in-possession,LaJose, Pennsylvania, its officers,agents, successors, and assigns, shall1.Cease and desist from(a)Discourageing membership in a labor organizationby furloughing, transferring to less remunerative work,or in any other-manner discriminating against employeeswith respect to their wages, hours, or tenure of employ-ment.(b) Threatening to close, go out of business, or file forbankruptcy if employees designate UMWA as their col-lective-bargaining representative.(c)Informing employees that their designation ofUMWA would prove futile because Respondent wouldnever enter a collective-bargaining agreement with alabor organization(d) Threatening employees with discharge, physical vi-olence to their persons and property, and other unspeci-fied reprisals because of their activity on behalf of theUMWA or their participation in investigation of unfairlabor practice charges.(e)Promising that benefits would be improved if em-ployees rejected the UMWA as their collective-bargain-ing representative.(f)Threatening that the pension plan would be elimi-nated if the UMWA were designated(g)Coercivelyinterrogating employees concerningtheir ownand union activitiesof coworkers.(h)Resolving grievances or granting benefits underconditionsdiscouragingemployees from supportingUMWA(i)Under disparate conditions, requiring employees toremove UMWA literature from company vehicles.(1) Interfering with the administration of, and furnish-ing assistance to, BEAU, a rival labor organization, bycreating the impression that said labor organization wasused by management as an instrumentality for conveyingantiunion propaganda and by permitting an agent ofmanagement to serve as an official thereof.(k) Physically assaulting employees for having partici-pated in an investigation of unfair labor practice charges.2Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole Wayne Anderson for any loss of earn-ings he may have suffered by reason of the unlawful dis-crimination against him in the manner set forth in theremedy section of this decision.(b)Preserve and, on request, make available to 'theBoard or its agents for examination and copying all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)On request, bargain with United Mine Workers ofAmerica as the exclusive representative of all employeesof the appropriate unit with respect to rates of pay,wages, hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embody such BENJAMIN COAL COunderstanding in a signed agreement. The appropriatebargaining unit is.All production and maintenance employees em-ployed by Respondent at its facilities in Cambria,Center, Clearfield, Jefferson and Indiana Counties,Pennsylvania; excluding office clerical employees,guards, professional employees and supervisors asdefined in the Act(d) Post at its facility in the aforesaid counties copiesof the attachednoticemarked"Appendix11121 Copies of121 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "615the notice, on forms provided by the Regional Directorfor Region 6, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the election con-ducted on 14 March 1984 in Case 6-RC-9403 be setaside and that the petition be dismissed.